Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 1 of 108




                Exhibit B
       Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 2 of 108




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Mattachine Society of Washington, DC
527 16th Street, N.W.
Washington, D.C. 20036

                              Plaintiff,
                                                    Case No. 1:16-cv-00773 (RCL)
       v.

United States Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

                              Defendant.

                        DECLARATION OF PAUL M. THOMPSON

       I, PAUL M. THOMPSON, an attorney duly admitted to practice law in the United States

District Court for the District of Columbia, submit this declaration under penalty of perjury

pursuant to 28 U.S.C. § 1746, and declare as follows:

       1.      I am a partner at the law firm of McDermott Will & Emery LLP (“McDermott”),

attorneys for Plaintiff, The Mattachine Society of Washington, DC (“The Mattachine Society”) in

the above-captioned matter against the Defendant United States Department of Justice (“DOJ” or

“Defendant”). I respectfully submit this affidavit in support of The Mattachine Society’s Motion

for Attorneys’ Fees and Costs.

       2.      As more fully described in the accompanying declaration of Charles Francis, the

President of The Mattachine Society, The Mattachine Society is a non-profit, non-partisan

research and educational organization that conducts original archival research at private and public

document repositories across the country. The mission of The Mattachine Society is to uncover

the often deleted political histories of lesbian, gay, bisexual and transgender (“LGBT”) Americans

who faced persecution and discrimination at the hands of federal and state governments.
       Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 3 of 108




Background of the Litigation

       3.      On January 25, 2013, The Mattachine Society submitted a request to the Federal

Bureau of Investigation (“FBI”) pursuant to the Freedom of Information Act (“FOIA”) seeking,

among other things, the production of “any and all internal FBI correspondence or

communications regarding Executive Order 10450 [‘EO 10450’] and also specifically includes,

but not limited to, all files created by and communications to or from Warren E. Burger. The date

range for this request is 1950-1990.” ECF No. 26, Ex. 18, at 1.

       4.      As more fully described in The Mattachine Society’s Amended Complaint, dated

September 9, 2016, President Dwight D. Eisenhower’s signing of EO 10450 permitted the

discharge of a federal employee on the basis of “sexual perversion”, i.e., a person’s sexual

orientation. ECF No. 26, at 2.

       5.      For over four years, The Mattachine Society sought to obtain documentation

concerning the adoption and devastating implementation of EO 10450, particularly as it relates to

the purging of homosexuals from federal employment.

       6.      Although The Mattachine Society’s FOIA request covered a 40 year period and

broadly sought documents concerning EO 10450, the Defendant produced a total of 861 pages and

withheld 846 pages of documents.

       7.      On April 27, 2016, McDermott initiated this lawsuit on behalf of The Mattachine

Society challenging (i) the scope of the Defendant’s search for documents responsive to The

Mattachine Society’s FOIA request and (ii) certain of the Defendant’s withholdings of certain

documents based upon its claimed FOIA exemptions.

       8.      During the course of the litigation, The Mattachine Society amended its complaint

on September 9, 2016.



                                                 2
       Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 4 of 108




        9.      On December 6, 2016, the Defendant moved for summary judgment.

        10.     On January 30, 2017, The Mattachine Society, through its counsel, opposed the

DOJ’s motion for summary judgment. Contemporaneously with the filing of its opposition, The

Mattachine Society cross-moved for summary judgment against the DOJ.

        11.     On March 27, 2017, the Defendant filed its opposition to The Mattachine Society’s

motion for summary judgment and its reply in further support of its motion for summary judgment.

        12.     On April 14, 2017, The Mattachine Society, through its counsel, filed its reply in

further support of its cross-motion for summary judgment.

        13.     On July 28, 2017, this Court granted, in part, The Mattachine Society’s motion for

summary judgment and denied, in part, the Defendant’s motion for summary judgment. As part of

the Court’s opinion and order granting The Mattachine Society’s motion for summary judgment,

the Defendant was instructed to expand the scope of its search for documents responsive to The

Mattachine Society’s FOIA request as well as modify some of its claimed exemptions. ECF No.

52. As described in the accompanying memorandum of points and authorities, The Mattachine

Society is therefore the “prevailing party” in the litigation and is entitled to its attorneys’ fees

pursuant to FOIA.

McDermott’s Work on Behalf of the Mattachine Society in this Matter

        14.     McDermott has served as pro bono counsel to The Mattachine Society for over five

years and provides legal services in aid of The Mattachine Society’s mission as a non-profit,

non-partisan organization. The McDermott Mattachine Society team consists of approximately

20 lawyers, assigned to various projects designed to uncover documents concerning LGBT history

in America from various depositories around the country.

        15.     McDermott is an international law firm with recognized strength in high-stakes



                                                   3
       Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 5 of 108




litigation, white collar criminal defense, government strategies, tax, health care, regulatory,

intellectual property, private client, private equity, mergers and acquisitions and many other key

areas. We emphasize and foster long-term, industry-focused client relationships with

multinational companies, rising entrepreneurial firms, investors and capital providers, and many of

the world’s wealthiest families and individuals.

       16.     McDermott has a long history of social responsibility and support of the

communities in which our people live and work. McDermott’s pro bono programs provide critical

assistance to underprivileged individuals in the areas of family law, housing, education, civil

rights, criminal defense, and asylum and immigration. We also seek to protect human rights, and

to effect legal and social change around the world through collaborations with international

non-governmental organizations and non-profit, mission-driven organizations, like The

Mattachine Society.

       17.     In 2016 alone, McDermott’s lawyers across the board dedicated approximately

55,000 hours to pro bono and community service efforts. This is equal to approximately 3.6% of

the firm’s total billable time, and this attorney time was valued at approximately $33 million.

       18.     McDermott has been recognized in publications such as the American Lawyer and

Chambers USA as one of the top law firms in the United States and the world. It has earned

significant recognition for its pro bono and community service work, including being recognized

as the Chambers USA Pioneering Pro Bono Program of 2017, named to the National Law

Journal’s 2017 Pro Bono Hotlist and the AmLaw Top International Pro Bono Firms of 2016, as

well as being noted as a Law360 Pro Bono Law Firm of the Year in 2014 and 2015.

       19.     In addition, my partner Lisa Linsky – who was integral to this litigation – has

received significant recognition for her pro bono efforts on behalf of the LGBT community. In



                                                   4
          Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 6 of 108




2016 alone, Ms. Linsky received (i) the Minority Corporate Counsel Association’s Paula L.

Ettelbrick Award for LGBT Lawyer of the Year; (ii) New York Law Journal Lawyers Who Lead

by Example Award for Public Service; and (iii) the Chambers Diversity Award for LGBT Equality

Lawyer of the Year in Private Practice.

           20.     Moreover, Yahoo! News received the Edward R. Murrow Award in the News

Documentary category for “Uniquely Nasty: The U.S. Government’s War on Gays” which heavily

featured the work of The Mattachine Society and the documents it has uncovered. It also featured

interviews of The Mattachine Society’s President, Charles Francis, Ms. Linsky and other members

of McDermott’s pro bono team.

           21.     During the course of this litigation, McDermott applied the same skills used in all

of its matters to this important pro bono matter. We conducted legal and factual research to

support the allegations contained in the complaint and the amended complaint. McDermott also

conducted legal and factual research in preparation for drafting its opposition and moving papers

for the parties’ respective motions for summary judgment. McDermott took all necessary steps to

draft all motion papers on behalf of The Mattachine Society in this litigation.

           22.     McDermott staffed this matter with a mix of partners and associates. The core

members of this team were me, my partners Lisa A. Linsky and Michael R. Huttenlocher from our

New York office, and associates Irene Firippis, Mary Hallerman1, Anisa Mohanty, and Ryan

Leske, all from our Washington, D.C. office. During the course of this litigation, my partner

Joshua Rogaczewski in our Washington, D.C. office, served in an advisory role regarding District

of Columbia federal court procedure.

           23.     Ms. Linsky and I supervised this matter as the senior-most lawyers on the team and


1
    Ms. Hallerman has since been promoted to Partner.



                                                        5
       Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 7 of 108




provided input on all papers filed and the overall strategy of the case. As reflected in the hours

billed to this matter listed below, the majority of the drafting of the complaint, amended complaint

and summary judgment papers, research and document review was conducted by

Mr. Huttenlocher and Ms. Firippis. In addition, Mr. Huttenlocher and Ms. Firippis were primarily

responsible for discussions with Defense counsel.

       24.       For certain filings, we enlisted the help of then-associate Mary Hallerman, and

associates Anisa Mohanty and Ryan Leske. Ms. Hallerman, Ms. Mohanty, and Mr. Leske assisted

by providing legal research for the following: (1) FOIA litigation in the District Court for the

District of Columbia; (2) the drafting of the Complaint; (3) the drafting of the Amended

Complaint; (4) the brief filed in support of The Mattachine Society’s opposition to the motion for

summary judgment and cross-motion for summary judgment; and (5) The Mattachine Society’s

reply brief. In addition, these associates assisted with reviewing documents produced by the

Defendant and cataloging the exemptions as applied, and cite-checking and proof-reading filings.

       25.       True and correct copies of the firm biographies for all of the members of the

McDermott team for which we are seeking attorneys’ fees are attached hereto as Exhibit A. The

biographies detail each lawyer’s experience and skills in complex litigation, such as the

above-captioned action. Below is a brief summary of the background and experience of the core

members of the McDermott Mattachine Society team:

             •   Paul M. Thompson: I received my J.D., magna cum laude, from Harvard Law

                 School in 1998 and my A.B. from Harvard College, magna cum laude in 1991

                 where I was also elected to Phi Beta Kappa. After law school, I worked in private

                 practice as an associate and as a law clerk to the Honorable D. Brooks Smith,

                 former Chief Judge of the U.S. District Court for the Western District of



                                                  6
Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 8 of 108




       Pennsylvania and current Chief Judge for the United States Court of Appeals for

       the Third Circuit. From 2002 to 2005, I served as an assistant United States

       Attorney in the Appellate Section of the Western District of Pennsylvania. From

       2005 to 2006, I served as counsel to the U.S. Senate Judiciary Committee. Since

       leaving government service and joining McDermott, I have focused my practice on

       white-collar criminal defense, congressional investigations and appellate matters.

   •   Lisa A. Linsky: My partner Lisa received her J.D. from Pace University School of

       Law, with honors, in 1984 and her B.A. from Villanova University, with honors, in

       1981. Lisa joined McDermott from the Westchester County (N.Y.) District

       Attorney’s Office where she held the positions of associate chief of the Special

       Prosecutions Division and chief of the Child Abuse and Sex Crimes Bureau of the

       same division. Lisa focuses her practice on complex litigation, including product

       liability and toxic tort, civil trials, trusts and estate litigation, business

       investigations, client counseling and civil rights litigation. Lisa was McDermott’s

       first partner-in-charge of Firm-wide Diversity and partner-in-charge of the Lesbian,

       Gay, Bisexual and Transgender (LGBT) Diversity and Inclusion Program. She

       created and chaired the Firm-wide LGBT Committee, and currently serves on the

       Firm’s Pro Bono and Community Service Committee. In addition to Lisa’s recent

       awards noted above, she also received (i) Woman on the Move Award 2013, from

       the Arthritis Foundation, (ii) Empire State Pride Agenda, Equality@Work Award

       2010; (ii) HELP/PSI, Empowerment Award 2014; (iv) named Mover & Shaker in

       2009 and 2013 by Minority Corporate Counsel Association (MCCA), (v) New

       York Observer 2011, New York City Top 50 Power Gay and (vi) New York City



                                            7
Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 9 of 108




       Bar Association, Art Leonard Pride Award 2013.

   •   Michael R. Huttenlocher: Michael received his J.D. from the New York University

       School of Law in 2005 and his B.A., summa cum laude, from the State University

       of New York at Binghamton and was elected to Phi Beta Kappa. He focuses his

       practice on complex commercial litigation and international arbitration, including

       contract disputes, business torts, merger and acquisitions, shareholder appraisal

       actions, the federal securities laws, and white-collar criminal matters. In addition,

       Michael is an adjunct professor of law at the Fordham University School of Law.

       Michael also served as a law clerk for the Honorable Richard M. Berman of the

       United States District Court for the Southern District of New York. Michael has

       been named as a Rising Star by New York Super Lawyers from 2001 to 2018 and

       was also named to the Benchmark Litigation Under 40 Hotlist in 2016, 2017, and

       2018.

   •   Joshua Rogaczewski: Joshua received his J.D. from the Georgetown University

       Law Center, cum laude, in 2003 and his A.B. from Harvard College in 1997.

       Joshua focuses his practice on complex civil litigation in a variety of substantive

       areas, including but not limited to retirement-benefit disputes under ERISA and the

       Labor–Management Relations Act of 1947, employment discrimination litigation

       under Title VII of the Civil Rights Act of 1964 and the Rehabilitation Act of 1973,

       and the False Claims Act. In 2011, Joshua received Washington Lawyers’

       Committee for Civil Rights and Urban Affairs, Outstanding Achievement Award.

       Joshua is also Deputy General Counsel of McDermott.

   •   Mary Hallerman: Mary received her J.D. from the University of Richmond School



                                         8
Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 10 of 108




       of Law, cum laude, in 2010 and her B.A. from the College of William and Mary,

       with department honors in government (Monroe Scholar), in 2005. She also

       clerked for the Honorable Claude M. Hilton of the United States District Court for

       the Eastern District of Virginia. Mary’s practice is focused on intellectual property

       issues, including trademark, trade dress, false advertising and copyright litigation.

       Mary was named by Super Lawyers Washington, D.C. as a Rising Star from 2014

       to 2017. She also received the 2015 Outstanding Achievement Award from the

       Washington Lawyers’ Committee for Civil Rights and Urban Affairs. Mary was

       promoted to Partner of McDermott effective January 1, 2018.

   •   Anisa Mohanty: Anisa received her J.D. from the University of Richmond School

       of Law in 2010 and her B.A. from the University of North Carolina, Chapel Hill in

       2007. Prior to joining McDermott, Anisa served as a Regulatory Counsel in the

       Office of Compliance and Enforcement in FDA’s Center for Tobacco Products.

       Anisa advises life sciences companies on regulatory, compliance, enforcement,

       policy, and legislative matters arising under the Federal Food, Drug, and Cosmetic

       Act. She counsels pharmaceutical, medical device, and consumer product

       companies on premarket pathways, advertising and promotion, and current Good

       Manufacturing Practice and Quality System requirements. Anisa also assists clients

       with US Food and Drug Administration engagement strategies and responding to

       FDA administrative and enforcement actions.

   •   Irene Firippis: Irene received her J.D., summa cum laude, Order of the Coif, in

       2014 from American University Washington College of Law and her B.A. from

       The Pennsylvania State University, University Park in 2009. Irene focuses her



                                         9
       Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 11 of 108




                  practice on white-collar and securities defense matters, government investigations

                  and anticorruption compliance. She has represented clients in investigations and

                  enforcement matters involving the United States Securities and Exchange

                  Commission, United States Department of Justice, Financial Industry Regulatory

                  Authority, and state securities agencies. While in law school, Irene was the

                  recipient of the 2014 Mussey Prize and was awarded the 2012 Mussey-Gillett

                  fellowship for academic achievement. She served as a staff member on the

                  American University Law Review and was selected twice for a Research Dean’s

                  fellowship. Irene has been listed on the District of Columbia Courts Capital Pro

                  Bono High Honor Roll in 2016 and 2017.

              •   Ryan Leske: Ryan received his J.D., summa cum laude, Order of the Coif, from

                  Tulane University School of Law in 2014, his B.S. from the Wharton School of the

                  University of Pennsylvania, cum laude, in 2011 and his B.A. from the University of

                  Pennsylvania, cum laude, in 2011. Ryan’s practice includes complex antitrust

                  litigation and government investigations.

        26.       In addition, there were other members of the McDermott Mattachine Society Team

that played more limited but important roles: partners Paul DeStefano (from McDermott’s Silicon

Valley office), Lisa Gerson (from McDermott’s New York office), Britt Haxton (from

McDermott’s Washington D.C. office), as well as counsel Krista Meany (from McDermott’s New

York office). After reviewing the invoices in this matter, we have decided to not seek attorneys’

fees for their time and to only focus on the core members of our team. I mention their work to

reflect the value they added to this litigation.

        27.       We utilized paralegals, research librarians and docketing clerks when necessary to



                                                   10
      Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 12 of 108




prosecute this action. We have also decided to not seek fees and costs for their time.

       28.     During the summers of 2016 and 2017, we enlisted the help of our Summer

Associates, who made significant contributions to the prosecution of this matter, including legal

research and analysis, drafting pleadings and briefs, and reviewing the documents produced in

response to the Request. We have also declined to seek fees for their time.

       29.     Further, the Mattachine Society is not seeking fees for McDermott’s work related

to the Court’s July 2017 Order, totaling $6,387.50. See Exhibit C for the 2017-2018 billing

records.

       30.     Generally speaking, McDermott’s work involved (i) a pre-complaint investigation

and review of the legal authority for the lawsuit and a review of the underlying facts; (ii) drafting,

editing and filing the Complaint; (iii) reviewing the Defendant’s answer; (iv) drafting, editing and

filing the Amended Complaint; (v) reviewing the Defendant’s amended answer; (vi) conferences

with the Defendant concerning potential resolutions of the litigation; (vii) reviewing the

Defendant’s motion for summary judgment; (viii) conducting legal and factual research in

opposition to the Defendant’s motion for summary judgment; (ix) drafting, editing and filing

opposition papers to the Defendant’s motion for summary judgment; (x) conducting legal and

factual research in support of Plaintiff’s cross-motion summary judgment; (xi) drafting, editing

and filing a cross-motion for summary judgment; (xii) reviewing Defendant’s reply papers in

support of its motion for summary judgment and in opposition to Plaintiff’s cross-motion for

summary judgment; (xiii) conducting legal and factual research in support of Plaintiff’s

cross-motion summary judgment; (xiv) drafting, editing and filing Plaintiff’s reply in further

support of its cross-motion for summary judgment; (xv) reviewing the Court’s decision and order;

(xvi) various other conferences with the defendant as necessary throughout the litigation; and



                                                 11
      Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 13 of 108




(xvii) providing the client with periodic updates and taking strategic direction from the client in

response.

       31.     We have reviewed our billing records in this matter for accuracy, completeness,

and reasonableness.

       32.     For the Court’s review, I have attached hereto as Exhibit B McDermott’s billing

records for this matter from January 1, 2016 through July 31, 2017. These are McDermott’s

contemporaneously kept time records which include the name of the billing attorney, the number

of hours billed per day and a description of what the attorney did during the billed time. For

purposes of this application, we have removed from these contemporaneous records the time for

any attorney or non-attorney for which we are not seeking fee award from this Court.

       33.     Below is a chart listing of the core members of the McDermott team who

contributed to this matter, the hours they spent, their hourly rate, the year they graduated from law

school, and the total value of the time spent on this litigation. The chart is based on 2016 market

rates and years of experience as of 2016:

    Attorney Name            Title     Year of Law School       Hourly      Hours       Value of
                                           Graduation            Rate       Billed       Time
 Lisa Linsky              Partner      1984 (32 years exp.)      $895       24.00      $21,480.00
 Paul Thompson            Partner      1998 (18 years exp.)      $745       37.25      $27,751.25
 Joshua Rogaczewski       Partner      2003 (13 years exp.)      $740        6.00       $4,440.00
 Michael Huttenlocher     Partner      2005 (11 years exp.)      $695        94.00     $65,330.00
 Mary Hallerman           Associate    2010 (6 years exp.)       $660       11.25       $7,425.00
 Anisa Mohanty            Associate    2010 (6 years exp.)       $515       10.50       $5,407.50
 Irene Firippis           Associate    2014 (2 years exp.)       $385       138.50     $53,322.50
 Ryan Leske               Associate    2014 (2 years exp.)       $385       22.25       $8,566.25
 Totals                                                                    343.75     $193,772.50

       34.     Although McDermott’s hourly rates increase on an annual basis to reflect market

conditions and additional experience of our lawyers, we have elected to seek compensation based

on our 2016 rates, the year The Mattachine Society filed suit. As stated above, McDermott is only



                                                 12
      Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 14 of 108




seeking fees for the work expended prior to the Court’s July 2017 Order. The above fees yield a

total blended rate of $563.55, calculated by dividing the total value of time billed by the total hours

billed, per hour. However, McDermott is not calculating its fees based on a blended rate.

       35.     The rates and fees sought by this motion are commensurate with what McDermott

charged and received from its clients in other matters in 2016.

       36.     At McDermott, our billing rates are set in line with our research of the prevailing

rates charged by comparable firms in our respective legal markets. We also confer with outside

consultants to ensure that our billing rates reflect the respective legal markets in which the firm has

offices. Our rates are based on the years of experience of our various practitioners, their standing

in their respective fields, the prevailing rates charged by comparable firms, the legal markets

where services are performed, and the complexity of the work that we undertake for our clients.

       37.     For the core attorneys of the McDermott Mattachine Society team, the average

billing rate for partners was $768.75 per hour and $486.25 per hour for associates in 2016. As

published in the National Law Journal’s annual billing rate survey in 2016 (a copy of which is

attached hereto as Exhibit D), McDermott’s average rates compare favorably with the average

partner and associate hourly rates at other large U.S. law firms:

 Law Firm                  Largest U.S. Office            Average Partner       Average Associate
                                   City                    Rate (2016)            Rate (2016)
 Sidley Austin             Chicago                             $925                   $738
 Baker Botts               Houston                             $788                   $550
 DLA Piper                 New York                            $958                   $663
 Holland & Knight          Washington D.C.                     $725                   $575
 Akin Gump Strauss Hauer & Washington D.C.                    $1,175                  $523
 Feld
 Willkie Farr & Gallagher  New York                            $1,350                  $800


       38.     Our billing rates are also comparable to the LSI-Laffey Matrix used by many courts

in this Circuit in calculating reasonable attorneys’ fees in actions against the government and in

                                                  13
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 15 of 108




FOIA cases. Using the LSI-Laffey Matrix located at http://www.laffeymatrix.com/see.html,

McDermott’s rates and fees would be calculated in accord with the below chart, based on 2016

rates and years of experience as of 2016, and applying the rates listed in the LSI-Laffey Matrix for

the period of June 1, 2016 through May 31, 2017:2

       Attorney Name              Title       Year of Law School         LSI-Laffey        Hours        Value of
                                               Graduation, as of           Matrix          Billed        Time
                                                     2016                   Rate
    Lisa Linsky                Partner        1984 (32 years exp.)       $826            24.00        $19,824
    Paul Thompson              Partner        1998 (18 years exp.)       $685            37.25        $25,516
    Joshua Rogaczewski         Partner        2003 (13 years exp.)       $685            6.00         $4,110
    Michael Huttenlocher       Partner        2005 (11 years exp.)       $685            94.00        $64,390
    Mary Hallerman             Associate      2010 (6 years exp.)        $421            11.25        $4,736
    Anisa Mohanty              Associate      2010 (6 years exp.)        $421            10.50        $4,421
    Irene Firippis             Associate      2014 (2 years exp.)        $343            138.50       $47,506
    Ryan Leske                 Associate      2014 (2 years exp.)        $343            22.25        $7,632
    Totals                                                                               343.75       $178,134

          39.     In addition, if this Court chooses to calculate fees based upon the 2016-2017 rates

from the United States Attorneys’ Office Fees Matrix located at https://www.justice.gov/usao-

dc/file/796471/download, McDermott’s fees would be as follows:

    Attorney Name             Title          Year of Law School            USAO           Hours         Value of
                                             Graduation, as of             Matrix         Billed         Time
                                             2016                        Fees Rate
                                                                             for
                                                                         2016-2017
    Lisa Linsky               Partner        1984 (32 years exp.)          $581             24.00          $13,944
    Paul Thompson             Partner        1998 (18 years exp.)          $516             37.25          $19,221
    Joshua Rogaczewski        Partner        2003 (13 years exp.)          $465              6.00           $2,790
    Michael Huttenlocher      Partner        2005 (11 years exp.)           $465            94.00          $43,710
    Mary Hallerman            Associate      2010 (6 years exp.)           $339             11.25           $3,814
    Anisa Mohanty             Associate      2010 (6 years exp.)           $339             10.50           $3,560
    Irene Firippis            Associate      2014 (2 years exp.)           $322            138.50          $44,597
    Ryan Leske                Associate      2014 (2 years exp.)           $322             22.25           $7,165
    Totals                                                                                 343.75         $138,800


2
 McDermott selected this period because it covers the period during which a majority of the filings in this matter took
place.



                                                         14
Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 16 of 108
Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 17 of 108




                Exhibit A
Irene A. Firippis | Team | McDermott Will and Emery                        Page 1 of 2
          Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 18 of 108




                                    Irene A. Firippis
                                    Associate
                                    Washington, DC
                                    t: +1 202 756 8039
                                    f: +1 202 756 8087



     Irene A. Firippis focuses her practice on white-collar and securities defense matters,
     government investigations and anticorruption compliance. She has represented clients in
     investigations and enforcement matters involving the United States Securities and Exchange
     Commission (SEC), United States Department of Justice (DOJ), Financial Industry Regulatory
     Authority (FINRA) and state securities agencies.


     Irene also serves on the Firm’s Washington, DC office Associate Forum Committee.


     While in law school, Irene was the recipient of the 2014 Mussey Prize and was awarded the
     2012 Mussey-Gillett fellowship for academic achievement. She served as a staff member on
     the American University Law Review and was selected twice for a Research Dean’s
     fellowship. Prior to law school, Irene worked for the DOJ in its Aviation and Admiralty
     Section.


     Recognition
         •   District of Columbia Courts Capital Pro Bono High Honor Roll 2016, 2017


   Credentials
   EDUCATION         •   American University - Washington College of Law, JD, summa cum
                         laude, Order of the Coif, 2014

                     •   Pennsylvania State University, BA, 2009


   ADMISSIONS            District of Columbia

                         Maryland




https://www.mwe.com/en/team/f/firippis-irene                                              11/19/2018
Irene A. Firippis | Team | McDermott Will and Emery                        Page 2 of 2
          Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 19 of 108


   COURTS / AGENCIES •   US District Court for the District of Columbia




   © 2018 McDermott Will & Emery




https://www.mwe.com/en/team/f/firippis-irene                                11/19/2018
Mary Hallerman | Team | McDermott Will and Emery                          Page 1 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 20 of 108




                                     Mary Hallerman
                                     Partner
                                     Washington, DC
                                     t: +1 202 756 8738
                                     f: +1 202 756 8087



     Mary Hallerman focuses her practice on trademark, trade dress, false advertising, and
     copyright litigation and counseling.


     Mary represents clients in high-stakes cases in federal courts throughout the United States
     and before the Trademark Trial and Appeal Board. An emerging leader in the Firm’s
     respected trademark and copyright practice, Mary plays a significant role in case strategy
     and management. She has prepared numerous complaints, motions for preliminary
     injunction and ex parte temporary restraining orders, discovery motions and dispositive
     motions. She works frequently with expert witnesses, supervises discovery, and leads trial
     and evidentiary hearing preparation. Mary regularly works with clients in managing domain
     name portfolios, taking down infringing domains and fraudulent websites through UDRP
     proceedings or other enforcement methods, assessing litigation risks, reviewing advertising
     copy, and performing due diligence concerning trademark, copyright, false advertising, and
     unfair competition matters in corporate transactions.


     Mary also regularly serves as local counsel in the “Rocket Docket” of the US District Court for
     the Eastern District of Virginia, where she served as a law clerk for the Honorable Claude M.
     Hilton and interned with the Honorable Henry E. Hudson. Mary has experience in all four
     divisions of that court, having represented clients in nearly 20 cases involving intellectual
     property, antitrust and other commercial disputes.


     Mary maintains an active pro bono practice, having experience in asylum, human trafficking,
     and civil rights matters. Mary also serves on the Firm’s Recruiting Committee and Lesbian,
     Gay, Bisexual, Transgender and Queer (LGBTQ) Diversity Subcommittee.


     While in law school, Mary was the editor-in-chief of the University of Richmond Law Review
     and served on the Moot Court and Trial Advocacy boards.




https://www.mwe.com/en/team/h/hallerman-mary                                                  11/19/2018
Mary Hallerman | Team | McDermott Will and Emery                          Page 2 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 21 of 108




     Results
         •   Defended Oregon Brewery Company in trademark infringement litigation (S.D.N.Y.),
             securing full reversal on appeal (2d Cir.)

         •   Defended Mars Petcare US, Inc. in false advertising litigation, winning rare motion to
             dismiss with prejudice (E.D. Mich.) and full affirmance on appeal (6th Cir.)

         •   Represented AM General LLC in a trademark and trade dress infringement lawsuit
             against Activision related to its Call of Duty video game franchise (S.D.N.Y.).

         •   Represented Dalmatia Import Group, Inc. in trade secret, trademark infringement,
             trademark counterfeiting, and breach of contract dispute, leading to a victory after
             four-week jury trial. (E.D. Pa.)

         •   Defended Tyson Foods, Inc. and Hillshire Brands Company in trademark
             infringement and false advertising litigation, resulting in complete victory on
             summary judgment (E.D. Pa.) and full affirmance on appeal (3d. Cir.)

         •   Secured preliminary injunction and judgment on behalf of The Absolut Company in
             trademark counterfeiting and infringement dispute concerning imitation Kahlua
             product (E.D.N.Y.)

         •   Represented Mars, Inc. in complex trademark and trade dress litigation involving
             packaging and name of candy, resulting in favorable settlement (E.D. Va.)

         •   Secured a preliminary injunction and permanent injunction in trademark
             infringement litigation on behalf of moving company Starving Students, Inc. (S.D.
             Tex.)

         •   Secured a permanent injunction in a trademark infringement case on behalf of lawn
             care services provider NaturaLawn of America, Inc. against a former franchisee (D.
             Md.)

         •   Represented Kythera Biopharmaceuticals, Inc. in trademark litigation, defeating a
             motion to dismiss and resulting in favorable settlement (C.D. Cal.)

         •   Secured a permanent injunction and sizeable damages award on behalf of AARP in a
             trademark infringement case (D.D.C.)

         •   Represented American Automobile Association in multiple trademark enforcement
             disputes across the United States

         •   Represented Pebble Beach Company in multiple trademark disputes, all resulting in
             favorable settlements (N.D. Cal.)

         •   Regularly works with clients in the food and beverage, pharmaceutical, consumer
             electronics, medical device, and financial services industries in brand protection
             efforts, including trademark enforcement, trademark and domain name portfolio




https://www.mwe.com/en/team/h/hallerman-mary                                                   11/19/2018
Mary Hallerman | Team | McDermott Will and Emery                          Page 3 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 22 of 108


             counseling, Trademark Trial and Appeal Board proceedings, and Uniform Domain
             Dispute Resolution proceedings


     Recognition
         •   Legal 500 US 2018

         •   Super Lawyers Washington, DC, Rising Star, 2014 to present

         •   McDermott Will & Emery Award for Outstanding Mentor, 2016

         •   McDermott Will & Emery Award for Outstanding Achievement and Commitment to
             Pro Bono and Volunteer Service, 2016

         •   Washington Lawyers’ Committee for Civil Rights and Urban Affairs, Outstanding
             Achievement Award, 2015

         •   T.C. Williams Legal Scholarship Award, 2010




     Community
         •   Washington Lawyers’ Committee for Civil Rights and Urban Affairs, associate trustee,
             2015 to 2017

         •   University of Richmond Law School, Young Graduate Association, board of directors,
             2013 to 2014

         •   Represents The Mattachine Society of Washington, D.C. and served a lead role in the
             preparation of its amicus brief in support of petitioners in Obergefell v. Hodges and
             the consolidated same-sex marriage cases before the US Supreme Court

         •   Secured a $300,000 settlement on behalf of a former US Park Police officer in
             pregnancy discrimination case (D.D.C.)




   Credentials
   EDUCATION          •   University of Richmond School of Law, JD, cum laude, 2010

                      •   College of William and Mary, BA, with departmental honors in
                          Government; Monroe Scholar, 2005


   ADMISSIONS             District of Columbia

                          Virginia




https://www.mwe.com/en/team/h/hallerman-mary                                                  11/19/2018
Mary Hallerman | Team | McDermott Will and Emery                          Page 4 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 23 of 108


   COURTS / AGENCIES •    Supreme Court of the United States

                      •   US Court of Appeals for the Second Circuit

                      •   US Court of Appeals for the Third Circuit

                      •   US Court of Appeals for the Fourth Circuit

                      •   US Court of Appeals for the Sixth Circuit

                      •   US District Court for the District of Columbia

                      •   US District Court for the District of Maryland

                      •   US District Court for the Eastern District of Virginia

                      •   US District Court for the Eastern District of Michigan




   © 2018 McDermott Will & Emery




https://www.mwe.com/en/team/h/hallerman-mary                                       11/19/2018
Michael R. Huttenlocher | Team | McDermott Will and Emery                 Page 1 of 3
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 24 of 108




                                     Michael R.
                                     Huttenlocher
                                     Partner
                                     New York
                                     t: +1 212 547 5482
                                     f: +1 212 547 5444



     Michael R. Huttenlocher focuses his practice on all aspects of complex commercial litigation
     and international arbitration, including contract disputes, business torts, merger and
     acquisitions, shareholder appraisal actions, the federal securities laws, and white-collar
     criminal matters. He is experienced in all phases of litigation in state and federal courts
     around the country, as well as in domestic and international arbitration, including pre-filing
     investigation and case assessment, fact and expert discovery, legal research, motion
     practice, trial preparation, trial and appeals. Michael also has an active pro bono practice.


     Michael is an adjunct professor of law at the Fordham University School of Law. He also
     clerked for the Honorable Richard M. Berman of the US District Court for the Southern
     District of New York. While in law school, he was an associate editor on the Moot Court
     Board in the Casebook Division as well as co-chair of the NYU Trial Advocacy Society.


     Results
         •   Represented a UK investment company in a bet-the-company arbitration
             concerning an alleged breach of environmental indemnity as well as a post-hearing
             mediation that led to a favorable settlement

         •   Defended the acquirer of a publicly traded company in the Delaware Court of
             Chancery against allegations of aiding and abetting a breach of fiduciary duty

         •   Represented an employee of a broker-dealer in an investigation led by the US
             Department of Justice and the US Commodity Futures Trading Commission
             concerning trading involving benchmark rates

         •   Defended a Korean chemicals company in an alleged breach of contract action that
             resulted in a full defense verdict after a bench trial in the Southern District of New
             York




https://www.mwe.com/en/team/h/huttenlocher-michael-r                                           11/19/2018
Michael R. Huttenlocher | Team | McDermott Will and Emery                 Page 2 of 3
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 25 of 108


         •   Defended a target company and certain members of the board of directors in the
             Delaware Court of Chancery against allegations of breach of fiduciary duty

         •   Represented financial advisors to the board of directors of a publicly traded
             company concerning opinions rendered regarding the fairness of the consideration
             to be received in a merger

         •   Defended foreign liquidations of a hedge fund in litigation brought by investors,
             which led to a complete dismissal of the causes of action brought against them

         •   Represented The Mattachine Society of Washington, DC, in connection with an
             amicus brief to the US Supreme Court in Obergefell v. Hodges and the consolidated
             same-sex marriage cases


     Recognition
         •   Benchmark Litigation 40 & Under Hot List 2017 and 2018

         •   New York Super Lawyers Rising Star 2011 to 2016


     Community
         •   American Bar Association

         •   New York State Bar Association


   Credentials
   EDUCATION          •   New York University School of Law, JD, 2005

                      •   State University of New York - Binghamton, BA, summa cum laude, Phi
                          Beta Kappa, 2002


   ADMISSIONS             New York


   COURTS / AGENCIES •    Supreme Court of the United States

                      •   US Court of Appeals for the Second Circuit

                      •   US Court of Appeals for the Eleventh Circuit

                      •   US District Court for the Eastern District of New York

                      •   US District Court for the Southern District of New York




https://www.mwe.com/en/team/h/huttenlocher-michael-r                                             11/19/2018
Michael R. Huttenlocher | Team | McDermott Will and Emery                 Page 3 of 3
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 26 of 108


   © 2018 McDermott Will & Emery




https://www.mwe.com/en/team/h/huttenlocher-michael-r                       11/19/2018
Ryan Leske | Team | McDermott Will and Emery                              Page 1 of 3
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 27 of 108




                                     Ryan Leske
                                     Associate
                                      Washington, DC
                                      t: +1 202 756 8823
                                      f: +1 202 591 2735



     Ryan Leske focuses his practice on defending mergers and acquisitions before the Federal
     Trade Commission, Department of Justice, state antitrust authorities and foreign
     competition authorities. His practice also includes complex antitrust litigation and
     government investigations. Ryan has experience in a variety of industries, including health
     care, aerospace and defense, aggregates, agribusiness, alcohol beverages, oil and gas, and
     metals.


     In addition to his antitrust practice, Ryan maintains an active pro bono practice. He has
     represented clients in asylum, employment discrimination and child custody matters, as well
     as submitted an amicus curiae brief to the Supreme Court of the United States on behalf of a
     nonprofit organization.


     While in law school, Ryan was a managing editor for the Tulane Law Review, the senior
     articles editor of The Sports Lawyer, and a senior fellow for the legal research and writing
     program. He interned with the US Securities and Exchange Commission’s Division of
     Enforcement and the New Orleans Saints. He also worked as a student attorney for the
     Tulane Law Clinic where he represented clients in civil rights matters in federal court.


     Results
         •   Advised nonprofit hospital that received a Second Request from the Federal Trade
             Commission (FTC) as a result of its acquisition of a competing local hospital

         •   Obtained Department of Justice (DOJ) clearance for Martin Marietta Materials’ $1.6
             billion acquisition of Bluegrass Materials Company

         •   Defended several acquisitions by data and telecommunications equipment provider
             before DOJ




https://www.mwe.com/en/team/l/leske-ryan                                                       11/19/2018
Ryan Leske | Team | McDermott Will and Emery                              Page 2 of 3
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 28 of 108


         •   Represented major alcohol beverage company in its compliance with consent
             agreements with the DOJ requiring purchase and expansion of a brewing facility

         •   Defending steel company in class action lawsuit alleging price fixing and
             coordinated output reductions

         •   Defending containerboard producer in a class action lawsuit alleging price fixing and
             coordinated capacity reduction

         •   Secured FTC clearance for merger of two large private label food manufacturers

         •   Represented global agribusiness in its acquisition of a competing cocoa business
             requiring notification to the United States and the European Commission, as well as
             regulators in Africa, Asia and South America

         •   Obtained US antitrust clearance for an international specialty chemical company in
             its acquisition of a US competitor

         •   Counseled clients on potential transactions in the aerospace and defense, medical
             device, and ready-mix concrete industries

         •   Defended a engineered materials manufacturer in a DOJ investigation into a
             consummated merger

         •   Represented The Mattachine Society of Washington DC in submission of an amicus
             curiae brief to the Supreme Court of the United States in Obergefell v. Hodges and
             the consolidated same-sex marriage cases


     Community
         •   American Bar Association, Section of Antitrust Law

         •   American Health Lawyers Association

         •   Contributed to a handbook on mergers in the healthcare industry

         •   Contributed to a paper discussing regulatory reviews in the aerospace and defense
             industry


   Credentials
   EDUCATION            •   Tulane University School of Law, JD, magna cum laude, Order of the Coif,
                            2014

                        •   Wharton School of the University of Pennsylvania, BS, cum laude, 2011

                        •   University of Pennsylvania, BA, cum laude, 2011


   ADMISSIONS               District of Columbia




https://www.mwe.com/en/team/l/leske-ryan                                                     11/19/2018
Ryan Leske | Team | McDermott Will and Emery                              Page 3 of 3
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 29 of 108


                         New Jersey

                         New York


   COURTS / AGENCIES •   US District Court for the District of Columbia




   © 2018 McDermott Will & Emery




https://www.mwe.com/en/team/l/leske-ryan                                   11/19/2018
Lisa A. Linsky | Team | McDermott Will and Emery                           Page 1 of 3
          Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 30 of 108




                                        Lisa A. Linsky
                                        Partner
                                        New York
                                        t: +1 212 547 5587
                                        f: +1 212 547 5444



     Lisa A. Linsky focuses her practice on complex litigation, including product liability and toxic
     tort, civil trials, trusts and estate litigation, business investigations, client counseling and civil
     rights litigation.


     Lisa was McDermott's first partner-in-charge of Firm-wide Diversity and partner-in-charge
     of Lesbian, Gay, Bisexual and Transgender (LGBT) Diversity and Inclusion. She created and
     chaired the Firm-wide LGBT Committee, and currently serves on the Firm's Pro Bono and
     Community Service Committee.


     Lisa comes to McDermott with extensive trial experience. She was formerly with the
     Westchester County District Attorney's Office, where she held to the positions of associate
     chief of the Special Prosecutions Division and chief of the Child Abuse and Sex Crimes
     Bureau of the same division. Lisa has been recognized for her work in the fields of domestic
     violence, child abuse and investigations and trials.


     In addition to her litigation skills, Lisa has received numerous awards for her distinguished
     service, and has a wide range of public speaking and teaching experience.


     Results
         •   Serves as handler for the corporate representatives of a Fortune 500 company for a
             national docket of product liability cases

         •   Represents clients in contested trusts and estates litigation and related private client
             matters

         •   Represents asylum-seekers in federal court




https://www.mwe.com/en/team/l/linsky-lisa-a                                                           11/19/2018
Lisa A. Linsky | Team | McDermott Will and Emery                           Page 2 of 3
          Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 31 of 108


         •   Represents The Mattachine Society of Washington, DC, in connection with its work
             to uncover deleted governmental documents evidencing discrimination against
             LGBT Americans

         •   Served as national and local counsel to a major corporate client, managing large
             dockets of product liability cases and conducting investigations and trials of asbestos
             personal injury claims; successfully argued summary judgment motions, conducted
             fact investigations, hearings and trials

         •   Represented an HIV/AIDS provider in litigation against a former subsidiary that
             resulted in a successful settlement

         •   Represented the board of a New York special needs plan in connection with an
             independent investigation into allegations of fraud, mismanagement and
             discrimination

         •   Served as lead investigator in a major breach of personally identifiable information
             for a New York hospital that resulted in the return of the data

         •   Represented a New York City nonprofit facility that provides long- and short-term
             care to vulnerable populations in connection with allegations of discrimination by
             former employees resulting in dismissals by the New York State Division of Human
             Rights


     Recognition
         •   The LGBT Community Center of NYC’s Women’s Event 2017 Community Impact
             Award for Social Justice

         •   Minority Corporate Counsel Association Paula L. Ettelbrick Award for LGBT Lawyer
             of the Year 2016

         •   New York Law Journal Lawyers Who Lead by Example, Award for Public Service 2016

         •   Edward R. Murrow award for best documentary on work with the Mattachine Society
             of Washington, D.C. 2016

         •   Chambers Diversity Award for LGBT Equality Lawyer of the Year in Private Practice
             2016

         •   Arthritis Foundation, Woman on the Move Award 2013

         •   Empire State Pride Agenda, Equality@Work Award 2010

         •   HELP/PSI, Empowerment Award 2014

         •   Minority Corporate Counsel Association (MCCA), named Mover & Shaker in 2009
             and 2013

         •   New York Observer 2011, New York City Top 50 Power Gay




https://www.mwe.com/en/team/l/linsky-lisa-a                                                    11/19/2018
Lisa A. Linsky | Team | McDermott Will and Emery                           Page 3 of 3
          Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 32 of 108


         •   New York City Bar Association, Art Leonard Pride Award 2013


     Community
         •   Supreme Court, Appellate Division, First Department, Attorney Grievance
             Committee, member, 2018

         •   National Association of Women Lawyers, Diversity Committee Chair, 2012 to 2017

         •   New York City LGBT Community Center, elected to serve on the board of directors

         •   Lambda Legal, officer of the board of directors from 2007 to 2014, and member of
             the National Leadership Council

         •   Law Firm Diversity Professions, elected as director at large to the board of the
             association 2011 to 2013


   Credentials
   EDUCATION          •   Pace University School of Law, JD, with honors, 1984

                      •   Villanova University, BA, with honors, 1981


   ADMISSIONS             New York


   COURTS / AGENCIES •    Supreme Court of the United States

                      •   US Court of Appeals for the Third Circuit

                      •   US District Court for the Eastern District of New York

                      •   US District Court for the Southern District of New York




   © 2018 McDermott Will & Emery




https://www.mwe.com/en/team/l/linsky-lisa-a                                                     11/19/2018
Anisa Mohanty | Team | McDermott Will and Emery                          Page 1 of 2
        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 33 of 108




                                     Anisa Mohanty
                                     Associate
                                     Washington, DC
                                     t: +1 202 756 8286
                                     f: +1 202 591 2710



     Anisa Mohanty advises life sciences companies on regulatory, compliance, enforcement,
     policy, and legislative matters arising under the Federal Food, Drug, and Cosmetic Act
     (FDCA). She counsels pharmaceutical, medical device, and consumer product companies on
     premarket pathways, advertising and promotion, and current Good Manufacturing Practice
     (cGMP) and Quality System requirements. Anisa also assists clients with US Food and Drug
     Administration (FDA) engagement strategies and responding to FDA administrative and
     enforcement actions. She advises companies and investors on regulatory and compliance
     issues arising from mergers, acquisitions, and other transactions involving FDA-regulated
     products as well as issues related to disclosure and periodic reporting.


     Prior to joining McDermott, Anisa served as a Regulatory Counsel in the Office of
     Compliance and Enforcement in FDA’s Center for Tobacco Products (CTP). During her
     tenure at FDA, she advised agency policy-makers and regulatory personnel on the
     development and implementation of interpretative guidance and regulatory policies. She
     counseled compliance and enforcement personnel on regulatory and enforcement matters
     related to product labeling, advertising, and marketing. She also conducted routine and
     directed inspections of manufacturing establishments and investigations of distribution and
     marketing activities. Anisa also coordinated enforcement actions, including Warning Letters
     and Civil Monetary Penalty (CMP) actions, on behalf of the Agency.


     Prior to working at FDA, Anisa served as an intern for the North Carolina Department of
     Justice, the US Department of Health and Human Services, and Virginia Commonwealth
     University, where she handled various matters related to administrative hearings, appellate
     proceedings, and legislative processes.


     While in law school, Anisa served as the publications editor for the Richmond Journal of Law
     and the Public Interest, now the Richmond Public Interest Law Review.




https://www.mwe.com/en/team/m/mohanty-anisa                                                  11/19/2018
Anisa Mohanty | Team | McDermott Will and Emery                          Page 2 of 2
        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 34 of 108


     Community
         •   Food and Drug Administration Alumni Association, Finance Committee, member

         •   District of Columbia Bar, Health Law Section, member

         •   The American Health Lawyers Association, member

         •   Food and Drug Law Institute, member


   Credentials
   EDUCATION          •   University of Richmond School of Law, JD, 2010

                      •   University of North Carolina at Chapel Hill, BA, 2007


   ADMISSIONS             District of Columbia

                          North Carolina




   © 2018 McDermott Will & Emery




https://www.mwe.com/en/team/m/mohanty-anisa                                           11/19/2018
Joshua David Rogaczewski | Team | McDermott Will and Emery                Page 1 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 35 of 108




                                      Joshua David
                                      Rogaczewski
                                      Partner
                                      Washington, DC
                                      t: +1 202 756 8195
                                      f: +1 202 591 2757



     Joshua David Rogaczewski focuses his practice on complex civil litigation in a variety of
     substantive areas, including


         •   Retirement-benefit disputes under ERISA and the Labor–Management Relations Act
             of 1947

         •   Employment discrimination litigation under Title VII of the Civil Rights Act of 1964
             and the Rehabilitation Act of 1973

         •   Challenges to program accessibility under Title II of the Americans with Disabilities
             Act of 1990

         •   Trademark disputes

         •   Patent infringement disputes, including those before the US International Trade
             Commission

         •   Challenges to government action under the Administrative Procedures Act in
             Medicare reimbursement and other areas

         •   False Claims Act litigation


     Joshua’s federal court experience spans the entire litigation process, from complaints
     through appeals. In many of his cases, he has developed the client’s initial pleading,
     prepared and prosecuted the discovery plan, supervised the summary-judgment process,
     and prepared the case for trial (in cases that went to trial). He has experience in both jury
     and nonjury trials. At the appellate level, Joshua has substantial experience briefing cases for
     appeal, has argued appeals, and has litigated issues before the Supreme Court.




https://www.mwe.com/en/team/r/rogaczewski-joshua-d                                               11/19/2018
Joshua David Rogaczewski | Team | McDermott Will and Emery                Page 2 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 36 of 108


     In addition to his federal litigation experience, Joshua has litigated cases in Virginia’s state
     courts and has advised clients on directors-and-officers-insurance issues, coverage and
     reporting obligations, insurance-claims handling, and insurance procurement. Finally,
     Joshua has extensive experience in professional-responsibility matters, including serving as
     the chairperson for hearing committees of the DC Board of Professional Responsibility.


     Joshua has co-authored several articles for professional legal publications. While in law
     school, he served as a lead articles editor for The Tax Lawyer. He was also a member of the
     Appellate Litigation Clinic (during which time he argued before the US Court of Appeals for
     the Fourth Circuit) and a Legal Writing Fellow.


     Results
         •   Defended several farm-, construction- and automotive-equipment manufacturers in
             ERISA and LMRA class action litigation by unionized retirees—often in the US Court
             of Appeals for the Sixth Circuit, which had developed a retiree-friendly
             jurisprudence—seeking to prevent changes to health care benefits the retirees allege
             to be vested, and helping to produce a new way of thinking about vested benefits in
             the Sixth Circuit (vested but subject to reasonable changes) and a Supreme Court
             decision setting a nationwide standard for such cases

         •   Represented a local civil rights organization in its attempts to make a local
             government program reasonably accessible to persons with disabilities in
             accordance with Title II of the American Disabilities Act of 1990, and its examination
             of program licensees’ compliance with the accessibility standards under Title III

         •   Represented a former government employee against an agency for discrimination
             and retaliation under the Rehabilitation Act and Title VII of the Civil Rights Act of
             1964 before the district court and the US Court of Appeals for the District of
             Columbia Circuit

         •   Defended a foreign consumer-electronics manufacturer from attempts to exclude
             its products from the American marketplace for allegedly infringing the intellectual
             property of domestic patent holders

         •   Represented a pharmaceutical company in a dispute with the federal government
             regarding the company’s obligation to report sales data because of its participation
             in the Medicare program

         •   Represented a government contractor in a bid-protest proceeding before the US
             Court of Appeals for the Federal Circuit

         •   Defended several clients that have been haled into Virginia state court (and were
             unable to remove) against claims of breach of contract, fraud and other statutory
             unfair-trade-practices violations




https://www.mwe.com/en/team/r/rogaczewski-joshua-d                                                   11/19/2018
Joshua David Rogaczewski | Team | McDermott Will and Emery                Page 3 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 37 of 108


         •   Represented clients that have been required to invoke the jurisdiction of Virginia
             state courts because of contractual provisions or the unavailability of a federal forum

         •   Advised multiple clients on issues associated with directors and officers insurance
             policies and advised several clients on issues associated with placing tax liability
             insurance policies

         •   Represented special-purpose captive insurance company, formed for litigation
             arising out of the September 11, 2001 terrorist attack, in a variety of matters including
             claims-handling advice, procurement advice, regulatory requirements, insurance-
             coverage litigation, and appellate litigation


     Recognition
         •   Washington Lawyers’ Committee for Civil Rights and Urban Affairs, 2011 Outstanding
             Achievement Award


     Community
         •   DC Board of Professional Responsibility, Hearing Committee

         •   DC Bar Foundation, Young Lawyers Network Leadership Council, inaugural member


   Credentials
   EDUCATION          •   Georgetown University Law Center, JD, cum laude, 2003

                      •   Harvard College, AB, magna cum laude, 1997


   ADMISSIONS             District of Columbia

                          Virginia


   COURTS / AGENCIES •    Supreme Court of the United States

                      •   US Court of Appeals for the Sixth Circuit

                      •   US Court of Appeals for the Seventh Circuit

                      •   US Court of Appeals for the District of Columbia Circuit

                      •   US Court of Appeals for the Federal Circuit

                      •   US District Court for the District of Columbia

                      •   US District Court for the Eastern District of Michigan

                      •   US District Court for the Western District of Michigan




https://www.mwe.com/en/team/r/rogaczewski-joshua-d                                                  11/19/2018
Joshua David Rogaczewski | Team | McDermott Will and Emery                Page 4 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 38 of 108


                      •   US District Court for the Eastern District of Virginia

                      •   US District Court for the Western District of Virginia

                      •   US District Court for the Eastern District of Wisconsin




   © 2018 McDermott Will & Emery




https://www.mwe.com/en/team/r/rogaczewski-joshua-d                                  11/19/2018
Paul M. Thompson | Team | McDermott Will and Emery                        Page 1 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 39 of 108




                                      Paul M. Thompson
                                      Partner
                                       Washington, DC
                                       t: +1 202 756 8032
                                       f: +1 202 756 8087



     Paul M. Thompson represents clients in complex criminal and civil matters. He has extensive
     experience in internal investigations, voluntary disclosures, grand jury investigations,
     appellate practice and congressional investigations, with a particular focus on clients in the
     health care industry. Paul is a member of McDermott’s Management and Executive
     Committees. From 2011 to 2015, he served as partner-in-charge of the Washington, DC
     office.


         •   Complex Criminal and Civil Health Care Matters: Paul represents health care clients
             that are the subject of criminal investigations and civil enforcement proceedings. A
             significant part of Paul’s practice is devoted to representing clients in matters
             involving allegations under the False Claims Act, the Anti-Kickback Statute and the
             Stark Law. In addition, Paul helps clients conduct internal investigations, file self-
             disclosures, update compliance programs and litigate cases under Administrative
             Procedure Act.

         •   Complex Criminal and Civil Antitrust Matters: Paul also represents clients in
             criminal antitrust investigations conducted by the Department of Justice (DOJ), and
             civil antitrust investigations conducted by State Attorneys General. Paul represents
             these same clients in parallel civil antitrust class actions. Additionally, he regularly
             trains clients on antitrust compliance issues, assisting them in revise their antitrust
             compliance programs.

         •   Congressional Investigations: Paul represents clients in high-profile congressional
             investigations, including before the Senate Judiciary Committee, the Senate
             Permanent Subcommittee on Investigations, the House Energy and Commerce
             Committee, and the House Committee on Oversight and Government Reform.

         •   Appellate: Paul has served as lead appellate counsel in more than 100 cases in
             nearly all of the US courts of appeals and before the US Supreme Court, including




https://www.mwe.com/en/team/t/thompson-paul-m                                                     11/19/2018
Paul M. Thompson | Team | McDermott Will and Emery                        Page 2 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 40 of 108


             handling cases at the certiorari and merits stages. Among other significant matters,
             Paul represented Arthur Andersen before the US Supreme Court in a case involving
             the interpretation of the Federal Arbitration Act.


     From 2002 to 2005, Paul served as an Assistant United States Attorney in the Appellate
     Section of the United States Attorney’s Office in the Western District of Pennsylvania. From
     2005 to 2007, he worked as counsel to the US Senate Judiciary Committee, where he
     worked on the Senate confirmation hearings for Chief Justice John Roberts and Justice
     Samuel Alito. Paul has also served as a law clerk to the Honorable D. Brooks Smith, former
     Chief Judge of the US District Court for the Western District of Pennsylvania and current
     Chief Judge on the US Court of Appeals for the Third Circuit.


     Paul served as a founding editor of the Firm’s FCA Update blog. He has published articles in
     the National Law Journal, Roll Call, Executive Counsel, Corporate Counsel, the Yale Law
     Journal Pocket Part and the Vanderbilt Law Review. He has been quoted in top legal and
     business publications such as the Washington Business Journal, The Hill, Roll Call and Am
     Law Daily, and has served as a panelist at the National Press Club.


     Results
         •   Represents several companies in various industries in antitrust criminal investigations
             being conducted by the DOJ, including clients in the generic pharmaceutical,
             gypsum drywall and auto parts industries (2014 to present)

         •   Represented a Fortune 500 health care company before the US Court of Federal
             Claims in pursuing a claim for underpayments against the Department of Veterans
             Affairs, resulting in a settlement payment to the company of $538 million (2013 to
             present)

         •   Successfully represented a national health care provider in a putative class action
             filed in federal and state court in North Dakota related to a hepatitis C outbreak
             involving more than 50 individuals (2014 to 2016)

         •   Represented a Fortune 500 health care company in a False Claims Act and Anti-
             Kickback Statute civil and criminal investigation, leading to a successful settlement
             (2010 to 2014)

         •   Successfully represented a former Majority Leader of the New York State Senate in a
             jury trial in the US District Court for the Northern District of New York, resulting in
             acquittal on five counts and reversal by the US Court of Appeals for the Second
             Circuit of the remaining two, United States v. Bruno, 661 F.3d 733 (2d Cir. 2011)

         •   Successfully represented Arthur Andersen before the US Supreme Court in a case
             involving interpretation of the Federal Arbitration Act, Arthur Andersen v. Carlisle, 129
             S.Ct. 1896 (2009)




https://www.mwe.com/en/team/t/thompson-paul-m                                                     11/19/2018
Paul M. Thompson | Team | McDermott Will and Emery                        Page 3 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 41 of 108


         •   Filed amicus brief on behalf of the Mattachine Society of Washington DC, in support
             of petitioners in marriage ban cases before the US Supreme Court (2015); the brief
             resulted in significant news coverage, including the release of a Yahoo documentary
             entitled “Uniquely Nasty: The US Government’s War on Gays” by Mike Isikoff

         •   Successfully represented the Mattachine Society in FOIA litigation in the United
             States District Court for the District of Columbia, obtaining the release of FBI records
             on the firing of LGBT Americans under Executive Order 10450 (2016 to 2017)


     Recognition
         •   Benchmark Litigation 2013 to 2019, Litigation Star (white-collar and appellate)

         •   “Recommended” Lawyer in GCR100 Global Elite (for antitrust work) (2018)

         •   Burton Award for Distinguished Legal Writing 2011, for authoring, “Managing the
             Budget of an International White-Collar Investigation”

         •   The Legal 500 United States 2012, 2017, 2018 - praised for “thorough subject matter
             expertise”

         •   National Law Journal, Appellate Hot List


     Community
         •   Washington Lawyers Committee for Civil Rights, board of directors


   Credentials
   EDUCATION          •   Harvard Law School, JD, magna cum laude, 1998

                      •   Harvard College, AB, magna cum laude, Phi Beta Kappa, 1991


   ADMISSIONS             District of Columbia

                          Pennsylvania


   COURTS / AGENCIES •    Supreme Court of the United States

                      •   US Court of Appeals for the First Circuit

                      •   US Court of Appeals for the Second Circuit

                      •   US Court of Appeals for the Third Circuit

                      •   US Court of Appeals for the Fourth Circuit

                      •   US Court of Appeals for the Ninth Circuit




https://www.mwe.com/en/team/t/thompson-paul-m                                                   11/19/2018
Paul M. Thompson | Team | McDermott Will and Emery                        Page 4 of 4
         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 42 of 108


                      •   US Court of Appeals for the District of Columbia Circuit

                      •   US Court of Appeals for the Federal Circuit

                      •   US Court of Federal Claims




   © 2018 McDermott Will & Emery




https://www.mwe.com/en/team/t/thompson-paul-m                                        11/19/2018
Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 43 of 108




                 Exhibit B
                      Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 44 of 108




                                                                                                                                       Invoice
                                                                                                                                       340 Madison Avenue
McDermott                                                                                                                              New York, NY 10173-1922
Will & Emery                                                                                                                           +1 212 547 5400


Pro Bono Not-for-Profit Organizations                                                                                                  Client:                            099749
                                                                                                                                       Invoice:                           3226586
                                                                                                                                       Invoice Date:                      11/12/2018


                                                                              Remittance Copy
                                                   Billing for services rendered through 07/31/2017


             0833 Mattachine Society - DOJ FOIA Litigation

Total Services                                                                                                                                                            $ 193,722.50

Total Costs and Other Charges Posted Through Billing Period                                                                                                                          314.91

Total This Invoice                                                                                                                                                      $ 194,037.41




To ensure prompt and accurate application of your payment, please mail payment and remittance copy or wire transfer the funds
using the following information (include your client, matter, and statement numbers):


     Wire Transfer/ACH Instructions:                                                                 Mail Payment To:
     M cD erm ott W ill&Em ery LLP                                                                   M cD erm ott W ill&Em ery LLP
     MW E M asterAccoun t                                                                            P.O .B ox 60 43
     C itiban k ,N.A.                                                                                C hicago,I L 60 680 -60 43
     A B A # :0 2 1 0 0 0 0 89
     A ccoun t # :30 52 570 5
     E-m ailR em ittan ceto:w ire@ m w e.com
     Fax R em ittan ceto:+ 1 31 2 2 77 8755

                                                                          Tax Identification #: XX-XXXXXXX
                                                                           Terms: Payable Upon Receipt
U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.

B oston B russels C hicago D allas D üsseldorf Fran k furt H ouston Lon don Los A n geles M iam i M ilan M un ich New York O ran geC oun ty Paris R om e S eoul S ilicon Valley W ashin gton ,D .C .

S trategicallian cew ith MW E C hin a Law O ffices (S han ghai)
                      Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 45 of 108



                                                                                                                                       Invoice
                                                                                                                                       340 Madison Avenue
McDermott                                                                                                                              New York, NY 10173-1922
Will & Emery                                                                                                                           +1 212 547 5400

Pro Bono Not-for-Profit Organizations                                                                                                  Client:                             099749
                                                                                                                                       Invoice:                            3226586
                                                                                                                                       Invoice Date:                       11/12/2018


                                                                                     Client Copy
                                                   Billing for services rendered through 07/31/2017


             0833 Mattachine Society - DOJ FOIA Litigation

Total Services                                                                                                                                                            $ 193,722.50

Total Costs and Other Charges Posted Through Billing Period                                                                                                                          314.91

Total This Invoice                                                                                                                                                      $ 194,037.41




To ensure prompt and accurate application of your payment, please mail payment and remittance copy or wire transfer the funds
using the following information (include your client, matter, and statement numbers):


     Wire Transfer/ACH Instructions:                                                                 Mail Payment To:
     M cD erm ott W ill&Em ery LLP                                                                   M cD erm ott W ill&Em ery LLP
     MW E M asterAccoun t                                                                            P.O .B ox 60 43
     C itiban k ,N.A.                                                                                C hicago,I L 60 680 -60 43
     A B A # :0 2 1 0 0 0 0 89
     A ccoun t # :30 52 570 5
     E-m ailR em ittan ceto:w ire@ m w e.com
     Fax R em ittan ceto:+ 1 31 2 2 77 8755


                                                                          Tax Identification #: XX-XXXXXXX
                                                                           Terms: Payable Upon Receipt
U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.

B oston B russels C hicago D allas D üsseldorf Fran k furt H ouston Lon don Los A n geles M iam i M ilan M un ich New York O ran geC oun ty Paris R om e S eoul S ilicon Valley W ashin gton ,D .C .

S trategicallian cew ith MW E C hin a Law O ffices (S han ghai)
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 46 of 108




McDermott
Will & Emery
340 Madison Avenue
New York, NY 10173-1922
+1 212 547 5400
                                                                                                11/12/2018
Invoice: 3226586
Client: 099749

Pro Bono Not-for-Profit Organizations


For Services Rendered in Connection with:

Matter: 0833                     Mattachine Society - DOJ FOIA Litigation

Date             Name                          Orig.             Billed     Orig. Billed Description
                                              Hours              Hours    Amount Amount

01/04/16         R. Leske                         1.00             1.00    385.00    0.00 Review and analyze case law
                                                                                          regarding FOIA exemption 7.
01/05/16         R. Leske                         4.00             4.00   1,540.00   0.00 Review and analyze case law
                                                                                          regarding FOIA exemption 7.
01/11/16         R. Leske                         5.50             5.50   2,117.50   0.00 Review and analyze case law
                                                                                          discussing FOIA Exemption 7
                                                                                          (2.25); draft and revise portion of
                                                                                          FOIA litigation memorandum
                                                                                          discussing FOIA Exemption 7
                                                                                          (3.25).
01/12/16         R. Leske                         6.25             6.25   2,406.25   0.00 Review and analyze case law
                                                                                          discussing FOIA Exemption 7
                                                                                          (3.0); draft and revise portion of
                                                                                          FOIA litigation memorandum
                                                                                          discussing FOIA Exemption 7
                                                                                          (3.25).
01/13/16         L. Linsky                        0.25             0.00    223.75    0.00 Emails from and to C. Francis
                                                                                          regarding meetings and litigation
                                                                                          strategy (.25).
01/13/16         R. Leske                         3.25             3.25   1,251.25   0.00 Review and analyze case law
                                                                                          discussing FOIA Exemption 7
                                                                                          (.75); draft and revise portion of
                                                                                          FOIA litigation memorandum
                                                                                          discussing FOIA Exemption 7
                                                                                          (2.5).
01/26/16         L. Linsky                        0.75             0.75    671.25    0.00 Meeting regarding draft complaint
                                                                                          and litigation next steps (.75).
01/26/16         M.                               1.25             1.25    868.75    0.00 Preparing for (.5) and attending


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             1
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 47 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:          099749
                                                                                              Invoice:         3226586
                                                                                              Invoice Date:    11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                 Huttenlocher                                                             strategy meeting for drafting FOIA
                                                                                          complaint (.75).
02/01/16         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence regarding
                                                                                          potential litigation.
02/16/16         L. Linsky                        0.75             0.75     671.25   0.00 Conference call with litigation
                                                                                          working group regarding
                                                                                          complaint for EO 10450 FOIA
                                                                                          denials, and draft minutes from call
                                                                                          (.5); review sample complaints for
                                                                                          litigation (.25).
02/16/16         M.                               0.75             0.75     521.25   0.00 Conference with complaint
                 Huttenlocher                                                             drafting team (.5) and preparing for
                                                                                          same (.25).
02/16/16         I. Firippis                      0.50             0.50     192.50   0.00 Complaint Team call.
02/22/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to R. Leske
                                                                                          regarding EO 10450 litigation
                                                                                          strategy memo and review same
                                                                                          (.25).
02/25/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails to and from clients and
                                                                                          team regarding DOJ response to
                                                                                          appeal for Executive Order 10450
                                                                                          (.25).
03/02/16         I. Firippis                      1.25             1.25     481.25   0.00 Review FOIA requests (.25); draft
                                                                                          FOIA complaint (1.00).
03/03/16         I. Firippis                      2.00             2.00     770.00   0.00 Draft FOIA complaint.
03/11/16         I. Firippis                      0.50             0.50     192.50   0.00 Edited draft FOIA complaint and
                                                                                          sent to L. Linsky and P. Thompson
                                                                                          for review.
03/18/16         M.                               0.50             0.50     347.50   0.00 Reviewing and commenting on
                 Huttenlocher                                                             draft complaint.
03/18/16         I. Firippis                      0.50             0.50     192.50   0.00 Draft FOIA complaint and
                                                                                          distributed to team.
03/29/16         M.                               1.50             1.50   1,042.50   0.00 Drafting and editing complaint.
                 Huttenlocher
03/31/16         I. Firippis                      1.25             1.25     481.25      0.00 Edit FOIA complaint.
04/01/16         I. Firippis                      1.25             1.25     481.25      0.00 Draft FOIA complaint.
04/04/16         I. Firippis                      0.50             0.50     192.50      0.00 Compile exhibits for FOIA
                                                                                             complaint.


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.              2
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 48 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                          Client:          099749
                                                                                               Invoice:         3226586
                                                                                               Invoice Date:    11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
04/11/16         P. Thompson                    0.25               0.25     186.25   0.00 Discussion and correspondence
                                                                                          regarding FOIA complaint.
04/14/16         L. Linsky                        0.50             0.50     447.50   0.00 Emails from and to clients
                                                                                          regarding strategic plan edits and
                                                                                          meeting (.25); review client edits
                                                                                          to Executive Order complaint
                                                                                          (.25).
04/18/16         L. Linsky                        0.50             0.50     447.50   0.00 Emails from and to team regarding
                                                                                          Executive Order complaint and
                                                                                          review P. Thompson revisions
                                                                                          regarding same (.5).
04/18/16         M.                               0.50             0.50     347.50   0.00 Reviewing comments to draft
                 Huttenlocher                                                             complaint.
04/18/16         P. Thompson                      1.75             1.75   1,303.75   0.00 Review and revise complaint.
04/19/16         L. Linsky                        0.50             0.50     447.50   0.00 Edit EO complaint and email to M.
                                                                                          Huttenlocher and P. Thompson
                                                                                          regarding same (.5).
04/20/16         L. Linsky                        0.50             0.50     447.50   0.00 Review and revise complaint and
                                                                                          emails from and to M.
                                                                                          Huttenlocher regarding same (.5).
04/20/16         M.                               3.50             3.50   2,432.50   0.00 Drafting and editing the complaint
                 Huttenlocher                                                             (3.0); arranging logistics for filing
                                                                                          of the same (.5).
04/21/16         L. Linsky                        0.25             0.25     223.75   0.00 Review P. Thompson edits to EO
                                                                                          10450 Complaint; emails from and
                                                                                          to team regarding complaint and
                                                                                          emails from and to clients and
                                                                                          team regarding April 22 meeting
                                                                                          (.25).
04/21/16         M.                               2.00             2.00   1,390.00   0.00 Reviewing and editing complaint
                 Huttenlocher                                                             for EO 10450 FOIA matter.
04/21/16         P. Thompson                      1.00             1.00     745.00   0.00 Review and revise complaint.
04/22/16         L. Linsky                        0.50             0.50     447.50   0.00 Complete pro hac vice forms for
                                                                                          admission to D.C. District Court
                                                                                          for Executive Order litigation
                                                                                          (.25); review final draft of
                                                                                          complaint from P. Thompson (.25).
04/24/16         M.                               1.50             1.50   1,042.50   0.00 Reviewing and revising Complaint


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.              3
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 49 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                 Huttenlocher                                                             (1.25); emailing with litigation
                                                                                          team concerning the same (.25).
04/24/16         P. Thompson                      0.50             0.50     372.50   0.00 Review and revise latest version of
                                                                                          complaint and correspondence
                                                                                          regarding same (.5).
04/25/16         M.                               1.00             1.00     695.00   0.00 Reviewing Complaint (.75).
                 Huttenlocher                                                             Attention to emails concerning the
                                                                                          filing of the Complaint (.25).
04/25/16         P. Thompson                      0.50             0.50     372.50   0.00 Correspondence regarding
                                                                                          revisions to complaint.
04/26/16         M.                               0.75             0.75     521.25   0.00 Attention to emails concerning the
                 Huttenlocher                                                             filing of the Complaint (.25).
                                                                                          Conference with I. Firippis
                                                                                          concerning the same (.5).
04/26/16         P. Thompson                      1.00             1.00     745.00   0.00 Correspondence and discussions
                                                                                          regarding finalizing of complaint.
04/26/16         I. Firippis                      2.50             2.50     962.50   0.00 Draft summons and Rule 7.1
                                                                                          Statement (2.0); call with M.
                                                                                          Huttenlocher (.25); prepare for
                                                                                          complaint filing (.25).
04/27/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to team regarding
                                                                                          filing of complaint in EO 10450
                                                                                          lawsuit (.25).
04/27/16         J. Rogaczewski                   4.00             4.00   2,960.00   0.00 Review (1.5), analyze(1.5), file
                                                                                          complaint (1.0).
04/27/16         M.                               0.75             0.75     521.25   0.00 Finalizing issues concerning filing
                 Huttenlocher                                                             of the Complaint.
04/27/16         P. Thompson                      2.25             2.25   1,676.25   0.00 Review of final complaint and
                                                                                          exhibits and meeting with J.
                                                                                          Rogaczewski (2.0);
                                                                                          correspondence regarding fiiling
                                                                                          (.25).
04/27/16         I. Firippis                      1.25             1.25     481.25   0.00 Filing of FOIA complaint.
04/28/16         M.                               0.25             0.25     173.75   0.00 Attention to emails concerning
                 Huttenlocher                                                             Complaint.
04/28/16         I. Firippis                      0.25             0.25      96.25   0.00 Filing notice of appearance and
                                                                                          preparing documents for service.
04/28/16         I. Firippis                      0.50             0.50     192.50   0.00 Confer with team re filing.


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.              4
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 50 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                          Client:         099749
                                                                                               Invoice:        3226586
                                                                                               Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
04/29/16         P. Thompson                    1.00               1.00     745.00   0.00 Review of Judge Lamberth
                                                                                          decision (.5); review of materials
                                                                                          for call with client (.25); call with
                                                                                          client (.25).
04/29/16         I. Firippis                      1.50             1.50     577.50   0.00 Call to District Court of DC (.25);
                                                                                          register for ECF and fill out pro
                                                                                          hac vice forms (1.25).
05/11/16         P. Thompson                      0.25             0.25     186.25   0.00 Follow-up on issues regarding DOJ
                                                                                          FOIA requests and complaint.
05/12/16         I. Firippis                      1.00             1.00     385.00   0.00 Confer with M. Huttenlocher re
                                                                                          filings; review papers for filing.
05/13/16         M.                               0.25             0.25     173.75   0.00 Conference with I. Firippis and M.
                 Huttenlocher                                                             Rodgers concerning logistics of
                                                                                          litigation.
05/13/16         P. Thompson                      0.50             0.50     372.50   0.00 Review of court filings and
                                                                                          correspondence regarding same.
05/13/16         I. Firippis                      0.75             0.75     288.75   0.00 Review pro hac filings; phone call
                                                                                          with M. Huttenlocher re filings and
                                                                                          upcoming projects; draft email to
                                                                                          FOIA complaint team outlining
                                                                                          upcoming projects.
05/19/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to P. Felts and P.
                                                                                          Thompson regarding DOJ
                                                                                          litigation and team meetings (.25).
05/31/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to I. Firippis, P.
                                                                                          Thompson, M. Huttenlocher and
                                                                                          C. Francis regarding DOJ Answer
                                                                                          (.25).
05/31/16         P. Thompson                      1.50             1.50   1,117.50   0.00 Follow-up on status of litigation
                                                                                          and inquiry from AUSA, including
                                                                                          review of court filing and draft
                                                                                          response to inquiry on case.
06/02/16         I. Firippis                      1.00             1.00     385.00   0.00 Prepare for meeting with Summer
                                                                                          Associates research projects (.25);
                                                                                          call with P. Thompson, M.
                                                                                          Huttenlocher and Summer
                                                                                          Associates re projects (.5); provide
                                                                                          documents to Summer Associates


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.              5
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 51 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                          Client:          099749
                                                                                               Invoice:         3226586
                                                                                               Invoice Date:    11/12/2018

Date             Name                          Orig.             Billed     Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                         after call (.25).
06/21/16         I. Firippis                      0.25             0.25     96.25   0.00 Review ECF filing updates re
                                                                                         motions for pro hac vice.
06/30/16         L. Linsky                        0.75             0.75    671.25   0.00 Review Government’s Answer to
                                                                                         MSDC Complaint and emails from
                                                                                         and to P. Thompson regarding
                                                                                         same (.75 ).
06/30/16         P. Thompson                      0.25             0.25    186.25   0.00 Review of answer to complaint.
07/03/16         P. Thompson                      0.25             0.25    186.25   0.00 Correspondence regarding next
                                                                                         steps with litigation.
07/05/16         L. Linsky                        0.25             0.25    223.75   0.00 Emails to and from P. Thompson,
                                                                                         M. Huttenlocher, and I. Firippis
                                                                                         regarding call to discuss DOJ
                                                                                         lawsuit and next steps (.25).
07/06/16         L. Linsky                        0.25             0.25    223.75   0.00 Emails from and to P. Thompson
                                                                                         and M. Huttenlocher regarding
                                                                                         Government’s SJM in DOJ
                                                                                         litigation and review Order
                                                                                         regarding same (.25).
07/07/16         L. Linsky                        1.00             1.00    895.00   0.00 Call with P. Thompson, and M.
                                                                                         Huttenlocher regarding DOJ
                                                                                         litigation and EO 10450 next steps
                                                                                         (.25); review email update from
                                                                                         client regarding D. Johnson
                                                                                         documents regarding EO 10450
                                                                                         (.25); emails from and to M.
                                                                                         Huttenlocher, and P. Thompson
                                                                                         regarding EO 10450 and
                                                                                         amendment of complaint (.5).
07/07/16         P. Thompson                      0.75             0.75    558.75   0.00 Calls on complaint (.5);
                                                                                         correspondence regarding FOIA
                                                                                         issue (.25).
07/08/16         P. Thompson                      1.00             1.00    745.00   0.00 Participate in call with client (.25);
                                                                                         calls with AUSA (.25); follow-up
                                                                                         correspondence regarding
                                                                                         extension request and additional
                                                                                         documents (.50).
07/11/16         L. Linsky                        0.25             0.25    223.75   0.00 Emails from and to team regarding


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.              6
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 52 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                          DOJ complaint issues (.25).
07/11/16         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence regarding
                                                                                          complaint.
07/13/16         I. Firippis                      1.00             1.00     385.00   0.00 Review draft memoranda of legal
                                                                                          research projects completed by
                                                                                          summer associates.
07/14/16         M.                               1.00             1.00     695.00   0.00 Attention to issues concerning the
                 Huttenlocher                                                             Amended Complaint.
07/14/16         P. Thompson                      0.50             0.50     372.50   0.00 Correspondence regarding updated
                                                                                          legal research issues (.25);
                                                                                          attention to amendment to
                                                                                          complaint (.25).
07/15/16         L. Linsky                        0.75             0.75     671.25   0.00 Review research regarding EO
                                                                                          Complaint and Vaugh Index;
                                                                                          attend weekly team call.
07/18/16         L. Linsky                        0.25             0.25     223.75   0.00 Review emails from P. Thompson
                                                                                          and M. Huttenlocher regarding
                                                                                          DOJ lawsuit and amended
                                                                                          complaint and emails to same
                                                                                          (.25).
07/18/16         M.                               3.00             3.00   2,085.00   0.00 Drafting and editing amended
                 Huttenlocher                                                             complaint.
07/18/16         P. Thompson                      0.75             0.75     558.75   0.00 Attention to potential amendment
                                                                                          to complaint and correspondence
                                                                                          and discussions regarding same.
07/19/16         M.                               0.25             0.25     173.75   0.00 Finalizing draft Amended
                 Huttenlocher                                                             Complaint.
07/20/16         M.                               0.25             0.25     173.75   0.00 Finalizing Amended Compliant
                 Huttenlocher                                                             and circulating same to litigation
                                                                                          team.
07/26/16         I. Firippis                      0.50             0.50     192.50   0.00 Review draft amended complaint.
07/27/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to team regarding
                                                                                          amended complaint for DOJ
                                                                                          lawsuit (.25).
07/28/16         L. Linsky                        0.25             0.25     223.75   0.00 Call with P. Thompson, M.
                                                                                          Huttenlocher, I. Firippis regarding
                                                                                          DOJ amended complaint (.25).
07/28/16         L. Linsky                        0.50             0.50     447.50   0.00 Review amended complaint and


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.              7
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 53 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed     Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                         make notes for call with team
                                                                                         (.25); call with P. Thompson, M.
                                                                                         Huttenlocher, I. Firippis regarding
                                                                                         DOJ amended complaint (.25).
07/28/16         M.                               0.75             0.75    521.25   0.00 Conference concerning amended
                 Huttenlocher                                                            complaint.
07/28/16         P. Thompson                      0.50             0.50    372.50   0.00 Prepare for and participate in call
                                                                                         regarding amended complaint.
07/28/16         I. Firippis                      0.50             0.50    192.50   0.00 Call to discuss amended complaint.
08/01/16         P. Thompson                      0.50             0.50    372.50   0.00 Review of materials in preparation
                                                                                         for call with USAO (.25); call with
                                                                                         USAO on amending complaint
                                                                                         (.25).
08/01/16         I. Firippis                      0.25             0.25     96.25   0.00 Call AUSA re: amended
                                                                                         complaint.
08/17/16         L. Linsky                        0.25             0.25    223.75   0.00 Emails from and to I. Firippis and
                                                                                         M. Huttenlocher regarding DOJ
                                                                                         litigation (.25).
08/17/16         M.                               0.50             0.50    347.50   0.00 Attention to issues concerning
                 Huttenlocher                                                            amending the complaint (.25) and
                                                                                         potential document release (.25),
08/17/16         P. Thompson                      0.50             0.50    372.50   0.00 Correspondence with DOJ on
                                                                                         amended complaint and exemption
                                                                                         issue (.25); follow-up with team on
                                                                                         same (.25).
08/17/16         I. Firippis                      0.50             0.50    192.50   0.00 Draft summary of AUSA response
                                                                                         to proposed amended complaint
                                                                                         and provide to L. Linsky and P.
                                                                                         Thompson (.5).
08/18/16         P. Thompson                      0.50             0.50    372.50   0.00 Correspondence regarding
                                                                                         amending complaint.
08/19/16         M.                               0.50             0.50    347.50   0.00 Drafting email to client concerning
                 Huttenlocher                                                            amended complaint and offer from
                                                                                         government.
08/19/16         P. Thompson                      0.75             0.75    558.75   0.00 Follow-up on amended complaint
                                                                                         issues and correspondence with
                                                                                         team on same.
08/22/16         M.                               0.50             0.50    347.50   0.00 Updating client concerning


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.              8
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 54 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed     Orig. Billed Description
                                              Hours              Hours    Amount Amount
                 Huttenlocher                                                            settlement/amended complaint
                                                                                         issues.
08/24/16         P. Thompson                      0.25             0.25    186.25   0.00 Follow-up on amended complaint
                                                                                         issues.
08/25/16         L. Linsky                        0.25             0.25    223.75   0.00 Emails from and to N. Salzano and
                                                                                         M. Huttenlocher regarding DOJ
                                                                                         litigation (.25).
08/25/16         M.                               0.25             0.25    173.75   0.00 Conference with AUSA, P.
                 Huttenlocher                                                            Thompson and I. Firippis
                                                                                         concerning amended complaint.
08/25/16         P. Thompson                      0.75             0.75    558.75   0.00 Prepare for call with USAO (.25);
                                                                                         participate in call with same (.25);
                                                                                         review of draft email to DOJ, and
                                                                                         correspondence with same (.25).
08/25/16         I. Firippis                      0.50             0.50    192.50   0.00 Call with AUSA re: amended
                                                                                         complaint (.25); draft email to
                                                                                         AUSA summarizing call (.25).
08/30/16         P. Thompson                      0.25             0.25    186.25   0.00 Follow-up with government on
                                                                                         amended complaint.
08/31/16         P. Thompson                      0.25             0.25    186.25   0.00 Correspondence with government
                                                                                         and team regarding amended
                                                                                         complaint issues.
09/01/16         I. Firippis                      1.00             1.00    385.00   0.00 Research local rules re: filing an
                                                                                         amended complaint (.5); draft
                                                                                         preliminary motion to amend (.5).
09/02/16         I. Firippis                      1.50             1.50    577.50   0.00 Local rules research re: consent
                                                                                         motion to amend complaint (.25);
                                                                                         draft language of footnotes in
                                                                                         amended complaint (1.25).
09/07/16         I. Firippis                      1.00             1.00    385.00   0.00 Draft consent motion to file
                                                                                         amended complaint (.5); compile
                                                                                         exhibits for amended complaint
                                                                                         (.5).
09/08/16         M.                               0.50             0.50    347.50   0.00 Reviewing final motion to amend
                 Huttenlocher                                                            papers (.25). Conference with I.
                                                                                         Firippis concerning the same (.25).
09/09/16         L. Linsky                        0.25             0.25    223.75   0.00 Review letters from DOJ regarding
                                                                                         Executive Order documents and


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.              9
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 55 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                        Client:         099749
                                                                                             Invoice:        3226586
                                                                                             Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                          emails to and from clients
                                                                                          regarding same (.25).
09/09/16         P. Thompson                      0.50             0.50     372.50   0.00 Finalize amended complaint and
                                                                                          correspondence regarding same.
09/09/16         I. Firippis                      1.00             1.00     385.00   0.00 Draft email to AUSA re: filing
                                                                                          amended complaint (.25); review
                                                                                          amended complaint and complaint
                                                                                          exhibits in preparation for filing
                                                                                          (.75)
09/15/16         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence regarding
                                                                                          documents disclosed and next steps
                                                                                          with DOJ.
09/16/16         P. Thompson                      0.25             0.25     186.25   0.00 Discussion regarding DOJ
                                                                                          production and next steps
                                                                                          regarding same.
09/20/16         I. Firippis                      0.75             0.75     288.75   0.00 Draft talking points for call with
                                                                                          AUSA and submit to M.
                                                                                          Huttenlocher.
09/21/16         L. Linsky                        0.25             0.25     223.75   0.00 Review M. Huttenlocher DOJ
                                                                                          talking points memo (.25).
09/21/16         M.                               2.25             2.25   1,563.75   0.00 Reviewing documents from FBI
                 Huttenlocher                                                             (1.75). Drafting and revising
                                                                                          talking points to call with AUSA
                                                                                          (.25). Attention to emails with
                                                                                          client concerning the same (.25).
09/21/16         P. Thompson                      0.25             0.25     186.25   0.00 Review of talking points for
                                                                                          discussion with AUSA.
09/23/16         M. Hallerman                     0.25             0.25     165.00   0.00 Call with M. Huttenlocher to
                                                                                          discuss analysis of FBI FOIA
                                                                                          response.
09/27/16         L. Linsky                        0.25             0.25     223.75   0.00 Discussion with M. Huttenlocher
                                                                                          regarding DOJ lawsuit (.25).
09/27/16         M.                               1.00             1.00     695.00   0.00 Preparing for conference call with
                 Huttenlocher                                                             AUSA and conducting the same.
09/27/16         I. Firippis                      0.50             0.50     192.50   0.00 Pre-call prep with M. Huttenlocher
                                                                                          (.25); call with Zeke Ross re:
                                                                                          supplemental production (.25).
09/28/16         M.                               0.75             0.75     521.25   0.00 Reviewing documents concerning


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             10
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 56 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:           099749
                                                                                              Invoice:          3226586
                                                                                              Invoice Date:     11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                 Huttenlocher                                                             EO 10450.
09/28/16         I. Firippis                      0.75             0.75     288.75   0.00 Draft email to client summarizing
                                                                                          call with AUSA.
09/29/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to M.
                                                                                          Huttenlocher regarding DOJ
                                                                                          lawsuit (.25).
09/29/16         M.                               0.25             0.25     173.75   0.00 Attention to emails with L. Linsky
                 Huttenlocher                                                             concerning motion for summary
                                                                                          judgment.
09/30/16         M.                               0.50             0.50     347.50   0.00 Conference call with team
                 Huttenlocher                                                             concerning document review
                                                                                          project.
09/30/16         I. Firippis                      0.25             0.25      96.25   0.00 Participate on call re: FOIA
                                                                                          production review.
10/02/16         M. Hallerman                     0.50             0.50     330.00   0.00 Review documents produced by
                                                                                          FBI/DOJ in pending FOIA
                                                                                          litigation.
10/04/16         P. Thompson                      0.25             0.25     186.25   0.00 Review memo on call with DOJ
                                                                                          and correspondence regarding
                                                                                          response to same.
10/06/16         I. Firippis                      0.75             0.75     288.75   0.00 Call with M. Hallerman re: review
                                                                                          of supplemental FOIA production
                                                                                          (.5); call with M. Huttenlocher re:
                                                                                          same (.25).
10/12/16         M.                               1.75             1.75   1,216.25   0.00 Drafting and editing search terms
                 Huttenlocher                                                             for transmittal to DOJ.
10/13/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to M.
                                                                                          Huttenlocher regarding search
                                                                                          terms for DOJ list and emails from
                                                                                          and to I. Firippis regarding DOJ
                                                                                          search terms (.25).
10/13/16         M.                               0.25             0.25     173.75   0.00 Attention to search terms.
                 Huttenlocher
10/13/16         P. Thompson                      0.25             0.25     186.25      0.00 Correspondence regarding search
                                                                                             terms for litigation.
10/13/16         I. Firippis                      1.00             1.00     385.00      0.00 Review proposed search terms and
                                                                                             provide edits to M. Huttenlocher
                                                                                             (.5); draft email to client re: DOJ


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             11
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 57 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed     Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                         search terms and possible OCR
                                                                                         issues (.5).
10/14/16         P. Thompson                      0.25             0.25    186.25   0.00 Attention to search terms and DOJ
                                                                                         response on latest request for
                                                                                         documents.
10/14/16         P. Thompson                      0.25             0.25    186.25   0.00 Correspondence regarding search
                                                                                         terms and issues related to same.
10/17/16         P. Thompson                      0.50             0.50    372.50   0.00 Review of court order (.25);
                                                                                         correspondence regarding search
                                                                                         terms and review of same (.25).
10/18/16         M.                               0.25             0.25    173.75   0.00 Attention to email with DOJ to
                 Huttenlocher                                                            arrange conference call concerning
                                                                                         search terms.
10/19/16         I. Firippis                      0.50             0.50    192.50   0.00 Draft response letter to NARA and
                                                                                         sent to M. Huttenlocher for review
                                                                                         (.5).
10/20/16         L. Linsky                        0.25             0.25    223.75   0.00 Emails from and to M.
                                                                                         Huttenlocher regarding DOJ FOIA
                                                                                         letter response (.25).
10/20/16         M.                               0.25             0.25    173.75   0.00 Attention to letter received from
                 Huttenlocher                                                            DOJ concerning additional
                                                                                         documentation.
10/20/16         P. Thompson                      0.25             0.25    186.25   0.00 Review DOJ appeal letter and
                                                                                         correspondence regarding same.
10/24/16         I. Firippis                      0.25             0.25     96.25   0.00 Call with M. Huttenlocher re:
                                                                                         NARA appeal letter.
10/27/16         L. Linsky                        0.25             0.25    223.75   0.00 Emails from and to P. Felts, M.
                                                                                         Huttenlocher and P. Thompson
                                                                                         regarding DOJ lawsuit (.25).
10/28/16         L. Linsky                        0.25             0.25    223.75   0.00 Emails from and to I. Firippis
                                                                                         regarding DOJ search terms,
                                                                                         review minutes from team meeting
                                                                                         (.25).
10/28/16         I. Firippis                      0.50             0.50    192.50   0.00 Edit list of proposed search terms
                                                                                         for the government and provide to
                                                                                         client for review.
11/01/16         L. Linsky                        0.25             0.25    223.75   0.00 Review emails from I. Firippis and
                                                                                         clients regarding extension of time


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             12
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 58 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                          for DOJ’s answer (.25).
11/01/16         I. Firippis                      0.50             0.50     192.50   0.00 Email correspondence with client
                                                                                          re: consent to answer amended
                                                                                          complaint (.5).
11/02/16         M.                               0.25             0.25     173.75   0.00 Attention to emails concerning
                 Huttenlocher                                                             settlement matters.
11/02/16         P. Thompson                      0.25             0.25     186.25   0.00 Review correspondence and filings
                                                                                          regarding answer and motion for
                                                                                          extension.
11/04/16         I. Firippis                      2.00             2.00     770.00   0.00 Draft NARA appeal letter.
11/06/16         M. Hallerman                     5.00             5.00   3,300.00   0.00 Review and prepare index of
                                                                                          documents produced by FBI in
                                                                                          pending FOIA litigation suit.
11/17/16         M.                               0.75             0.75     521.25   0.00 Reviewing draft appeal letter and
                 Huttenlocher                                                             commenting on same.
11/18/16         M.                               0.25             0.25     173.75   0.00 Attention to emails with client
                 Huttenlocher                                                             concerning DOJ action.
11/18/16         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence regarding search
                                                                                          issue.
11/18/16         I. Firippis                      1.00             1.00     385.00   0.00 Edit NARA appeal letter and
                                                                                          provide to M. Huttenlocher.
11/21/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to team regarding
                                                                                          DOJ appeal and additional FBI
                                                                                          documents (.25).
11/21/16         P. Thompson                      0.25             0.25     186.25   0.00 Review of court filing and
                                                                                          correspondence regarding same.
11/28/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to M.
                                                                                          Huttenlocher and C. Francis
                                                                                          regarding DOJ litigation (.25).
11/28/16         P. Thompson                      0.50             0.50     372.50   0.00 Correspondence regarding
                                                                                          scheduling issues (.25); follow-up
                                                                                          on next steps with DOJ (.25).
11/28/16         I. Firippis                      0.75             0.75     288.75   0.00 Review and finalize NARA appeal
                                                                                          letter.
11/29/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to M.
                                                                                          Huttenlocher and team regarding
                                                                                          DOJ Summary Judgment briefing
                                                                                          schedule (.25).


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             13
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 59 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                          Client:          099749
                                                                                               Invoice:         3226586
                                                                                               Invoice Date:    11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
11/29/16         M.                             0.75               0.75     521.25   0.00 Conference with opposing counsel
                 Huttenlocher                                                             concerning scheduling (.5).
                                                                                          Conferences with I. Firippis
                                                                                          concerning the same (.25).
11/29/16         I. Firippis                      1.50             1.50     577.50   0.00 Review FCRP and local rules;
                                                                                          prepare draft scheduling order and
                                                                                          send to M. Huttenlocher (.75); call
                                                                                          with M. Huttenlocher re: draft
                                                                                          scheduling order (.5); call with C.
                                                                                          Ross re: scheduling order (.25).
12/06/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to I. Firippis
                                                                                          regarding DOJ Summary Judgment
                                                                                          motion (.25).
12/06/16         I. Firippis                      0.75             0.75     288.75   0.00 Obtain motion for summary
                                                                                          judgment papers from PACER and
                                                                                          provide to client and case team.
12/07/16         M.                               1.50             1.50   1,042.50   0.00 Reviewing government's summary
                 Huttenlocher                                                             judgment papers.
12/07/16         P. Thompson                      0.75             0.75     558.75   0.00 Attention to government's motion
                                                                                          for summary judgment, and begin
                                                                                          review of same.
12/08/16         L. Linsky                        0.50             0.50     447.50   0.00 Review DOJ Summary Judgment
                                                                                          Motion in FOIA litigation and
                                                                                          emails to and from P. Thompson
                                                                                          and M. Huttenlocher regarding
                                                                                          same (.50 ).
12/08/16         M.                               2.00             2.00   1,390.00   0.00 Reviewing government's summary
                 Huttenlocher                                                             judgment papers. Conference with
                                                                                          client concerning the same.
12/08/16         P. Thompson                      1.00             1.00     745.00   0.00 Further attention to government's
                                                                                          brief (.25); participate in call with
                                                                                          client (.75).
12/08/16         I. Firippis                      1.00             1.00     385.00   0.00 Call with case team regarding
                                                                                          response to Motion for Summary
                                                                                          Judgment.
12/09/16         M.                               3.50             3.50   2,432.50   0.00 Attending weekly call (.5);
                 Huttenlocher                                                             attention to summary judgment
                                                                                          papers (3.0).


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             14
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 60 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
12/12/16         M.                             6.00               6.00   4,170.00   0.00 Reviewing summary judgment
                 Huttenlocher                                                             papers (2.0). Drafting and editing
                                                                                          chart of exempted documents (4.0).
12/13/16         M.                               4.00             4.00   2,780.00   0.00 Attention to motion for summary
                 Huttenlocher                                                             judgment (1.5). Drafting and
                                                                                          editing excel spreadsheet analyzing
                                                                                          FBI production and exemptions
                                                                                          (2.5).
12/13/16         P. Thompson                      0.50             0.50     372.50   0.00 Draft memo on FOIA exemptions
                                                                                          and grand jury issue and send to I.
                                                                                          Firippis and M. Huttenlocher.
12/13/16         I. Firippis                      0.25             0.25      96.25   0.00 Confer with M. Huttenlocher re:
                                                                                          summary judgment brief response.
12/14/16         M.                               0.50             0.50     347.50   0.00 Attention to drafting outline for
                 Huttenlocher                                                             summary judgment papers.
12/14/16         I. Firippis                      2.25             2.25     866.25   0.00 Review summary judgment brief
                                                                                          (2.0); organize partially withheld
                                                                                          documents into single PDF for
                                                                                          team's review (.25).
12/15/16         L. Linsky                        0.75             0.75     671.25   0.00 Discussion with M. Huttenlocher
                                                                                          regarding DOJ Summary Judgment
                                                                                          response (.25); review agenda for
                                                                                          team meeting on December16 and
                                                                                          emails from and to P. Felts
                                                                                          regarding same (.25); emails from
                                                                                          and to I. Firippis regarding DOJ SJ
                                                                                          motion response and revew
                                                                                          Huttenlocher chart regarding same
                                                                                          (.25).
12/15/16         M.                               1.00             1.00     695.00   0.00 Attention to drafting outline for
                 Huttenlocher                                                             summary judgment papers (.5).
                                                                                          Conference with I. Firippis and P.
                                                                                          Thompson concerning litigation
                                                                                          strategy (.5).
12/15/16         P. Thompson                      0.75             0.75     558.75   0.00 Review of materials regarding
                                                                                          documents and exemptions for
                                                                                          discussion with team (.25);
                                                                                          discussion with I. Firippis and M.


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             15
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 61 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                          Huttenlocher on document
                                                                                          exemption strategy for SJ motions,
                                                                                          applying to all exemptions claimed
                                                                                          by DOJ (.5).
12/15/16         I. Firippis                      4.50             4.50   1,732.50   0.00 Review DOJ's motion for summary
                                                                                          judgment and compile spreadsheet
                                                                                          of partially withdrawn documents
                                                                                          (4.0); teleconference with M.
                                                                                          Huttenlocher and P. Thompson re:
                                                                                          compilation partially withdrawn
                                                                                          documents (.5).
12/16/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to I. Firippis and
                                                                                          M. Huttenlocher regarding DOJ SJ
                                                                                          Motion (.25).
12/16/16         M.                               2.00             2.00   1,390.00   0.00 Drafting and editing outline.
                 Huttenlocher                                                             Attention to motion for summary
                                                                                          judgment. Conference with client
                                                                                          as part of weekly call.
12/16/16         I. Firippis                      1.25             1.25     481.25   0.00 Draft letter to NARA re FOIA
                                                                                          requests (1.0); email
                                                                                          correspondence with client
                                                                                          regarding response to government's
                                                                                          motion for summary judgment
                                                                                          (.25).
12/19/16         M.                               1.50             1.50   1,042.50   0.00 Drafting outline for motion for
                 Huttenlocher                                                             summary judgment (1.25).
                                                                                          Conferences with I. Firippis
                                                                                          concerning the same (.25).
12/19/16         I. Firippis                      2.25             2.25     866.25   0.00 Complete legal research and edit
                                                                                          outline for reply brief for DOJ
                                                                                          summary judgment brief.
12/20/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to M.
                                                                                          Huttenlocher regarding DOJ SJM
                                                                                          and MSDC response (.25).
12/20/16         M.                               0.50             0.50     347.50   0.00 Drafting and editing outline for
                 Huttenlocher                                                             summary judgment response.
12/20/16         P. Thompson                      0.25             0.25     186.25   0.00 Review of outline to SJ response
                                                                                          and provide comments to same.


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             16
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 62 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                          Client:          099749
                                                                                               Invoice:         3226586
                                                                                               Invoice Date:    11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
12/21/16         I. Firippis                    0.25               0.25      96.25   0.00 Edit reply brief outline and provide
                                                                                          to M. Huttenlocher.
12/22/16         L. Linsky                        0.25             0.25     223.75   0.00 Review outline for MSDC
                                                                                          response to DOJ SJM and emails
                                                                                          from and to M. Huttenlocher re
                                                                                          same (.25).
12/28/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to P. Felts
                                                                                          regarding DOJ SMJ response (.25).
12/28/16         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence with client on SJ
                                                                                          outline.
12/28/16         I. Firippis                      3.25             3.25   1,251.25   0.00 Legal research for reply brief to
                                                                                          government motion for summary
                                                                                          judgment.
12/29/16         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to C. Francis, P.
                                                                                          Felts, I. Firippis and M.
                                                                                          Huttenlocher regarding DOJ SMJ
                                                                                          and MSDC responses (.25).
12/29/16         P. Thompson                      0.25             0.25     186.25   0.00 Further correspondence regarding
                                                                                          outline.
12/29/16         I. Firippis                      2.75             2.75   1,058.75   0.00 Legal research for reply brief to
                                                                                          government motion for summary
                                                                                          judgment.
12/30/16         A. Mohanty                       2.50             2.50   1,287.50   0.00 Research Freedom of Information
                                                                                          Act exemptions and standards for
                                                                                          withholding information for
                                                                                          Response to Motion for Summary
                                                                                          Judgment.
01/03/17         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to C. Francis and
                                                                                          McDermott team regarding DOJ
                                                                                          litigation call on 1/6 (.25).
01/03/17         M.                               1.25             1.25     868.75   0.00 Reviewing research concerning
                 Huttenlocher                                                             summary judgment.
01/03/17         A. Mohanty                       2.75             2.75   1,416.25   0.00 Research Freedom of Information
                                                                                          Act exemptions and standards for
                                                                                          withholding information for
                                                                                          Response to Motion for Summary
                                                                                          Judgment.
01/05/17         I. Firippis                      9.00             9.00   3,465.00   0.00 Legal research for reply brief (4.5);


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             17
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 63 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:          099749
                                                                                              Invoice:         3226586
                                                                                              Invoice Date:    11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                          draft reply brief (4.5).
01/06/17         L. Linsky                        0.50             0.50     447.50   0.00 Discussion with M. Huttenlocher,
                                                                                          I. Firippis and P. Felts regarding
                                                                                          DOJ litigation and MSDC response
                                                                                          to SJ motion (.5).
01/06/17         M.                               1.75             1.75   1,216.25   0.00 Conference with client concerning
                 Huttenlocher                                                             summary judgment brief (.5).
                                                                                          Conference with I. Firippis
                                                                                          concerning summary judgment
                                                                                          brief and government exemptions
                                                                                          (.5). Reviewing chart provided by
                                                                                          I. Firippis concerning exemptions
                                                                                          (.75).
01/06/17         I. Firippis                      0.50             0.50     192.50   0.00 Confer with M. Huttenlocher re:
                                                                                          reply brief draft.
01/06/17         A. Mohanty                       0.75             0.75     386.25   0.00 Attend weekly Mattachine team
                                                                                          call; Prepare and distribute meeting
                                                                                          minutes.
01/08/17         I. Firippis                      3.25             3.25   1,251.25   0.00 Research and draft reply brief.
01/11/17         I. Firippis                      2.00             2.00     770.00   0.00 Draft reply brief to DOJ Motion
                                                                                          for summary judgment.
01/13/17         M.                               3.50             3.50   2,432.50   0.00 Drafting and editing opposition to
                 Huttenlocher                                                             motion for summary judgment.
01/13/17         I. Firippis                      4.00             4.00   1,540.00   0.00 Draft reply brief.
01/14/17         I. Firippis                      5.00             5.00   1,925.00   0.00 Draft reply brief.
01/15/17         M.                               3.50             3.50   2,432.50   0.00 Drafting and editing opposition to
                 Huttenlocher                                                             motion for summary judgment.
01/16/17         L. Linsky                        0.25             0.25     223.75   0.00 Review documents sent by C.
                                                                                          Francis regarding DOJ litigation
                                                                                          (.25).
01/16/17         M.                               2.00             2.00   1,390.00   0.00 Drafting and editing opposition to
                 Huttenlocher                                                             motion for summary judgment.
01/17/17         M.                               4.50             4.50   3,127.50   0.00 Drafting and editing opposition to
                 Huttenlocher                                                             motion for summary judgment.
01/17/17         I. Firippis                      3.75             3.75   1,443.75   0.00 Edit reply brief and provide to M.
                                                                                          Huttenlocher (3.75).
01/18/17         M.                               0.75             0.75     521.25   0.00 Drafting and editing summary
                 Huttenlocher                                                             judgment brief (.5); conference


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             18
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 64 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                           Client:          099749
                                                                                                Invoice:         3226586
                                                                                                Invoice Date:    11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                                                                                          with I. Firippis regarding same
                                                                                          (.25).
01/18/17         I. Firippis                      0.75             0.75     288.75   0.00 Call with M. Huttenlocher re: reply
                                                                                          brief edits (.25); edit to reply briefs
                                                                                          (.5).
01/19/17         M.                               1.50             1.50   1,042.50   0.00 Reviewing government summary
                 Huttenlocher                                                             judgment brief.
01/19/17         I. Firippis                      2.00             2.00     770.00   0.00 Draft Reply brief.
01/20/17         L. Linsky                        2.50             2.50   2,237.50   0.00 Review and revise MSDC response
                                                                                          to DOJ SJ motion (2.50).
01/20/17         M.                               1.50             1.50   1,042.50   0.00 Attention to brief for summary
                 Huttenlocher                                                             judgment.
01/20/17         I. Firippis                      1.00             1.00     385.00   0.00 Review and edit reply brief.
01/22/17         M.                               0.50             0.50     347.50   0.00 Attention to comments made to
                 Huttenlocher                                                             summary judgment brief.
01/22/17         P. Thompson                      2.00             2.00   1,490.00   0.00 Review and revise summary
                                                                                          judgment brief.
01/23/17         L. Linsky                        0.50             0.50     447.50   0.00 Review P. Thompson edits to DOJ
                                                                                          SJ opposition papers and emails
                                                                                          from and to team regarding same
                                                                                          (.5).
01/23/17         M.                               0.75             0.75     521.25   0.00 Conferences with I. Firippis
                 Huttenlocher                                                             concerning comments to brief
                                                                                          (.25). Reviewing comments to the
                                                                                          brief (.5).
01/23/17         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence regarding edits to
                                                                                          SJ brief.
01/24/17         I. Firippis                      2.75             2.75   1,058.75   0.00 Draft reply brief and statement of
                                                                                          material facts.
01/25/17         J. Rogaczewski                   1.50             1.50   1,110.00   0.00 Review summary judgment papers
                                                                                          (.75) and discuss with I. Firippis
                                                                                          (.75).
01/25/17         M.                               1.50             1.50   1,042.50   0.00 Reviewing and revising brief.
                 Huttenlocher
01/25/17         I. Firippis                      4.00             4.00   1,540.00       0.00 Confer with J. Rogaczewski re:
                                                                                              filings (.75); draft reply brief
                                                                                              (3.25).
01/26/17         M.                               2.25             2.25   1,563.75       0.00 Drafting and editing motion for


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             19
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 65 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
                 Huttenlocher                                                             summary judgment.
01/26/17         P. Thompson                      0.75             0.75     558.75   0.00 Begin review of summary
                                                                                          judgment response.
01/26/17         I. Firippis                      0.50             0.50     192.50   0.00 Attend to reply brief.
01/27/17         L. Linsky                        1.00             1.00     895.00   0.00 Review and revise DOJ SJM
                                                                                          response brief (1.0).
01/27/17         L. Linsky                        0.25             0.25     223.75   0.00 Review P. Thompson comments to
                                                                                          MSDC brief (.25).
01/27/17         M.                               0.50             0.50     347.50   0.00 Attention to litigation and
                 Huttenlocher                                                             summary judgment issues.
01/27/17         P. Thompson                      1.75             1.75   1,303.75   0.00 Review and revise summary
                                                                                          judgment brief (1.5);
                                                                                          correspondence with team on
                                                                                          additional changes to brief (.25);
01/27/17         I. Firippis                      2.25             2.25     866.25   0.00 Call with J. Camden re: cite
                                                                                          checking (.5); draft brief (1.75).
01/27/17         A. Mohanty                       1.75             1.75     901.25   0.00 Revise draft reply brief
                                                                                          (Memorandum in Support of
                                                                                          Plaintiff's Cross-Motion for
                                                                                          Summary Judgment and in
                                                                                          Opposition to Defendant's Motion
                                                                                          for Summary Judgment).
01/28/17         I. Firippis                      5.75             5.75   2,213.75   0.00 Cite-check and edit brief.
01/29/17         M.                               0.50             0.50     347.50   0.00 Conference with I. Firippis
                 Huttenlocher                                                             concerning summary judgment
                                                                                          brief (.25). Attention to emails
                                                                                          concerning summary judgment
                                                                                          (.25).
01/29/17         I. Firippis                      4.00             4.00   1,540.00   0.00 Review and edit reply brief.
01/29/17         A. Mohanty                       1.75             1.75     901.25   0.00 Revise draft reply brief
                                                                                          (Memorandum in Support of
                                                                                          Plaintiff's Cross-Motion for
                                                                                          Summary Judgment and in
                                                                                          Opposition to Defendant's Motion
                                                                                          for Summary Judgment) (.75);
                                                                                          draft motion for summary
                                                                                          judgment (.5), and draft statement
                                                                                          of material facts (.5).


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             20
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 66 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:           099749
                                                                                              Invoice:          3226586
                                                                                              Invoice Date:     11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
01/30/17         J. Rogaczewski                 0.50               0.50     370.00   0.00 Discuss filing requirements with I.
                                                                                          Firippis.
01/30/17         M.                               1.50             1.50   1,042.50   0.00 Conducting final review of
                 Huttenlocher                                                             summary judgment brief (1.25).
                                                                                          Attention to scheduling stipulation
                                                                                          (.25).
01/30/17         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence regarding
                                                                                          finalizing of SJ brief.
01/30/17         I. Firippis                      5.25             5.25   2,021.25   0.00 Review, edit and file reply brief
                                                                                          and accompanying motions.
02/02/17         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence with I. Firippis
                                                                                          regarding court order.
03/27/17         L. Linsky                        0.25             0.25     223.75   0.00 Emails from and to clients, M.
                                                                                          Huttenlocher and I. Firippis
                                                                                          regarding DOJ reply papers (.25).
03/27/17         M.                               0.75             0.75     521.25   0.00 Reviewing government filings in
                 Huttenlocher                                                             FOIA case.
03/27/17         P. Thompson                      0.25             0.25     186.25   0.00 Attention to DOJ filings.
03/27/17         I. Firippis                      0.75             0.75     288.75   0.00 Download filings and provide to
                                                                                          client with explanation of filings.
03/28/17         M.                               0.25             0.25     173.75   0.00 Attention to extension request.
                 Huttenlocher
03/28/17         I. Firippis                      1.50             1.50     577.50      0.00 Draft email to DOJ regarding filing
                                                                                             (.25); draft filing and provide to
                                                                                             DOJ for review (.5); review and
                                                                                             complete filing (.75).
03/30/17         L. Linsky                        0.25             0.25     223.75      0.00 Discussion with M. Huttenlocher
                                                                                             regarding DOJ reply papers and
                                                                                             MSDC reply (.25).
03/30/17         M.                               1.00             1.00     695.00      0.00 Reviewing DOJ FOIA filing.
                 Huttenlocher
03/30/17         I. Firippis                      0.25             0.25      96.25      0.00 Confer with M. Huttenlocher
                                                                                             regarding brief.
03/31/17         M.                               0.50             0.50     347.50      0.00 Attending conference call
                 Huttenlocher                                                                regarding litigation.
04/04/17         L. Linsky                        0.25             0.25     223.75      0.00 Review emails from M.
                                                                                             Huttenlocher regarding DOJ reply
                                                                                             and research issues (.25).


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             21
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 67 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:            099749
                                                                                              Invoice:           3226586
                                                                                              Invoice Date:      11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
04/04/17         M.                             2.75               2.75   1,911.25   0.00 Drafting outline for reply to DOJ
                 Huttenlocher                                                             opposition papers.
04/05/17         M. Hallerman                     0.50             0.50     330.00   0.00 Conduct legal research regarding
                                                                                          “bad faith” in government agency
                                                                                          responding to FOIA request and
                                                                                          showing required for same.
04/06/17         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence regarding status of
                                                                                          reply brief.
04/06/17         M. Hallerman                     1.00             1.00     660.00   0.00 Conduct legal research regarding
                                                                                          “bad faith” in government agency
                                                                                          responding to FOIA request and
                                                                                          showing required for same.
04/06/17         I. Firippis                      1.75             1.75     673.75   0.00 Draft and review reply brief.
04/07/17         M. Hallerman                     3.50             3.50   2,310.00   0.00 Conduct legal research regarding
                                                                                          “bad faith” in government agency
                                                                                          responding to FOIA request and
                                                                                          showing required for same.
04/08/17         I. Firippis                      9.00             9.00   3,465.00   0.00 Draft and review reply brief.
04/09/17         M.                               0.50             0.50     347.50   0.00 Reviewing draft reply brief.
                 Huttenlocher
04/09/17         I. Firippis                      3.00             3.00   1,155.00      0.00 Review and draft reply brief.
04/10/17         M.                               1.50             1.50   1,042.50      0.00 Drafting and editing reply brief.
                 Huttenlocher
04/10/17         I. Firippis                      3.50             3.50   1,347.50      0.00 Draft and review reply brief.
04/11/17         M.                               0.25             0.25     173.75      0.00 Attention to issues concerning the
                 Huttenlocher                                                                reply brief.
04/11/17         I. Firippis                      2.00             2.00     770.00      0.00 Draft and edit reply brief.
04/12/17         P. Thompson                      0.25             0.25     186.25      0.00 Correspondence with I. Firippis
                                                                                             regarding revisions to reply brief.
04/12/17         I. Firippis                      3.00             3.00   1,155.00      0.00 Draft and review reply brief.
04/13/17         L. Linsky                        0.75             0.75     671.25      0.00 Review and revise MSDC response
                                                                                             and cross motion to DOJ Summary
                                                                                             Judgment motion (.75).
04/13/17         M.                               0.50             0.50     347.50      0.00 Reviewing and revising reply brief.
                 Huttenlocher
04/13/17         P. Thompson                      2.25             2.25   1,676.25      0.00 Review and revise reply brief (2);
                                                                                             correspondence with MWE team
                                                                                             and client on changes to brief (.25).


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             22
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 68 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                         Client:         099749
                                                                                              Invoice:        3226586
                                                                                              Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed      Orig. Billed Description
                                              Hours              Hours    Amount Amount
04/13/17         R. Leske                       2.25               2.25     866.25   0.00 Cite check brief for FOIA
                                                                                          litigation.
04/13/17         I. Firippis                      2.00             2.00     770.00   0.00 Draft and review reply brief.
04/13/17         A. Mohanty                       1.00             1.00     515.00   0.00 Review Plaintiff's Reply in Further
                                                                                          Support of Plaintiff's Cross-Motion
                                                                                          for Summary Judgment.
04/14/17         L. Linsky                        0.25             0.25     223.75   0.00 Review final MWE response and
                                                                                          cross motion to DOJ SJM and
                                                                                          emails from and to I. Firippis
                                                                                          regarding same (.25).
04/14/17         M.                               1.00             1.00     695.00   0.00 Reviewing and revising reply brief
                 Huttenlocher                                                             (.75). Conference with I. Firippis
                                                                                          concerning the same (.25).
04/14/17         I. Firippis                      2.00             2.00     770.00   0.00 Finalize reply brief and file.
06/01/17         M.                               1.50             1.50   1,042.50   0.00 Drafting FOIA requests and
                 Huttenlocher                                                             researching same.
07/06/17         P. Thompson                      0.25             0.25     186.25   0.00 Review correspondence and court
                                                                                          order on in camera review issue.
07/19/17         P. Thompson                      0.25             0.25     186.25   0.00 Review of court order and
                                                                                          correspondence regarding same.
07/28/17         L. Linsky                        0.50             0.50     447.50   0.00 Review Order regarding DOJ
                                                                                          litigation in camera review and
                                                                                          emails from and to team regarding
                                                                                          same (.5).
07/28/17         M.                               1.50             1.50   1,042.50   0.00 Reviewing summary judgment
                 Huttenlocher                                                             opinion of Judge Lamberth and
                                                                                          summarizing same for client.
07/28/17         P. Thompson                      0.75             0.75     558.75   0.00 Review of district court's decision
                                                                                          (.5); follow-up correspondence
                                                                                          with client and MWE team on next
                                                                                          steps (.25).
07/28/17         M. Hallerman                     0.50             0.50     330.00   0.00 Review opinion granting in part
                                                                                          Mattachine Society’s motion for
                                                                                          summary judgment regarding
                                                                                          FOIA request to FBI.
07/29/17         P. Thompson                      0.25             0.25     186.25   0.00 Correspondence with client
                                                                                          regarding next steps after SJ
                                                                                          decision.


U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             23
                 Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 69 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                           Client:         099749
                                                                                                Invoice:        3226586
                                                                                                Invoice Date:   11/12/2018

Date             Name                          Orig.             Billed     Orig. Billed Description
                                              Hours              Hours    Amount Amount
07/31/17         M.                             0.50               0.50    347.50   0.00 Conference with client concerning
                 Huttenlocher                                                            summary judgment opinion.
07/31/17         P. Thompson                      0.75             0.75    558.75   0.00 Review and revise materials for
                                                                                         call with client (.25); with DOJ
                                                                                         (.5).

    Original Total Hours                              343.75                Original Total for Services           $193,722.50

        Billed Total Hours                            343.50                    Billed Total for Services                $0.00

Costs and Other Charges

Description                                                                                                          Amount

Computer Assisted Research                                                                                             128.70
Express Mail                                                                                                            30.55
Miscellaneous Disbursements including: Certified copies of documents                                                    63.55
Postage                                                                                                                 22.91
Telecommunications                                                                                                      69.20

                                                                           Total Costs and Other Charges             $314.91

                                                                                          Total This Invoice         $314.91




U .S .practicecon ducted through McD erm ott W ill&Em ery LLP.             24
              Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 70 of 108



                                                                                              340 Madison Avenue
 McDermott                                                                                    New York, NY 10173-1922
 Will & Emery                                                                                 +1 212 547 5400

 Pro Bono Not-for-Profit Organizations                                                        11/12/2018
 Invoice: 3226586



                                                                    Invoice Totals

           Matter Name                                            Hours     Fees          Costs and     Retainer    Total
                                                                                            Other
                                                                                           Charges

 0833 Mattachine Society - DOJ FOIA                                343.50          0.00        314.91        0.00       314.91
      Litigation




U .S .practicecon ducted through M cD erm ott W ill&Em ery LLP.
Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 71 of 108




                Exhibit C
                   Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 72 of 108




                                                                                                                    Invoice
                                                                                                                    340 Madison Avenue
McDermott                                                                                                           New York, NY 10173-1922
Will & Emery                                                                                                        +1 212 547 5400


Pro Bono Not-for-Profit Organizations                                                                               Client:                    099749
                                                                                                                    Invoice:                   3226647
                                                                                                                    Invoice Date:              11/12/2018


                                                                   Remittance Copy
                                             Billing for services rendered through 05/24/2018
                            Confidential, protected by attorney-client privilege and work product doctrine




Total Services                                                                                                                                   $ 6,387.50

Total Costs and Other Charges Posted Through Billing Period                                                                                           0.00

Total This Invoice                                                                                                                              $ 6,387.50




McDermott Will & Emery LLP is a cash basis partnership with a December 31st year-end. Consequently, receipt of your payment
for this statement before year-end would be appreciated.

To avoid possible delays in the mail, we would appreciate your wire transferring the funds using the following information
(include your client, matter, and statement numbers). If you prefer, you can mail payment to your local office.


     Wire Transfer/ACH Instructions:                                                   Mail Payment To:
     McDermott Will & Emery LLP                                                        McDermott Will & Emery LLP
     MWE Master Account                                                                P.O. Box 6043
     Citibank, N.A.                                                                    Chicago, IL 60680-6043
     ABA #: 021000089
     Account #: 30525705
     E-mail Remittance to: wire@mwe.com
     Fax Remittance to: +1 312 277 8755

                                                                Tax Identification #: XX-XXXXXXX
                                                                 Terms: Payable Upon Receipt
U.S. practice conducted through McDermott Will & Emery LLP.

Boston Brussels Chicago Dallas Düsseldorf Frankfurt Houston London Los Angeles Miami Milan Munich New York Orange County Paris San Francisco
Seoul Silicon Valley Washington, DC

Strategic alliance with MWE China Law Offices (Shanghai)
                   Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 73 of 108



                                                                                                                     Invoice
                                                                                                                     340 Madison Avenue
McDermott                                                                                                            New York, NY 10173-1922
Will & Emery                                                                                                         +1 212 547 5400

Pro Bono Not-for-Profit Organizations                                                                               Client:                    099749
                                                                                                                    Invoice:                   3226647
                                                                                                                    Invoice Date:              11/12/2018


                                                                         Client Copy
                                             Billing for services rendered through 05/24/2018
                            Confidential, protected by attorney-client privilege and work product doctrine




Total Services                                                                                                                                      $ 0.00

Total Costs and Other Charges Posted Through Billing Period                                                                                           0.00

Total This Invoice                                                                                                                                  $ 0.00




McDermott Will & Emery LLP is a cash basis partnership with a December 31st year-end. Consequently, receipt of your payment
for this statement before year-end would be appreciated.

To avoid possible delays in the mail, we would appreciate your wire transferring the funds using the following information
(include your client, matter, and statement numbers). If you prefer, you can mail payment to your local office.


     Wire Transfer/ACH Instructions:                                                   Mail Payment To:
     McDermott Will & Emery LLP                                                        McDermott Will & Emery LLP
     MWE Master Account                                                                P.O. Box 6043
     Citibank, N.A.                                                                    Chicago, IL 60680-6043
     ABA #: 021000089
     Account #: 30525705
     E-mail Remittance to: wire@mwe.com
     Fax Remittance to: +1 312 277 8755

                                                                Tax Identification #: XX-XXXXXXX
                                                                 Terms: Payable Upon Receipt
U.S. practice conducted through McDermott Will & Emery LLP.

Boston Brussels Chicago Dallas Düsseldorf Frankfurt Houston London Los Angeles Miami Milan Munich New York Orange County Paris San Francisco
Seoul Silicon Valley Washington, DC

Strategic alliance with MWE China Law Offices (Shanghai)
                Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 74 of 108




McDermott
Will & Emery
340 Madison Avenue
New York, NY 10173-1922
+1 212 547 5400
                                                                                                11/12/2018
Invoice: 3226647
Client: 099749

Pro Bono Not-for-Profit Organizations


For Services Rendered in Connection with:

Matter: 0833                   Mattachine Society - DOJ FOIA Litigation

Date            Name                         Orig.            Billed     Orig.       Billed Description
                                            Hours             Hours    Amount       Amount

08/29/17        P. Thompson                     0.25            0.25    186.25         0.00 Discussion with M. Huttenlocher
                                                                                            and I. Firippis on discussion with
                                                                                            DOJ, and review follow-up
                                                                                            memo on same (.25).
09/14/17        M.                              0.50            0.50    347.50         0.00 Conference with AUSA
                Huttenlocher                                                                concerning search terms.
09/15/17        M.                              0.25            0.25    173.75         0.00 Providing status update on
                Huttenlocher                                                                litigation during weekly
                                                                                            conference call with client.
09/15/17        P. Thompson                     0.25            0.25    186.25         0.00 Correspondence regarding
                                                                                            discussions with DOJ, additional
                                                                                            hits, and strategy on next steps
                                                                                            regarding same (.25);
10/18/17        P. Thompson                     0.25            0.25    186.25         0.00 Review of update on DOJ
                                                                                            discussions from I. Firippis, and
                                                                                            correspondence with team on
                                                                                            response to same.
10/23/17        P. Thompson                     0.25            0.25    186.25         0.00 Correspondence with client
                                                                                            regarding next steps with DOJ
                                                                                            on additional searches for
                                                                                            documents.
10/25/17        M.                              0.75            0.75    521.25         0.00 Conference with opposing
                Huttenlocher                                                                counsel concerning searches.
                                                                                            Conference with I. Firippis
                                                                                            concerning the same.
10/25/17        I. Firippis                     0.25            0.25        96.25      0.00 Teleconference with AUSA
                                                                                            regarding searches.
10/26/17        M.                              0.50            0.50    347.50         0.00 Conference with client


U.S. practice conducted through McDermott Will & Emery LLP.             1
                Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 75 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                       Client:           099749
                                                                                            Invoice:          3226647
                                                                                            Invoice Date:     11/12/2018

Date            Name                         Orig.            Billed     Orig.       Billed Description
                                            Hours             Hours    Amount       Amount
                Huttenlocher                                                                concerning call with AUSA.
                                                                                            Determining next steps in
                                                                                            litigation.
10/26/17        P. Thompson                     0.50            0.50    372.50         0.00 Conference call with client and
                                                                                            MWE team on search results
                                                                                            from FBI, and next steps with
                                                                                            government and court (.5)
11/08/17        I. Firippis                     1.50            1.50    577.50         0.00 Draft memorandum to file
                                                                                            regarding call with DOJ and
                                                                                            provide to M. Huttenlocher.
11/20/17        M.                              0.50            0.50    347.50         0.00 Reviewing documents produced
                Huttenlocher                                                                by the FBI.
12/05/17        M.                              0.50            0.50    347.50         0.00 Conference call with
                Huttenlocher                                                                government concerning
                                                                                            outstanding issues for FOIA
                                                                                            lawsuit.
12/05/17        I. Firippis                     0.50            0.50    192.50         0.00 Call with DOJ and FBI counsel
                                                                                            regarding updated searches.
12/08/17        I. Firippis                     0.50            0.50    192.50         0.00 Email to DOJ regarding follow-
                                                                                            up questions and email to client.
01/03/18        M.                              0.25            0.25    173.75         0.00 Conference with I. Firippis
                Huttenlocher                                                                concerning DOJ matter.
01/03/18        I. Firippis                     0.50            0.50    192.50         0.00 Email correspondence with M.
                                                                                            Huttenlocher regarding response
                                                                                            to DOJ email; review DOJ email
                                                                                            response to follow-up inquiries;
                                                                                            call with M. Huttenlocher
                                                                                            regarding same.
01/04/18        P. Thompson                     0.25            0.25    186.25         0.00 Review and comment on
                                                                                            response to DOJ on FOIA
                                                                                            follow-up.
01/04/18        I. Firippis                     0.50            0.50    192.50         0.00 Draft email to DOJ regarding
                                                                                            follow-up questions.
01/16/18        I. Firippis                     0.25            0.25        96.25      0.00 Confer with S. Luby regarding
                                                                                            research.
01/18/18        I. Firippis                     1.00            1.00    385.00         0.00 Review FOIA research and
                                                                                            provide comments.
02/08/18        P. Thompson                     0.25            0.25    186.25         0.00 Review update from I. Firippis


U.S. practice conducted through McDermott Will & Emery LLP.             2
                Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 76 of 108




McDermott
Will & Emery
Pro Bono Not-for-Profit Organizations                                                       Client:         099749
                                                                                            Invoice:        3226647
                                                                                            Invoice Date:   11/12/2018

Date            Name                         Orig.            Billed     Orig.      Billed Description
                                            Hours             Hours    Amount      Amount
                                                                                           on conversation with AUSA, and
                                                                                           provide recommendations on
                                                                                           next steps to client.
02/08/18        I. Firippis                     0.50            0.50    192.50        0.00 Call with AUSA; summary
                                                                                           email to client.
05/22/18        M.                              0.25            0.25    173.75        0.00 Attention to emails with client
                Huttenlocher                                                               concerning litigation next steps.
05/24/18        M.                              0.50            0.50    347.50        0.00 Conference with client
                Huttenlocher                                                               concerning DOJ litigation.

    Original Total Hours                              11.50              Original Total for Services             $6,387.50

        Billed Total Hours                            11.50                 Billed Total for Services                 $0.00

                                                                                      Total This Invoice             $0.00




U.S. practice conducted through McDermott Will & Emery LLP.             3
             Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 77 of 108



                                                                                     340 Madison Avenue
 McDermott                                                                           New York, NY 10173-1922
 Will & Emery                                                                        +1 212 547 5400

 Pro Bono Not-for-Profit Organizations                                               11/12/2018
 Invoice: 3226647



                                                                Invoice Totals

           Matter Name                                        Hours     Fees     Costs and   Retainer    Total
                                                                                   Other
                                                                                  Charges




U.S. practice conducted through McDermott Will & Emery LLP.
Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 78 of 108




                Exhibit D
                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 79 of 108




2016 NLJ Billing Survey
Source:National Law Journal
Category: National Law Journal


ALM Legal Intelligence collected 2016 hourly billing rates for partners, associates and of counsel from the published rates in the 20 largest federal
bankruptcy jurisdictions. High, low and average attorney billing rates are reported for 955 firms, in 30 states and the U.S. Territory Puerto Rico.




Copyright © ALM Media Properties, LLC. All rights reserved.




                                                                                                                                                888-770-5647
Copyright 2016 ALM Media properties, LLC. All rights reserved.                1                                                                   www.alm.com
                                      Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 80 of 108




                                                                                                           888-770-5647
Copyright 2016 ALM Media properties, LLC. All rights reserved.      2                                       www.alm.com
                                                                         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 81 of 108



                                                                                      NLJ 500     Partner        Partner            Partner     Associate      Associate     Associate    Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate      Billing Rate  Billing Rate   Billing Rate    Billing    Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High              Avg           Low            High      Rate Avg         Low            High        Average
2016    A. M. Saccullo Legal                          Bear                    DE                                                          $385                                                                                  $385
2016    Abbasi Law Corporation                        Beverly HIlls           CA                                                                                                  $325
2016    Ackerman Fox                                  East Meadow             NY                                                         $475                                     $350                                          $425
2016    Adam Law Group                                Jacksonville            FL                                                         $350                                     $350
2016    Adams Law Group                               New York                NY                                                                       $250           $350        $300
2016    Adelsperger & Kleven                          Fort Wayne              IN                                                                                                  $300
2016    AFD                                           Palatka                 FL                                                                                                  $375
2016    Aguinaga & Associates                         Houston                 TX                                                                                                  $325
2016    Aiken Schenk Hawkins and Ricciardi            Phoenix                 AZ                                                                       $200           $250        $225
2016    AJ Gallo Associates                           Commack                 NY                                                                       $250           $375        $313
2016    Akerman                                       Miami                   FL        76              $345              $595           $510          $275           $295        $285                                          $480
2016    Akin Gump Strauss Hauer & Feld                Washington              DC        38            $1,050            $1,325         $1,175          $455           $690        $523           $770           $825            $798
2016    Alan R. Smith                                 Reno                    NV                                                                                                  $225
2016    Allan D. Newdelman                            Phoenix                 AZ                                                                       $315           $395        $355
2016    Allegiant Law                                 Virginia Beach          VA                                                                                                  $350
2016    Allegrucci Law Office                         Buckeye                 AZ                                                                                                  $300
2016    Allen Barnes & Jones                          Phoenix                 AZ                        $295             $395            $148          $225           $285        $285
2016    Allen D. Butler                               Tempe                   AZ                                                                                                  $350
2016    Allen Maguire & Barnes                        Phoenix                 AZ                        $295             $395            $360
2016    Allen Turnage                                 Tallahassee             FL                                                                                                  $300
2016    Allred Bacon Halfhill & Young                 Fairfax                 VA                                                                       $325           $275        $300
2016    Almeida & Davila                              San Juan                PR                        $200             $200            $200          $175           $200        $188
2016    Alston & Bird                                 Atlanta                 GA        50                                                                                                                                      $815
2016    Alvarez & Marsal                              Fort Worth              TX                                                         $750
2016    Amigone, Sanchez & Mattrey                    Buffalo                 NY                                                         $275                                     $175
2016    Andante Law Group                             Scottsdale              AZ                        $565             $565            $565          $375           $375        $375
2016    Andersen C. Firm                              Westlake Village        CA                                                                                                  $250
2016    Andersen Law Firm                             Las Vegas               NV                                                                                                  $295
2016    Andreozzi Bluestein Weber Brown               Clarence                NY                                                         $400          $210           $250        $230
2016    Andrew M. Ellis Law                           Phoenix                 AZ                                                                                                  $285
2016    Andrew P. Altholz                             Santa Monica            CA                                                                                                  $425
2016    Andrews Kurth                                 Houston                 TX        129             $715             $895            $813          $360           $550        $360
2016    Angela M. Ball                                Perry                   FL                                                                                                  $300
2016    Angie Lee                                     Matteson                IL                                                                                                  $200
2016    Anyama Law Firm                               Cerritos                CA                                                                       $150           $150        $150
2016    Arboleda Brechner                             Phoenix                 AZ                        $400             $400            $400




                                                                                                                                                                                                                888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                               3                                                                                             www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 82 of 108



                                                                                      NLJ 500       Partner      Partner       Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank       Billing Rate Billing Rate Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016            Low          High         Avg           Low          High     Rate Avg        Low            High        Average
2016    Arent Fox                                     Washington              DC        124                $540         $625         $582                                  $295
2016    Arnstein & Lehr                               Chicago                 IL        275                $340         $590         $493                                  $250
2016    Arvelo & Vazquez                              San Juan                PR                                                                   $125         $150       $138
2016    Ashby & Geddes                                Wilmington              DE                           $360         $710         $495          $300         $495       $353
2016    Ashford - Schael                              Westfield               NJ                                                                                           $400
2016    Avanesian Law Firm                            Glendale                CA                                                                                           $375
2016    Ayres, Shelton, Williams                      Shreveport              LA                                                     $325          $225         $325       $275
2016    B. Weldon Ponder Jr.                          Austin                  TX                                                                                           $325
2016    Bach Law Offices                              Northbrook              IL                                                                   $425         $425       $425
2016    Backenroth Frankel & Krinsky                  New York                NY                                                     $505          $485         $550       $518
2016    Bailey & Busey                                Yakima                  WA                                                     $250                                  $230
2016    Bailey & Ehrenberg                            Washington              DC                                                     $570
2016    Baker & Associates                            Houston                 TX                                                     $450          $300         $350       $325                                        $450
2016    Baker Botts                                   Houston                 TX         54                $675       $1,050         $788          $350         $650       $550                                        $650
2016    Baker, Braverman & Barbadoro                  Quincy                  MA                                                                                                                                       $300
        Baker, Donelson, Bearman, Caldwell &
2016    Berkowitz                                     Nashville               TN        60               $265           $575         $395                                  $320         $265           $305            $275
2016    Baldi Berg                                    Chicago                 IL                         $325           $450         $388                                  $275
2016    Bankruptcy Legal Group                        San Diego               CA                                                                                           $295
2016    Barkley & Kennedy                             Rockville               MD                         $395           $450         $423
2016    Barnett Bolt Kirkwood Long Koche              Tampa                   FL                                                                  $385          $495       $440
2016    Barnett Woolums                               St. Petersburg          FL                                                                                           $300
2016    Barrett Johnston & Parsley                    Nashville               TN                                                                                           $375
2016    Barron and Barron                             Nederland               TX                                                                                           $350
2016    Barron and Newburger                          Austin                  TX                                                     $450                                  $450
2016    Barry S. Miller                               Hillside                NJ                                                                                           $350
2016    Bartell Powell                                Champaign               IL                                                                                           $250
2016    BarthCalderon                                 Orange                  CA                                                                                           $350
2016    Bauch & Michaels                              Chicago                 IL                         $240           $338
2016    Bayard                                        Wilmington              DE                         $450           $950         $692         $305          $675       $477
2016    Beall and Burkhardt                           Santa Barbara           CA                         $400           $425         $408                                                                              $300
2016    Beard & Savory                                Memphis                 TN                                                                                           $275
2016    Behar, Gutt & Glazer                          Fort Lauderdale         FL                                                     $400                                  $335
2016    Belvedere Legal                               San Mateo               CA                                                                                           $395
2016    Benjamin & Brand                              Chicago                 IL                                                     $425                                  $395
2016    Berger Singerman                              Miami                   FL       Tier III          $465           $695         $625




                                                                                                                                                                                                       888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                               4                                                                                    www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 83 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate      Associate   Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate  Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low            High    Rate Avg        Low            High        Average
2016    Berger, Fischoff & Shumer                     Syosset                 NY                                                                                                 $385
2016    Bernstein-Burkley                             Pittsburgh              PA                        $310            $495            $385           $225           $350       $249
2016    Berrios & Longo Law Office                    San Juan                PR                                                        $350                                     $275
2016    Bielli & Klauder                              Philadelphia            PA                        $350            $350            $350           $205           $325       $285                                        $325
2016    Bigas & Bigas                                 Ponce                   PR                                                                                                 $250
2016    Binder & Malter                               Santa Clara             CA                        $395            $495            $440           $225           $375       $300
2016    Bingham Greenebaum Doll                       Indianapolis            IN        210             $300            $325            $313                                     $215
2016    BlackBriar Advisors                           Dallas                  TX                        $345            $395            $378
2016    Blackman & Melville                           New York                NY                                                        $300
2016    Blake J. Lindemann                            Beverly Hills           CA                                                                                                 $375                                        $350
2016    Blanchard Law                                 Largo                   FL                                                        $250                                     $225
2016    Blonsley Law                                  Arroyo Grande           CA                                                        $350
2016    Bolognese & Associates                        Philadelphia            DE                                                        $675                                     $675
2016    Bond, Schoeneck & King                        Syracuse                NY        186             $365            $410            $383           $140           $275       $196
2016    Bononi & Comny                                Greensburg              PA                                                                                                 $195
2016    Borges & Associates                           Syosset                 NY                                                        $575
2016    Bosley Till Neue & Talerico                   Newport Beach           CA                        $495            $595            $535                                                  $395           $595            $495
2016    Boudreaux Law Firm                            Augusta                 GA                                                                                                 $300
2016    Bracewell                                     Houston                 TX        108             $835            $840            $779           $425           $685       $523                                        $605
2016    Bradford Law Offices                          Cary                    NC                                                                       $150           $350       $258
2016    Bradley A. Freidman                           Miami                   FL                                                        $200
2016    Bradley Arant Boult Cummings                  Birmingham              AL        96                                              $540                                     $330
2016    Brady & Brady                                 Boca Raton              FL                                                        $350
2016    Brannen Law Group                             Morrow                  GA                                                                                                 $350
2016    Brian J. Smith & Associates                   Willow Grove            PA                                                                       $350           $350       $350
2016    Brian K. McMahon                              West Palm Beach         FL                                                        $400
2016    Brian McCaffrey                               Jamaica                 NY                                                        $375
2016    Broege, Neumann, Fischer & Shaver             Manasquan               NJ                        $375            $500            $438           $375           $535       $438
2016    Bronson Law Offices                           Harrison                NY                                                        $375                                                                                 $275
2016    Bruce W. Radowitz                             Union                   NJ                                                                                                 $275
2016    Bryan Cave                                    St. Louis               MO        33              $525            $560            $543           $255           $445       $350                                        $795
2016    Buckley King                                  Scottsdale              AZ                                                                       $225           $480       $358
2016    Buddy D. Ford                                 Tampa                   FL                                                                                                 $325
2016    Burr & Forman                                 Birmingham              AL        162             $545            $545            $545                                     $310                                        $545
2016    Butler Snow                                   Memphis                 TN        147             $250            $375            $313                                     $195




                                                                                                                                                                                                             888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                               5                                                                                          www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 84 of 108



                                                                                      NLJ 500       Partner        Partner          Partner       Associate      Associate     Associate    Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank       Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate    Billing    Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016            Low            High            Avg             Low            High      Rate Avg         Low            High        Average

2016    C. Alex Naegele Professional Law Corp.        San Jose                CA                                                          $250
2016    C. Conde & Associates                         San Juan                PR                          $275            $300            $288                                      $235
2016    C. Daniel Roberts & Associates                Austin                  TX                                                          $425
2016    Cahill Gordon & Reindel                       New York                NY        137                                               $800
2016    Cairncross & Hempelmann                       Seattle                 WA                                                                                                    $550                                          $325
2016    Calaiaro Valencik                             Pittsburgh              PA                          $300            $350            $325
2016    Calvin L. Jackson                             Warner Robins           GA                                                                                                    $250
2016    Campbell & Coombs                             Mesa                    AZ                          $500            $500            $500
2016    Campero & Associates                          Laredo                  TX                                                          $300
2016    Cancio Law Offices                            San Juan                PR                                                                                                    $200
2016    Canterbury Law Group                          Scottsdale              AZ                                                          $400                                      $140
2016    Cardenas and Stephen                          McAllen                 TX                                                                                                    $750
2016    Carlos Alberto Ruiz Law Office                Caguas                  PR                                                          $200
2016    Carmichael & Powell                           Phoenix                 AZ                                                          $350
2016    Carroll & Ferguson                            Walkersville            MD                                                                                                    $300
2016    Castro-Cintron Law Office                     San Juan                PR                                                                                                    $150
2016    Cavada Law Office                             San Antonio             TX                                                                         $150           $450        $300
2016    CBG Law Group                                 Bellevue                WA                                                          $320
2016    CGA Law Firm                                  York                    PA                          $250            $325            $288           $160           $230        $195
2016    Chambliss, Bahner & Stophel                   Chattanooga             TN                          $275            $325            $300                                      $240
2016    Charles A. Curpill Law Office                 San Juan                PR                                                          $350                                      $350
2016    Charles B. Gorham                             San Antonio             TX                                                          $350
2016    Charles M. Wynn Law Offices                   Marianna                FL                                                                         $200           $325        $258
2016    Chesser & Barr                                Crestview               FL                                                          $250
2016    ChildersLaw                                   Gainesville             FL                                                                                                    $375
2016    Christopher Charles Gautschi                  Santa Barbara           CA                                                                                                    $400
2016    Chuhak & Tecson                               Chicago                 IL                          $305            $345            $327
2016    Chung & Press                                 McLean                  VA                          $425            $425            $425
2016    Ciardi, Ciardi & Astin                        Philadelphia            PA                          $485            $595            $540                                      $300           $450           $495            $473
2016    Clark & Associates                            Phoenix                 AZ                                                                                                    $250

2016    Coan Lewendon Gulliver & Miltenberger         New Haven               CT                                                                                                                                                  $320
2016    Coats Rose Yale Ryman & Lee                   Houston                 TX       Tier III           $475            $650            $550                                      $325
2016    Cohen & Bordeaux                              Los Angeles             CA                          $350            $500            $408
2016    Cohen & Grigsby                               Pittsburgh              PA        289               $390            $490            $425                                      $255




                                                                                                                                                                                                                  888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                 6                                                                                             www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 85 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low          High     Rate Avg        Low            High        Average
2016    Cohen Baldinger and Greenfeld                 Alexandria              MD                                                                        $425         $450       $438
        Cole, Schotz, Meisel, Forman &
2016    Leonard                                       Baltimore               MD        302             $310            $675            $510          $290          $600       $320
2016    Collazo Sanchez Law Office                    Coamo                   PR                                                                                               $225
2016    Colligan Law                                  Buffalo                 NY                                                                                                                                            $250
2016    Collins, Vella & Casello                      Manasquan               NJ                                                        $400
2016    Congeni Law Firm                              New Orleans             LA                                                                                               $250
2016    Cooley                                        Palo Alto               CA        43                                              $995          $425          $800       $563
2016    Cooper & Scully                               Houston                 TX                                                        $425                                   $300
2016    Cornerstone Law Corporation                   Cerritos                CA                                                                                               $325
2016    Corral Tran Singh                             Houston                 TX                        $250            $285            $268                                   $300
2016    Correa Business Consulting Group              San Juan                PR                                                                      $100          $150       $125
2016    Cozen O'Connor                                Philadelphia            PA        78              $425            $550            $488
2016    Craig A. Diehl                                Camp Hill               PA                                                        $250
2016    Crane Heyman Simon Welch                      Chicago                 IL                        $420            $495            $458          $300          $495       $430
2016    Creim Macias Koenig & Frey                    Los Angeles             CA                                                        $595                                   $350                                         $595
2016    Crowley, Liberatore, Ryan & Brogan            Norfolk                 VA                                                        $350                                   $350
2016    Culbert & Schmitt                             Leesburg                VA                                                                                                                                            $375
2016    Cunningham and Chernicoff                     Harrisburg              PA                                                        $350
2016    Curtis Castillo                               Dallas                  TX                        $415            $425            $420          $175          $425       $350
2016    Dahiya Law Offices                            New York                NY                                                        $500
2016    Dal Lago Law                                  Naples                  FL                                                        $360                                   $200
2016    Dale Bohannon                                 Cookeville              TN                                                                                               $300
2016    Dana M. Douglas                               Granada Hills           CA                                                        $200
2016    Daniel J. Herman                              Largo                   FL                                                        $400
2016    Daniel Y. Gielchinsky                         Boca Raton              FL                                                                                               $400
2016    Danoff and King                               Towson                  MD                                                        $350
2016    Danowitz & Associates                         Atlanta                 GA                                                        $325
2016    Darvy Mack Cohan                              La Jolla                CA                                                                                               $400
2016    David Charles Masselli                        Arlington               VA                                                                                               $400
2016    David E. Lynn                                 Rockville               MD                                                                                                                                            $435
2016    David F. Cannon                               Nashville               TN                                                                      $200          $300       $250
2016    David P. Lloyd                                LaGrange                IL                                                        $350
2016    David R. Softness                             Miami                   FL                                                                                               $550
2016    David T. Cain                                 San Antonio             TX                                                                                               $300
2016    David W Steen                                 Tampa                   FL                                                        $450                                   $450




                                                                                                                                                                                                            888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                               7                                                                                         www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 86 of 108



                                                                                      NLJ 500       Partner        Partner          Partner       Associate      Associate   Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank       Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate  Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016            Low            High            Avg             Low            High    Rate Avg        Low            High        Average
2016    Davis Law Center                              Jersey City             NJ                                                                                                   $300
2016    Davis Miles McGuire Gardner                   Tempe                   AZ                                                          $380           $235           $240       $238
2016    Davis Polk & Wardwell                         New York                NY         36                                                                                                                                    $955
2016    Davis, Ermis & Roberts                        Arlington               TX                                                                                                   $350
2016    Day Pitney                                    Parsippany              NY        261               $530            $660            $585           $360           $390       $375                                        $525
2016    Dean G. Sutton                                Sparta                  NJ                                                                                        $400
2016    Dean W. O'Connor                              Phoenix                 AZ                                                                                        $250
2016    Dean William Greer                            San Antonio             TX                                                                                        $300
2016    DeCaro & Howell                               Upper Marlboro          MD                                                          $425                                     $380
2016    Dechert                                       New York                NY         37               $865            $995            $930           $440           $755       $570
2016    Deiches & Ferschmann                          Haddonfield             NJ                                                                                                   $425
2016    Delgado Miranda Law Offices                   San Juan                PR                                                                                                   $200
2016    DeMarco-Mitchell                              Plano                   TX                                                                         $300           $350       $338
2016    Dennis M. Mahoney                             Woodbridge              NJ                                                                                                   $250
2016    Dennis Spyra & Associates                     Pittsburgh              PA                                                          $300
2016    Dentons                                       Atlanta                 GA                          $565            $880            $690           $490           $585       $538
2016    Derbes Law Firm                               Metairie                LA                          $250            $350            $325           $165           $200       $165
        Desmond, Nolan, Livaich &
2016    Cunningham                                    Sacramento              CA                          $300            $425            $325           $200           $250       $225         $275           $450            $400
2016    DeT Law Firm                                  New Orleans             LA                                                          $205
2016    Dickinson Wright                              Troy                    MI        114                                               $600                                     $245                                        $425
2016    DiConza Traurig Kadish                        New York                NY                                                                                                   $605
2016    Diep Law Firm                                 Hialeah                 FL                                                                                                   $350
2016    Dilworth Paxson                               Philadelphia            PA       Tier III           $375            $505            $505
2016    Dishbak Law Firm                              Tarzana                 CA                                                                                                   $350
2016    DLA Piper                                     New York                NY          2               $760            $995            $958           $555           $845       $633
2016    Donald Bonomo                                 Hackensack              NJ                                                                                                   $375
2016    Doran & Doran                                 Wilkes-Barre            PA                                                                         $285           $300       $293
2016    Dragich Law                                   Grosse Pointe Woods     MI                                                          $350                                     $250
2016    Drescher & Associates                         Baltimore               MD                                                                                                   $350
2016    DuBosar Sheres                                Boca Raton              FL                          $350            $500            $425                                     $290
2016    Dunn Law                                      Miami                   FL                                                                                                   $250
2016    Dunn Neal & Gerger                            Houston                 TX                          $375            $375            $375
2016    Dunn Schouten & Snoap                         Wyoming                 MI                                                          $250
2016    Durand & Associates                           Lewisville              TX                                                          $300
2016    Duric Law Offices                             Park Ridge              IL                                                                                                   $250




                                                                                                                                                                                                               888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                 8                                                                                          www.alm.com
                                                                         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 87 of 108



                                                                                      NLJ 500     Partner      Partner       Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate Billing Rate Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low          High         Avg           Low          High     Rate Avg        Low            High        Average
2016    Dykema Cox                                    San Antonio             TX        106              $395         $625         $565          $245         $335       $290
2016    E. Rhett Buck                                 Houston                 TX                                                                              $300
2016    Earnest E. Fiveash                            Memphis                 TN                                                                                         $200
2016    Eason & Tambornini                            Sacramento              CA                                                                 $250         $400       $325
2016    Edmiston Foster                               Knoxville               TN                                                   $250
2016    Edwin M. Shorty Jr. & Associates              New Orleans             LA                                                   $250                                                                              $250
2016    Egdardo Mangual Gonzalez                      San Juan                PR                                                                                         $200
2016    Ehrenstein Charbonneau Calderin               Miami                   FL                         $455         $455         $455
2016    Ehrhard & Associates                          Worcester               MA                                                   $300                                  $275
2016    Elizabeth A Haas                              New City                NY                                                                                         $400
        Ellenberg, Ogier, Rothschild and
2016    Rosenfeld                                     Atlanta                 GA                       $325           $345         $335
2016    Ellett Law Offices                            Phoenix                 AZ                                                                                         $495
2016    Eric A. Liepins                               Dallas                  TX                                                                                         $275
2016    Eric Slocum Sparks                            Tucson                  AZ                                                                                         $375
2016    Eric Terry Law                                San Antonio             TX                                                   $425
2016    Eron Law Office                               Wichita                 KS                                                   $300                                                                              $300
2016    Estrella                                      San Juan                PR                                                                                         $200
2016    Estudio Legal 1611                            San Juan                PR                                                                                         $225
2016    Evans & Mullinix                              Shawnee                 KS                       $250           $300         $300
2016    FactorLaw                                     Chicago                 IL                                                   $350         $250          $275       $275
2016    Farella Braun and Martel                      San Francisco           CA        350                                        $661
2016    Farinash & Hayduk                             Chattanooga             TN                                                                $300          $350       $325
2016    Faucher & Associates                          Westlake Village        CA                                                   $400                                  $400
        Felderstein Fitzgerald Willoughby and
2016    Scuzzi                                        Sacramento              CA                       $405           $595         $495                                  $350                                        $395
2016    Financial Relief Law Center                   Irvine                  CA                                                                                         $300                                        $300
2016    Financial Relief Legal Advocates              Orange                  CA                                                   $350
2016    Fisher & Sauls                                St Petersburg           FL                                                   $300
2016    Fisher Law Offices                            Austin                  TX                                                   $250
2016    Flaster Greenberg                             Cherry Hill             NJ                                                   $490                                  $490
2016    Foley & Lardner                               Milwaukee               MN         40            $525           $960         $680         $325          $490       $425         $630           $710            $670
2016    Foley Hoag                                    Boston                  MA        175            $607           $792         $702                                  $508
2016    Forman Holt Eliades & Youngman                Paramus                 NJ                       $495           $600         $495         $200          $300       $200                                        $450
2016    Forrester & Worth                             Phoenix                 AZ                                                                                         $400                                        $450
2016    Forshey & Prostok                             Ft. Worth               TX                                                   $575




                                                                                                                                                                                                     888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                             9                                                                                    www.alm.com
                                                                         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 88 of 108



                                                                                      NLJ 500       Partner        Partner        Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank       Billing Rate   Billing Rate  Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016            Low            High          Avg           Low          High     Rate Avg        Low            High        Average
2016    Foster Pepper                                 Seattle                 WA        321                                             $550
2016    Fowler White Burnett                          MIami                   FL       Tier III                                         $450                                  $275
2016    Fox Rothschild                                Philadelphia            PA         67               $475            $725          $548          $290         $375       $340
2016    Francis E. Corbett                            Pittsburgh              PA                                                                                              $250
2016    Francis J. O'Reilly                           Carmel                  NY                                                                      $350         $350       $350
2016    Francisco J. Ramos & Asociados                San Juan                PR                                                                      $100         $200       $150
2016    Frank B. Lyon                                 Austin                  TX                                                        $395                                  $305
2016    Franklin Hayward                              Dallas                  TX                          $375            $400          $318          $260         $300       $280
2016    Fred E. Walker                                Austin                  TX                                                                      $295         $395       $295
2016    Fredman Knupfer Lieberman                     Los Angeles             CA                                                                      $435         $515       $475
2016    Fredman Lieberman Pearl                       Los Angeles             CA                          $485            $515          $485
2016    Fuentes Law Offices                           San Juan                PR                                                                                              $250
2016    Fuqua & Associates                            Houston                 TX                                                                      $225         $500       $250
2016    Furgang & Adwar                               New York                NY                                                                                                                                          $600
2016    Furr & Cohen                                  Boca Raton              FL                          $500            $650          $550         $350         $425        $388
2016    Gallagher & Kennedy                           Phoenix                 AZ                          $385            $595          $305
2016    Gallant and Parlow                            Bensalem                PA                                                        $325
2016    Gandia-Fabian Law Office                      San Juan                PR                                                                                              $275
2016    Garcia Arregui & Fullana                      San Juan                PR                                                        $250
2016    Gardere Wynne Sewell                          Dallas                  TX        190               $330            $635          $590         $330         $825        $578
2016    Garrity Traina                                Coconut Creek           FL                          $250            $300          $250                                  $200
2016    Garvey Tirelli & Cushner                      White Plains            NY                          $500            $500          $500
2016    Gellert Scali Busenkell & Brown               Wilmington              DE                          $350            $450          $450
2016    Genesis Law Group                             Los Angeles             CA                                                        $400                                                                              $400
2016    Genova Burns Giantomasi Webster               Newark                  NJ                                                        $600                                  $275                                        $500
2016    Genovese Joblove & Battista                   Miami                   FL                                                        $440                                  $625
2016    George M. Geeslin                             Atlanta                 GA                                                        $325                                  $350
        Gerald K. Smith & John C. Smith Law
2016    Office                                        Tucson                  AZ                          $350            $450          $400                                  $350
2016    Gerald L. Decker                              Clinton Township        MI                                                                                              $275
2016    Gerdes Law Firm                               Hammond                 LA                                                                                              $210
2016    Gibson, Dunn & Crutcher                       New York                NY         17                                                                                                                               $855
2016    Gillman & Gillman                             Edison                  NJ                                                                                              $350
2016    Giordano Halleran & Ciesla                    Red Bank                NJ                                                        $425
2016    Gipson Hoffman & Pancione                     Los Angeles             CA                                                                     $435         $500        $468
2016    Glankler Brown                                Memphis                 TN                                                        $375




                                                                                                                                                                                                          888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                10                                                                                     www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 89 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low          High     Rate Avg        Low            High        Average
2016    Gleichenhaus Marchese & Weishaar              Buffalo                 NY                                                                        $250         $300       $250
2016    Godreau & Gonzalez Law                        San Juan                PR                                                        $125
2016    Goe & Forsythe                                Irvine                  CA                                                                      $295          $395       $355
2016    Golan & Christie                              Chicago                 IL                        $460            $505            $483
2016    Goldberg Weprin Finkel Goldstein              New York                NY                                                        $495
2016    Goldstein & McClintock                        Chicago                 IL                        $335            $725            $435          $195          $255       $225
2016    Gonzalez Cordero Law Offices                  Guaynabo                PR                                                                      $200          $250       $225
2016    Gordon Rees Scully Mansukhani                 San Diego               CA        75              $450            $525            $488                                                 $375           $390            $383
2016    Gorski & Knowlton                             Hamilton                NJ                                                        $375
2016    Gouveia & Associates                          Merrillville            IN                                                                      $275          $400       $275
2016    Gray Reed & McGraw                            Houston                 TX        324                                             $600          $275          $325       $300
2016    Green & Sklarz                                New Haven               CT                        $400           $485             $443          $275          $400       $350          $325           $550            $438
2016    Greenberg & Bass                              Encino                  CA                        $450           $450             $450          $350          $375       $363          $450           $495            $495
2016    Greenberg Traurig                             New York                NY        10              $515         $1,080             $950          $450          $710       $563                                         $795
2016    Greene Infuso                                 Las Vegas               NV                        $325           $450             $388                                   $225
2016    Greenspoon Marder                             Fort Lauderdale         FL        236                                                                                                                                 $350
2016    Gregory K. Stern                              Chicago                 IL                                                        $465          $300          $465       $440
2016    Griffith, Jay & Michel                        Fort Worth              TX                                                        $385
        Gruber Hurst Elrod Johansen Hail
2016    Shank                                         Dallas                  TX                                                        $490                                   $295
2016    Haberbush & Associates                        Long Beach              CA                        $375            $400            $388           $90          $200       $175                                         $175
2016    Hall Law Group                                Statesboro              GA                                                                      $125          $305       $150
        Hall, Estill, Hardwick, Gable, Golden &
2016    Nelson                                        Tulsa                   TX        334                                             $410                                   $225
2016    Harrell & Associates                          Memphis                 TN                                                                                               $200
2016    Harris Shelton Hanover Walsh                  Memphis                 TN                        $350            $400            $375
2016    Harter Secrest & Emery                        Rochester               NY        333             $468            $468            $468          $225          $332       $245
2016    Hartman & Hartman                             Reno                    NV                                                                      $185          $450       $318
2016    Hatch, Little & Bunn                          Raleigh                 NC                                                                                               $300
2016    Hauf Law Office                               Phoenix                 AZ                                                                      $300          $350       $325
2016    Haynes and Boone                              Dallas                  TX        79              $595            $750            $750          $315          $490       $325                                         $570
2016    Hayward Parker O'Leary & Pinsky               Middletown              NY                                                        $350
2016    Hefner, Stark & Marois                        Sacramento              CA                                                                      $310          $400       $355
2016    Heller, Draper, Patrick & Horn                New Orleans             LA                                                                      $325          $450       $388

2016    Heller, Draper, Patrick, Horn & Dabney New Orleans                    LA                        $250            $375            $313          $375          $450       $413




                                                                                                                                                                                                            888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              11                                                                                         www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 90 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate      Associate     Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate    Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low            High      Rate Avg        Low            High        Average
2016    Herbert C. Broadfoot II                       Atlanta                 GA                                                                                                   $375
2016    Heritage Pacific Law Group                    Murrieta                CA                                                        $350
2016    Herman F. Valentin & Associates               Bayamon                 PR                                                        $150
2016    Herrick, Feinstein                            New York                NY        310                                             $725                                                                                   $525
2016    Hirschler, Fleischer                          Richmond                VA                                                        $440                                      $265
2016    Hodges, Doughty & Carson                      Knoxville               TN                        $250            $300            $275
2016    Hodgson Russ                                  Albany                  NY                                                        $350
2016    Hoffman & Hoffman                             Keyport                 NJ                                                                       $250           $375        $350
2016    Hoffman & Saweris                             Houston                 TX                                                        $225           $225           $325        $275
2016    Hoffman, Larin and Agnetti                    Miami                   FL                                                                                                  $300
2016    Hogan Lovells                                 Washington              DC         5                                                                                        $690
2016    Holder Law Group                              Irving                  TX                                                                                                  $400
2016    Holland & Knight                              Washington              DC        22              $695            $825            $725                                      $575
2016    Hollister & Brace                             Santa Barbara           CA                                                                       $350           $550        $450
2016    Homel Antonio Mercado Justiniano              Mayaguez                PR                                                                                                  $200
2016    Hook & Fatovich                               Wayne                   NJ                        $350            $350            $350
2016    Hoover Penrod                                 Harrisonburg            VA                                                                       $250           $300        $275
2016    Hoover Slovacek                               Houston                 TX                                                                       $300           $325        $310          $275           $350            $325
2016    Hubbell DuVall                                Southfield              MI                        $210            $210            $210
2016    Huber Barney                                  Gilbert                 AZ                                                        $295
2016    Hughes Watters Askanase                       Houston                 TX                        $415            $425            $420           $275           $345        $310                                         $425
2016    Hurlbett & Olmstead                           Santa Barbara           CA                                                                                                  $325
2016    Husch Blackwell                               St. Louis               MO         89                                             $500
2016    Irell & Manella                               Los Angeles             CA        325                                           $1,135                                      $870                                         $895
2016    Iurillo and Associates                        St. Petersburg          FL                        $275            $375            $300
2016    Ivey, McClellan, Gatton, & Siegmund           Greensboro              NC                        $325            $350            $338
2016    J. Bennett White                              Tyler                   TX                                                        $350                                      $250
2016    J.M. Cook                                     Raleigh                 NC                                                                                                  $300
2016    Jackson Walker                                Dallas                  TX        126             $515            $675            $595                          $415
2016    Jacqueline Hernandez Santiago                 San Juan                PR                                                                                                  $250
2016    Jaime Rodriguez Law Office                    Bayamon                 PR                                                                       $200           $250        $225
2016    James & Haugland                              El Paso                 TX                        $300            $300            $300                                      $225
2016    James B. Jameson                              Houston                 TX                                                                                                                                               $325
2016    James H Stokes Jr.                            Sugar Land              TX                                                        $250
2016    James H. Henderson                            Charlotte               NC                                                                                                  $450
2016    James M. Joyce                                Lancaster               NY                                                                                                  $250




                                                                                                                                                                                                               888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              12                                                                                            www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 91 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate      Associate     Associate    Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate    Billing    Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low            High      Rate Avg         Low            High        Average
2016    James Portman Webster Law Office              Mesa                    AZ
2016    James S. Yan                                  Pasadena                CA                                                        $300
2016    James W. Shafer                               Seattle                 WA                                                                                                  $290
2016    Jarrett C. Perkins                            Bellaire                TX                                                        $200
2016    Jason L. Pettie                               Decatur                 GA                                                        $300
2016    Jeffer Mangels Butler and Marmaro             Los Angeles             CA        319             $650            $765            $695           $335           $385        $360
2016    Jefferson & Brewer                            Indianapolis            IN                                                        $375                                      $250                                          $490
2016    Jeffrey A. Chimovitz                          Grand Blanc             MI                                                                                                  $200
2016    Jeffrey M. Rosenblum                          Great Neck              NY                                                                       $395           $425        $410
2016    Jeffrey M. Sirody and Associates              Baltimore               MD                                                                       $295           $295        $295
2016    Jeffrey Strange & Associates                  Wilmette                IL                                                        $450                                      $395
2016    Jennings, Strouss and Salmon                  Phoenix                 AZ                        $375            $495            $435
2016    Jimenez Vazquez & Associates                  Toa Baja                PR                                                        $145
2016    Jochens Law Office                            Kansas City             MO                                                        $385
2016    Joel M Aresty                                 Tierra Verde            FL                                                                                                  $400
2016    John C. Gordon                                Severna Park            MD                                                                                                  $375
2016    John Carter Morgan Jr.                        Warrenton               VA                                                                       $275           $425        $350
2016    John E. Venn Jr.                              Pensacola               FL                                                                                                  $400
2016    John G. Downing                               San Jose                CA                                                                                                  $300
2016    John Lehr                                     New Hyde Park           NY                                                        $300
2016    John R. K. Solt                               Allentown               PA                                                                                                  $275
2016    John W. Sywilok                               Hackensack              NJ                                                                                                  $400
2016    Johnson & Gubler                              Las Vegas               NV                                                                                                                                                $375
2016    Johnson Pope Bokor Ruppel & Burns             Tampa                   FL                        $325            $550            $350           $200           $395        $298
2016    Johnston & Street                             FRANKLIN                TN                                                                                                  $300
2016    Johnston Law                                  Fort Myers              FL                                                                                                  $360
2016    Jonathan B. Vivona                            Alexandria              VA                                                                                                                                                $200
2016    Jones & Garrett Law Firm                      Memphis                 TN                                                                                                  $300
2016    Jones Obenchain                               South Bend              IN                                                        $275
        Jordan Hyden Womble Culbreth &
2016    Holzer                                        Corpus Christi          TX                                                                       $250           $500        $300

2016    Jose R Gonzalez Hernandez Law Office          San Juan                PR                                                                                                  $200
2016    Joseph A. McCormick Jr.                       Haddonfield             NJ                                                                       $295           $375        $335
2016    Joseph J. D'Agostino Jr.                      Wallingford             CT                                                                                                  $350
2016    Joseph L. Grima & Associates                  Grosse Pointe Farms     MI                                                                                                  $305




                                                                                                                                                                                                                888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              13                                                                                             www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 92 of 108



                                                                                      NLJ 500       Partner        Partner          Partner       Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank       Billing Rate   Billing Rate    Billing Rate    Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016            Low            High            Avg             Low          High     Rate Avg        Low            High        Average
2016    Joyce W. Lindauer                             Dallas                  TX                                                                          $195         $350       $195
2016    Juan C. Bigas Law Office                      Ponce                   PR                                                                                                  $250
2016    Justiniano's Law Office                       Mayaguez                PR                                                                                                  $200
2016    K.C. Cohen                                    Indianapolis            IN                                                                                                  $350
2016    Kamenear Kadison Shapiro & Craig              Chicago                 IL                          $425            $435            $430
2016    Kasen & Kasen                                 Cherry Hill             NJ                          $350            $500            $425                                   $350
2016    Kasey C. Nye                                  Tucson                  AZ                                                                                                 $275
2016    Kasuri Byck                                   Edison                  NJ                          $425            $450            $438
2016    Katz, Flatau, Popson and Boyer                Macon                   GA
2016    Keele & Associates                            Bellville               TX                                                                                                 $250
2016    Kell C. Mercer                                Austin                  TX                                                                                                 $400
2016    Keller & Benvenutti                           San Francisco           CA                          $600            $800            $800                                   $400                                         $600
2016    Kelley, Lovett, & Blakey                      Valdosta                GA                                                                        $225          $325       $238
2016    Kelly & Brennan                               Spring Lake             NJ                                                                        $175          $400       $275
2016    Kemet Hunt Law Group                          Beltsville              MD                                                          $325
2016    Kennedy Law                                   Dallas                  TX                                                          $350
2016    Kent P. Woods                                 Henderson               NV                                                          $250
2016    Kilmer Crosby & Walker                        Dallas                  TX                          $300           $395             $325
2016    King & Spalding                               Atlanta                 GA         30               $810         $1,250             $925          $400          $680       $530
2016    Kinkead Law Offices                           Amarillo                TX                                                                                                 $300
2016    Kish Law Firm                                 Boca Raton              FL                                                                                                 $300
2016    Klee Tuchin Bogdanoff & Stern                 Los Angeles             CA                          $550         $1,150             $650          $435          $550       $493
2016    Klehr Harrison Harvey Branzburg               Philadelphia            PA       Tier III                                                                                  $490
2016    Klein & Associates                            Annapolis               MD                                                          $275
2016    Klenda Austerman                              Wichita                 KS                                                                                                 $250
2016    Klenda Austerman                              Wichita                 KS                                                          $325
2016    Klestadt & Winters                            New York                NY                          $550            $650            $600
2016    Klosinski Overstreet                          Augusta                 GA                                                          $375
2016    Kogan Law Firm                                Los Angeles             CA                                                                                                 $550

2016    Kornfield, Nyberg, Bendes and Kuhner          Oakland                 CA                                                                        $375          $425       $388
2016    Kos & Associates                              Fort Wayne              IN                                                          $300                                   $175
2016    Kovac & Jones                                 Bellevue                WA                                                          $320
2016    Kraft Law Office                              Lisle                   IL                                                                                                 $300
2016    Krigel & Krigel                               Kansas City             MO                                                          $275          $225          $350       $225
2016    Kroger Gardis and Regas                       Indianapolis            IN                          $275            $475            $375




                                                                                                                                                                                                              888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                14                                                                                         www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 93 of 108



                                                                                      NLJ 500     Partner      Partner       Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate Billing Rate Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low          High         Avg           Low          High     Rate Avg        Low            High        Average
2016    Kutak Rock                                    Omaha                   NE        94               $335         $500         $450
2016    Lajara Radinson & Alicea                      San Juan                PR                                                                 $200         $200       $200
2016    Lakelaw                                       Chicago                 IL                                                   $650          $375         $450       $375
2016    Lamberth, Cifelli, Ellis & Nason              Atlanta                 GA                         $395         $495         $445

2016    Lamberth, Cifelli, Stokes, Ellis & Nason      Macon                   GA                       $360           $495         $450         $250          $350       $300
2016    Landau Gottfried & Berger                     Los Angeles             CA                                                   $565         $325          $510       $418
2016    Landrau Rivera & Associates                   San Juan                PR                                                   $175                                               $175           $175            $175
2016    Langley & Banack                              San Antonio             TX                       $350           $400         $350                                  $350
2016    Lansing Roy                                   Jacksonville            FL                                                   $300                                  $250                                        $350
2016    Larry K. Hercules                             Plano                   TX                                                                                         $325
2016    Latham Shuker Eden & Beaudine                 Orlando                 FL                                                                                         $550
        Law Care, David A. Colecchia &
2016    Associates                                    Greensburg              PA                                                                $295          $325       $310
2016    Law Firm of Brian W. Hofmeister               Lawrenceville           NJ                                                                                         $425
2016    Law Firm of Diaz & Associates                 Mt. Laurel              NJ                                                   $350
2016    Law Firm of E. P. Bud Kirk                    El Paso                 TX                                                                                         $300
2016    Law Office of Alice Bower                     Fort Worth              TX                                                                                         $300
2016    Law Office of Barry C. Richmond               Woburn                  MA                                                                $300          $300       $300
2016    Law Office of Bill Parks                      Vista                   CA                                                                                         $450
2016    Law office of Bobbie Vardan                   Great Falls             VA                                                                                         $400
2016    Law Office of Bruce R. Babcock                San Diego               CA                                                                                         $200
2016    Law Office of Christopher P. Walker           Anaheim Hills           CA                                                                                         $300
2016    Law Office of Clinton W. Cook                 Lubbock                 TX                                                                                         $250
2016    Law Office of Craig E. Dwyer                  San Diego               CA                                                                                         $350
2016    Law Office of Craig K. Welch                  Petaluma                CA                                                                                         $400
2016    Law Office of Daren M. Schlecter              Los Angeles             CA                                                   $350                                  $150
2016    Law Office of David A. Scholl                 Philadelphia            PA                                                                $300          $300       $300
2016    Law Office of David Carl Hill                 Port Orchard            WA                                                   $330                                                                              $275
2016    Law Office of David I. Brownstein             Irvine                  CA                                                   $425
2016    Law Office of Deborah Kanner Ebner            Chicago                 IL                                                                                                                                     $375
2016    Law Office of Dino S. Mantzas                 Marlton                 NJ                                                                                         $300
2016    Law Office of Emily D. Davila Rivera          San Juan                PR                                                                $200          $200       $200
2016    Law Office of Frank B. Lyon                   Austin                  TX                                                                                         $295
2016    Law Office of Frederick E. Walker             Austin                  TX                                                                $125          $275       $200
2016    Law Office of Gary W. Cruickshank             Boston                  MA                                                                                         $400




                                                                                                                                                                                                     888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                            15                                                                                    www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 94 of 108



                                                                                      NLJ 500     Partner        Partner         Partner       Associate      Associate     Associate    Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate   Billing Rate    Billing Rate   Billing Rate    Billing    Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High           Avg             Low            High      Rate Avg         Low            High        Average
        Law Office of George E. Jacobs &
2016    Associates                                    Flint                   MI                                                       $325
2016    Law Office of Gina M Corena                   Las Vegas               NV                                                                                                 $400
2016    Law Office of Gregg Saxe                      Houston                 TX                                                       $295
2016    Law Office of Gregory Messer                  Bound Brook             NJ                                                                      $350           $525        $438
2016    Law Office of H. Anthony Hervol               San Antonio             TX                                                                                                 $285
2016    Law Office of Harvey I. Marcus                Saddle Brook            NJ                                                                                                 $350

2016    Law Office of Hector Eduardo Pedrosa          San Juan                PR                                                                                                 $150
2016    Law Office of Ian J. Musselman                Richboro                PA                                                                                                 $250
2016    Law Office of J. Michael Levengood            Lawrenceville           GA                                                                                                 $395
2016    Law Office of James B. Cronon                 Winterville             GA                                                                                                 $200
2016    Law Office of John E. Dunlap                  Memphis                 TN                                                                                                 $200
2016    Law Office of John Gitlin                     Dallas                  TX                                                                                                 $300
2016    Law Office of John P. Lewis Jr.               Dallas                  TX                                                                                                 $300
2016    Law Office of Jonathan H. Stanwood            Philadelphia            PA                                                                                                 $300
2016    Law Office of Jules L. Rossi                  Asbury Park             NJ                                                                                                 $350
2016    Law Office of Leonard J Robison II            Dallas                  TX                                                                                                 $300
2016    Law Office of Lewis R. Landau                 Calabasas               CA                                                                                                 $495
        Law Office of Margaret Maxwell
2016    McClure                                       Houston                 TX                                                                                                 $400
2016    Law Office of Mark J. Giunta                  Phoenix                 AZ                                                                                                 $425
2016    Law Office of Mark J. Markus                  San Marino              CA                                                       $450
2016    Law Office of Mark S. Roher                   Fort Lauderdale         FL                                                                                                 $275
2016    Law Office of Martin Seidler                  San Antonio             TX                                                                                                 $400
2016    Law Office of Michael Baumer                  Austin                  TX                                                                      $250           $400        $325
2016    Law Office of Nelson M. Jones III             Houston                 TX                                                                                                 $300
2016    Law Office of Robert L. Reda                  Suffern                 NY                                                       $325
2016    Law Office of Robert M. Aronson               Los Angeles             CA                                                       $400                                      $400
2016    Law office of Ronald S. Goldman               Rochester               NY                                                                                                 $350
2016    Law Office of Rowena N. Nelson                Largo                   MD                                                       $350
2016    Law Office Of Scott A. Steinberg              Mineola                 NY                                                                                                 $425
2016    Law Office of Stanley D. Bowman               Redondo Beach           CA                                                                                                 $300
2016    Law Office of Thomas W. Lynch                 Hickory Hills           IL                                                                                                 $300
2016    Law Office Of Timothy G. Niarhos              Nashville               TN                                                                      $250           $350        $300
2016    Law Office of Toni Campbell Parker            Memphis                 TN                                                                                                 $300




                                                                                                                                                                                                               888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              16                                                                                            www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 95 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low          High     Rate Avg        Low            High        Average
2016    Law Office of W. Thomas Bible                 Chattanooga             TN                                                                        $250         $250       $250
2016    Law Office of William B Kingman               San Antonio             TX                                                        $325
2016    Law Office of William G Harris                Sugar Land              TX                                                                                               $300
2016    Law Office of William T. Peckham              Austin                  TX                                                        $250
2016    Law Offices of Alan F. Broidy                 Los Angeles             CA                                                                                               $540                                         $450
2016    Law Offices Of Alan R. Smith                  Reno                    NV                                                                      $150          $500       $250
        Law Offices Of Alexandra Bigas
2016    Valedon                                       Ponce                   PR                                                                                               $200
2016    Law Offices of Andrew H. Griffin III          El Cajon                CA                                                                                               $350
        Law Offices of Anthony O. Egbase &
2016    Associates                                    Los Angeles             CA                                                                      $150          $350       $225
2016    Law Offices Of Bradley H. Foreman             Chicago                 IL                                                                                               $325
2016    Law Offices of Buddy D. Ford                  Tampa                   FL                                                        $375

2016    Law Offices Of C. Conde & Associates          San Juan                PR                                                                                               $300
2016    Law Offices Of C.R. Hyde                      Tucson                  AZ                                                                                               $295
2016    Law Offices Of Carolyn M. Afari               Beverly Hills           CA                                                                                               $350
2016    Law Offices of Charles B. Greene              San Jose                CA                                                                                               $450
2016    Law Offices of David A. Boone                 San Jose                CA                                                                      $350          $425       $375
2016    Law Offices of David I. Goldstein             Ann Arbor               MI                                                        $250
2016    Law Offices of David J. Sadegh                Humble                  TX                                                                                               $200
2016    Law Offices of David N. Chandler              Santa Rosa              CA                                                                      $420          $520       $470
2016    Law Offices of Donald L. Wyatt Jr.            The Woodlands           TX                                                        $600
2016    Law Offices of Drew Henwood                   San Jose                CA                                                                                               $250
2016    Law Offices of Gabriel Del Virginia           New York                NY                        $500            $600            $550
2016    Law Offices of Geoffrey E. Marr               San Diego               CA                                                                                               $250
2016    Law Offices Of Janet A. Lawson                Ventura                 CA                                                                       $50          $350       $200
2016    Law Offices of Joan M. Chipser                Millbrae                CA                                                        $250
2016    Law Offices Of Joel Schechter                 Chicago                 IL                                                                                                                                            $450
2016    Law Offices of John F. Sommerstein            Boston                  MA                                                                                               $375
2016    Law Offices of Jon G. Brooks                  San Jose                CA                                                                      $375          $375       $375
2016    Law Offices of Joselyn M. Ramirez             San Juan                PR                                                                                               $150
2016    Law Offices of Kim Parker                     Baltimore               MD                                                        $250
2016    Law Offices of Konstantine Sparagis           Chicago                 IL                                                        $300
2016    Law Offices of Langley & Chang                Riverside               CA                                                        $425                                   $425
2016    Law Offices of Larry A. Vick                  Houston                 TX                                                                                               $375




                                                                                                                                                                                                            888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              17                                                                                         www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 96 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate      Associate     Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate    Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low            High      Rate Avg        Low            High        Average
2016    Law Offices of Leonard K. Welsh               Bakersfield             CA                                                                                                   $200
2016    ‎Law Offices Of Louis J. Esbin                Stevenson Ranch         CA                                                                                                   $500
2016     Law Offices of Luke Lirot                    Clearwater              FL                                                                                                   $425
2016     Law Offices of Marc Voisenat                 Oakland                 CA                                                                                                   $400
2016     Law Offices of Mark E. Goodfriend            Encino                  CA                                                                                                   $350                                        $350
2016     Law Offices of Mark J. Conway                Dunmore                 PA                                                                                                   $300
2016     Law Offices of Mark K. Smith                 Lawrenceville           NJ                                                                                                   $300

2016    Law Offices Of Michael D. Kwasigroch          Simi Valley             CA                                                                                                  $400
2016    Law Offices of Michael E. Gazette             Tyler                   TX                        $300            $325            $313
2016    Law Offices of Michael G. Spector             Santa Ana               CA                                                        $410                                                                                   $380
2016    Law Offices of Michael Jay Berger             Beverly Hills           CA                                                        $450           $250           $450        $345
2016    Law Offices of Michael K. Mehr                Santa Cruz              CA                                                                                                  $400
        Law Offices of Michael Wiss &
2016    Associates                                    Dallas                  TX                                                                                                  $375
2016    Law Offices of Morgan Fisher                  Annapolis               MD                                                                                                  $350
2016    Law Offices of Mufthiha Sabaratnam            Los Angeles             CA                                                                       $280           $360        $320
2016    Law Offices of Nathan D. Borris               Hayward                 CA                                                                                                  $250
2016    Law Offices of Oscar Cantu                    San Antonio             TX                                                                                                  $225
2016    Law Offices of Paul E. Manasian               Emeryville              CA                                                                                                  $435
2016    Law Offices of Paul J. Winterhalter           Philadelphia            PA                                                                                                  $375
2016    Law Offices of Perry Ian Tischler             Bayside                 NY                                                                                                  $350
2016    Law Offices of Peter C. Bronson               Sacramento              CA                                                                                                  $425
2016    Law Offices Of Peter Johnson                  Houston                 TX                                                                                                  $450
2016    Law Offices of R. Kenneth Bauer               Walnut Creek            CA                                                                                                  $500
2016    Law Offices of Rachel S. Ruttenberg           Encino                  CA                                                                                                  $275
2016    Law Offices of Radmila A. Fulton              San Diego               CA                                                                                                  $425
2016    Law Offices of Ray Battaglia                  San Antonio             TX                                                        $425
2016    Law Offices of Raymond H. Aver                Los Angeles             CA                                                        $495           $275           $325        $300
2016    Law Offices of Richard M. McGill              Upper Marlboro          MD                                                                                                  $325
2016    Law Offices of Robert L. Goldstein            San Francisco           CA                                                                       $450           $550        $500
2016    Law Offices of Robert O. Lampl                Pittsburgh              PA                                                                                                  $250
2016    Law Offices of Robert S. Altagen              Monterey Park           CA                                                                                                  $400
2016    Law Offices of Scott J. Sagaria               San Jose                CA                                                        $500
2016    Law Offices of Selwyn D. Whitehead            Oakland                 CA                                                                                                  $350
2016    Law Offices of Sherif Fathy                   Rancho Cucamonga        CA                                                                                                  $250




                                                                                                                                                                                                               888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              18                                                                                            www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 97 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate      Associate   Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate  Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low            High    Rate Avg        Low            High        Average
2016    Law Offices Of Skip Jennings                  Savannah                GA                                                                                                 $250
2016    Law Offices of Stanley A. Zlotoff             San Jose                CA                                                                                                 $300
2016    Law Offices of Stephen J. Kleeman             Towson                  MD                                                                                                 $350
2016    Law Offices of Stephen R. Wade                Claremont               CA                                                                       $125           $415       $250
2016    Law Offices of Steven A. Schwaber             San Marino              CA                                                        $495
2016    Law Offices of Steven C. Hathaway             Bellingham              WA                                                                                                 $350
2016    Law Offices of T. M. Pankopf                  Reno                    NV                                                                                                 $400
2016    Law Offices of Thomas Armstrong               Fresno                  CA                                                                                                 $350
2016    Law Offices of Todd B. Becker                 Long Beach              CA                                                        $400
2016    Law Offices of Ullian & Assoc.                Braintree               MA                                                                                                 $900
2016    Law Offices of W. Steven Shumway              Roseville               CA                                                                                                 $300
2016    LeClairRyan                                   Newark                  NJ        120                                             $340                                     $250
2016    Lee High                                      Reno                    NV                                                        $325                                     $425
2016    Lemery Greisler                               Albany                  NY                                                        $325
2016    Leo Fox                                                                                                                         $450                                     $275
2016    Leon A. Williamson Jr.                        Tampa                   FL                                                        $350
2016    Leonard W. Stitz                              Orange                  CA                                                                                                 $400
2016    Leslie Cohen Law                              Santa Monica            CA                                                        $575           $290           $380       $335
2016    Levene Neale Bender Yoo & Brill               Los Angeles             CA                        $515            $595            $575           $335           $425       $380         $515           $575            $545
2016    Linda Leali                                   Miami                   FL                                                        $400                                                                                 $400
2016    Locke Lord                                    Dallas                  TX        39              $360            $810            $630           $325           $505       $415                                        $625
2016    Lozada Law Office                             San Juan                PR                                                        $200                                     $200
2016    Lube & Soto Law Offices                       San Juan                PR                        $250            $250            $250
2016    Lugo Mender Group                             Guayanbo                PR                                                                                                 $300
2016    Luis D Flores Gonzalez Law Office             San Juan                PR                                                                                                 $200
2016    Lusky & Associates                            Dallas                  TX                                                                                                 $350
2016    Lyssete Morales Law Office                    Caguas                  PR                                                                       $275           $275       $275
2016    M. Cabrera & Associates                       Nanuet                  NY                                                        $375
2016    Macdonald Fernandez                           San Francisco           CA                        $475            $590            $533
2016    Macey, Wilensky & Hennings                    Atlanta                 GA                                                                                                 $350                                        $240
        Macey, Wilensky, Kessler, Howick and
2016    Westfall                                      Atlanta                 GA                        $425            $450            $438
2016    Maciag Law                                    Princeton               NJ                                                                                                 $425
2016    Magee Goldstein Lasky & Sayers                Roanoke                 VA                                                                       $350           $375       $350
2016    Maida Law Firm                                Beaumont                TX                        $300            $400            $350
2016    Malaise Law Firm                              San Antonio             TX                                                        $275                                     $275




                                                                                                                                                                                                             888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              19                                                                                          www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 98 of 108



                                                                                      NLJ 500     Partner        Partner          Partner       Associate      Associate   Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate  Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg             Low            High    Rate Avg        Low            High        Average
2016    Mancuso Law                                   Boca Raton              FL                                                                                                 $350
2016    Maney Damsker Jones Kuhlman,                  Tampa                   FL                                                                                                 $400
2016    Manuel A. Cardenas and Associates             Chicago                 IL                                                                       $185           $250       $225

2016    Manuel A. Segarra-Vazquez Law Office          San Juan                PR                                                                                                 $225
2016    Marcos D. Oliva                               McAllen                 TX                                                                                                 $250
2016    Mark Gertner                                  South Orange Village    NJ                                                                                                 $400
2016    Mark J. Hannon                                Stockton                CA                                                                                                 $345
2016    Mark J. Lazzo                                 Wichita                 KS                                                        $240
2016    Marquis Aurbach Coffing                       Las Vegas               NV                                                                                                 $210
2016    Marshack Hays                                 Irvine                  CA                                                        $550           $275           $590       $360         $395           $435            $415
2016    Marshall Socarras Grant                       Boca Raton              FL                                                        $400
2016    Martin & Drought                              San Antonio             TX                                                                                                                                             $450
2016    Martin Hable                                  Lapeer                  MI                                                                                                 $275
2016    Maschmeyer Karalis                            Philadelphia            PA                                                        $530

2016    Mauro, Savo, Camerino, Grant & Schalk         Somerville              NJ                                                                                                                                             $350
2016    Mayoral Law                                   San Juan                PR                                                                                                 $175
2016    Mazurkraemer Business Law                     Pittsburgh              PA                                                        $275
2016    McAuliffe & Associates                        Newton                  MA                                                        $300           $250           $250       $250
2016    McCallar Law Firm                             Savannah                GA                                                        $400                                     $290
2016    McCullough Eisenberg                          Warminster              PA                                                                       $350           $350       $350
2016    McDonald Carano Wilson                        Las Vegas               NV                                                        $425                                     $300
2016    McDonald Hopkins                              Cleveland               OH        309             $425            $695            $565           $250           $345       $330
2016    McDowell Posternock Apell & Detrick           Maple Shade             NJ                                                        $375           $275           $400       $338
2016    McKool Smith                                  Dallas                  TX        224                                             $750           $415           $575       $495
2016    McLoughlin O'Hara                             New York                NY                                                        $300
2016    McMillan Law Group                            San Diego               CA                                                                                                 $375
2016    McNally & Busche                              Newton                  NJ                                                                                                 $350
        McNamee, Hosea, Jernigan, Kim,
2016    Greenan & Lynch                               Greenbelt               MD                        $375            $500            $375           $325           $325       $325
2016    Medina Law Firm                               New York                NY                                                                       $375           $425       $400                                        $425

2016    Meiselman, Salzer, Inman & Kaminow            Rockville               MD                                                        $300
2016    Meland Russin & Budwick                       Miami                   FL                        $480            $625            $500                                     $250
2016    Mercaoo & Conaway Law Office                  San Juan                PR                                                                                                 $225




                                                                                                                                                                                                             888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              20                                                                                          www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 99 of 108



                                                                                      NLJ 500       Partner        Partner        Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank       Billing Rate   Billing Rate  Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016            Low            High          Avg           Low          High     Rate Avg        Low            High        Average
2016    Merrill & Stone                               Swainsboro              GA                                                        $285          $285         $285       $285
2016    Mesch Clark & Rothschild                      Tucson                  AZ                          $350            $575          $463                                  $275
2016    Mestone & Associates                          North Andover           MA                                                        $300          $300         $300       $300
2016    Mette, Evans & Woodside                       Harrisburg              PA                                                        $300
2016    Meyers Law Group                              San Francisco           CA                                                                      $620
2016    Michael F.X. Gillin and Associates            Media                   PA                                                                                              $300
2016    Michael J. Harker Law Offices                 Las Vegas               NV                                                                      $325
2016    Michael P. Corcoran                           Traverse City           MI                                                                      $220
2016    Michael Schwartzberg                          Bloomfield              NJ                                                                      $300
2016    Middlebrooks Shapiro                          Springfield             NJ                                                        $400          $250         $350       $300

2016    Milam Howard Nicandri Dees & Gillam           Jacksonville            FL                          $300            $350          $325
2016    Miles and Stockbridge                         Baltimore               MD        184                                             $485                                  $320
2016    Millan Law Offices                            San Juan                PR                                                                                              $200
2016    Miller and Miller                             Westminster             MD                                                                                              $275
2016    Miranda & Maldonado                           El Paso                 TX                                                                     $200         $300        $200
2016    Mirick, O'Connell, DeMallie & Lougee          Westborough             MA                          $410            $425          $410         $270         $290        $280
2016    Moher Law Group                               San Francisco           CA                                                                                              $350
2016    Moon Wright & Houston                         Charlotte               NC                          $425            $675          $500         $230         $290        $260
2016    Moore & Van Allen                             Charlotte               NC        135               $470            $675          $573                                  $260
2016    Moreno & Soltero Law Office                   Trujillo Alto           PR                                                                                              $180
2016    Morgan, Lewis & Bockius                       Washington              DC          8                                                                                                                               $700
2016    Morris Palerm                                 Rockville               MD                                                                                              $350
2016    Morris Polich & Purdy                         Las Vegas               NV                                                        $575                                  $350
2016    Morrison Cohen                                New York                NY       Tier III           $500            $495          $618         $360         $475        $475
2016    Morrison Tenenbaum                            New York                NY                                                        $495
2016    MRO Attorneys at Law                          San Juan                PR                                                                                              $200
2016    Munding                                       Spokane                 WA                                                                                              $350
2016    Munsch Hardt Kopf & Harr                      Dallas                  TX       Tier II            $425            $750          $588         $320         $325        $323
2016    Nardella & Nardella                           Orlando                 FL                                                        $285
2016    Nathan Horowitz                               White Plains            NY                                                        $450                                  $135
2016    Nathan Sommers Jacobs                         Houston                 TX                                                                     $315         $525        $420
2016    Nelson Robles Diaz Law Offices                San Juan                PR                                                                                              $250
2016    NewPoint Law Group                            Roseville               CA                                                                     $300         $400        $350
2016    Nichani Law Firm                              Sunnyvale               CA                                                        $300
2016    Nikolaus & Hohenadel                          Lancaster               PA                                                        $295




                                                                                                                                                                                                          888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                21                                                                                     www.alm.com
                                                                         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 100 of 108



                                                                                      NLJ 500       Partner        Partner          Partner       Associate      Associate     Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank       Billing Rate   Billing Rate    Billing Rate    Billing Rate   Billing Rate    Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016            Low            High            Avg             Low            High      Rate Avg        Low            High        Average
2016    Nogi Appleton Weinberger and Wren             Scranton                PA                                                                                                     $250
2016    Norgaard O'Boyle                              Englewood               NJ                                                          $350
2016    Northen Blue                                  Chapel Hill             NC                                                                                                    $500
2016    Norton Rose Fulbright                         Houston                 TX          3               $675            $875            $825           $325           $385        $355          $575           $745            $660
2016    Novinsky & Associates                         Brockton                MA                                                          $375
2016    O'Byrne, Stanko, Kepley & Jefferson           Champaign               IL                                                                                                    $225
2016    Ogier Rothschild & Rosenfeld                  Atlanta                 GA                                                          $450                                      $125
2016    Olshan Frome Wolosky                          New York                NY       Tier III           $690            $710            $700                                      $290                                         $540
2016    Oppenhuizen Law Firm                          Grand Rapids            MI                                                                                                    $275
2016    Orantes Law Firm                              Los Angeles             CA                                                          $500
2016    Orr Law                                       Effingham               IL                                                                                                    $245
2016    Orrock Popka Fortino Tucker & Dolen           Redlands                CA                                                                                                    $300
2016    Osipov Bigelman                               Southfield              MI                                                                         $295           $325        $325
2016    Osipov Bigelman                               Southfield              MI                                                                                                    $325
2016    Pachulski Stang Ziehl & Jones                 Houston                 TX                          $675         $1,050             $938           $305           $975        $600
2016    Parker & DuFresne                             Jacksonville            FL                                                                                                    $300
2016    Parker Schwartz                               Phoenix                 AZ                                                          $450           $300           $450        $375
2016    Paul D. Bradford                              Cary                    NC                                                                                                    $350
2016    Paul L. Orshan                                Miami                   FL                                                          $475
2016    Paul Reece Marr                               Atlanta                 GA                                                                                                    $325
        Paul, Weiss, Rifkind, Wharton &
2016    Garrison                                      New York                NY         27             $1,150         $1,330           $1,240           $620           $805        $713
2016    Pena & Soma                                   Pasadena                CA                                                                         $300           $350        $325
2016    Penachio Malara                               White Plains            NY                                                                         $325           $395        $325
2016    Pendergraft & Simon                           Houston                 TX                                                          $500           $200           $500        $450
2016    Peter A. Orville                              Binghamton              NY                          $225            $300            $263
2016    Peter Petrou                                  Parsippany              NJ                                                                                                    $400
2016    Philip Daoeer Law Corporation                 Westlake Village        CA                                                                                                    $400
2016    Philip W. Stock                               Stroudsburg             PA                                                                                                    $250
2016    Phillip K. Wallace                            Mandeville              LA                                                                                                    $250
2016    Phillips & Thomas                             Prairie Village         KS                          $300            $350            $325
2016    Pinks Arbeit & Nemeth                         Hauppauge               NY                                                                         $350           $500        $413
        Platzer Swergold Karlin Levine
2016    Goldberg & Jaslow                             New York                NY                          $575            $605            $590           $405           $505        $455
2016    Polenberg Cooper                              Fort Lauderdale         FL                                                          $450                                                                                   $425
2016    Polis & Associates                            Irvine                  CA                                                                                                    $450




                                                                                                                                                                                                                 888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                22                                                                                            www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 101 of 108



                                                                                      NLJ 500     Partner        Partner       Partner      Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate Billing Rate   Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High         Avg            Low          High     Rate Avg        Low            High        Average
2016    Porter Law Network                            Chicago                 IL                                                      $425
2016    Porter Rogers Dahlman & Gordon                Corpus Christi          TX                                                                    $190         $240       $190
2016    Porzio, Bromberg & Newman                     Morristown              NJ                        $585           $765           $675          $410         $410       $410                                        $475
2016    Prevas and Prevas                             Baltimore               MD                                                                                            $300
2016    Pullman & Comley                              Bridgeport              CT                        $375           $495           $495
2016    Pulman Cappuccio Pullen & Benson              San Antonio             TX                        $350           $425           $350
2016    Quinn Emanual Urquhart & Sullivan             New York                NY        57            $1,005         $1,200         $1,103          $600         $635       $618
2016    Rabinowitz, Lubetkin & Tully                  Livingston              NJ                        $325           $498           $412                                  $195
2016    Ralph A. Ferro Jr. Law Offices                Little Falls            NJ                                                                                            $300
2016    Randall S. D. Jacobs                          New York                NY                                                                                            $550
2016    Rapport Osborne and Rapport                   Boca Raton              FL                        $550           $595           $573                                  $400
2016    Rapport Osborne Rapport & Kiem                Boca Raton              FL                                                      $500
2016    Raven Clancy & Mcdonagh                       Tucson                  AZ                                                                                            $250
2016    Ravin Greenberg                               Roseland                NJ                                                      $375                                                                              $395
2016    Rayman & Knight                               Kalamazoo               MI                                                                    $250         $310       $280
2016    Rebekah Parker                                Los Angeles             CA                                                      $465
2016    Red Hill Law Group                            Irvine                  CA                                                      $390                                  $300                                        $360
2016    Reed Smith                                    New York                NY        14              $665           $870           $800          $385         $690       $575                                        $635
2016    Reganyan Law Firm                             Glendale                CA                                                                                            $250
2016    Rex D. Rainach                                Baton Rouge             LA                                                                                            $275
2016    Reynolds Law Corporation                      Davis                   CA                                                                                            $300
2016    Reynolds Law Corporation                      Davis                   CA                                                      $350
2016    Richard Banks & Associates                    Cleveland               TN                                                                                            $300
2016    Richard D. Srkman & Assoc.                    Angier                  NC                                                                                            $400
2016    Richard G. Hall                               Annandale               VA                                                                                            $350
2016    Richard L. Hirsh                              Lisle                   IL                                                      $400
2016    Richard M. Colbert                            Gulf Breeze             FL                                                                                            $250
2016    Richard W. Ward                               Plano                   TX                                                                                            $400
2016    Richards, Layton & Finger                     Wilmington              DE        265             $650           $850           $763          $235         $510       $360                                        $510
2016    Richardson & Richardson                       Mesa                    AZ                                                      $375
2016    Richoux Law Firm                              Lafayette               LA                                                      $300
2016    Riley & Dever                                 Lynnfield               MA                                                                                            $350
2016    Ringstad & Sanders                            Irvine                  CA                                                      $625          $300         $450       $375                                        $625
2016    Rivera-Velez & Santiago                       San Juan                PR                                                                                            $150                                        $150
2016    Robert B. Easterling                          Frederickburg           VA                                                                                            $325
2016    Robert C. Bruner                              Tallahassee             FL                                                                                            $300




                                                                                                                                                                                                        888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              23                                                                                     www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 102 of 108



                                                                                      NLJ 500     Partner        Partner          Partner     Associate      Associate     Associate    Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate  Billing Rate   Billing Rate    Billing    Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg           Low            High      Rate Avg         Low            High        Average
2016    Robert C. Nisenson                            East Brunswick          NJ                                                        $250
2016    Robert J. Adams & Associates                  Chicago                 IL                                                                                                $300
2016    Robert M. Kline                               Philadelphia            PA                                                                                                $350
2016    Robert N.Bassel                               Clinton                 MI                                                                                                                                              $300
2016    Robert O. Lampl Law Office                    Pittsburgh              PA                                                                     $350           $400        $375
2016    Robert W. Koehler                             Pittsburgh              PA                                                                                                $350
2016    Rodgers, Kee & Card                           Olympia                 WA                                                                                                $275
2016    RoganMillerZimmerman                          Leesburg                VA                                                       $395
2016    Rogers Law Offices                            Atlanta                 GA                                                       $325                                     $275
2016    Rogin Nassau                                  Hartford                CT                                                       $495                                                                                   $405
2016    Ronald Cutler                                 Daytona Beach           FL                                                       $350
2016    Ronald J. Bertrand                            Lake Charles            LA                                                                                                $300
2016    Ronald M. Mapel                               San Angelo              TX                                                                                                $375
2016    Rosenberg Musso & Weiner                      Bound Brook             NJ                                                       $625
2016    Rounds & Sutter                               Ventura                 CA                        $350            $350           $350
2016    Roussos Lassiter Glanzer & Barnhart           Ashburn                 VA                                                       $390          $225           $350        $325

2016    Rubén González Marrero & Associates           Bayamon                 PR                                                                                                $275
2016    Rubin & Levin                                 Indianapolis            IN                                                                     $325           $425        $375
2016    Rudolph E. DeMeo                              Baltimore               MD                                                                                                $200
2016    Ruff & Cohen                                  Gainesville             FL                                                                                                $300
2016    Russack Associates                            Annapolis               MD                                                                                                $345
2016    Russell & Heffner                             Frederick               MD                                                       $325
2016    Sagaria Law                                   San Jose                CA                                                       $450
2016    Salazar Jackson                               Coral Gables            FL                        $500            $500           $500          $330           $385        $358

2016    Sandground, West, Silek & Raminpour           Vienna                  VA                                                       $350
2016    Sands Anderson                                Richmond                VA                        $315            $415           $365
2016    Santiago & Gonzalez                           Yauco                   PR                        $200            $250           $225
        Santiago Malavet And Santiago Law
2016    Office                                        San Juan                PR                                                                     $125           $250        $175
2016    Santiago Puig Law Offices                     San Juan                PR                                                                                                $200
2016    Santillan Law Firm                            Beaver                  PA                                                                                                $250
2016    Santos-Berrios Law Offices                    Humacao                 PR                                                                                                $200
2016    Sassoon and Cymrot                            Boston                  MA                                                                     $225           $450        $338
2016    Saul Ewing                                    Philadelphia            PA        171                                            $525                                     $335




                                                                                                                                                                                                              888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              24                                                                                           www.alm.com
                                                                         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 103 of 108



                                                                                      NLJ 500       Partner        Partner          Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank       Billing Rate   Billing Rate    Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016            Low            High            Avg           Low          High     Rate Avg        Low            High        Average
2016    SBAustin Law                                  Austin                  TX                                                                        $225         $350       $288
2016    Scarborough & Fulton                          Chattanooga             TN                                                                                                $375
2016    Schafer and Weiner                            Bloomfield Hills        MI                          $300            $465            $376          $265         $295       $265
2016    Schnader Harrison Segal & Lewis               San Francisco           CA        281               $610            $660            $640                                                                              $660
2016    Schreeder, Wheeler & Flint                    Atlanta                 GA                                                          $450          $225         $335       $280
2016    Scott H. Marcus & Associates                  Turnersville            NJ                                                          $375                                  $240
2016    Scott R. Schneider                            Hicksville              NY                                                                                                $245
2016    Searcy & Searcy                               Longview                TX                                                          $400          $200         $275       $238
2016    Shackelford, Melton & McKinley                Dallas                  TX                                                          $395
2016    Shafferman & Feldman                          New York                NY                                                                                                $400

2016    Shapiro Croland Reiser Apfel & Di Iorio       Hackensack              NJ                          $350            $395            $373         $200         $500        $275
2016    Shaw Fishman Glantz & Towbin                  Chicago                 IL                          $390            $475            $425                                  $210
2016    Shenson Law Group                             Los Angeles             CA                                                                       $395         $695        $545
2016    Sheppard, Mullin, Richter & Hampton           Los Angeles             CA         70                                               $760         $345         $630        $488
2016    Shevitz Law Firm                              Los Angeles             CA                                                                                                                                            $375
2016    Shin & Jung                                   Fort Lee                NJ                                                                                                $250
2016    Shipkevich                                    New York                NY                                                                       $350         $485        $418
2016    Shipman & Goodwin                             Hartford                CT        233                                               $675
2016    Shraiberg Ferrara & Landau                    Boca Raton              FL                                                          $500
2016    Shulman Hodges & Bastian                      Irvine                  CA                          $395            $550            $550         $275         $425        $295         $475           $575            $550

2016    Shulman Rogers Gandal Pordy & Ecker           Potomac                 MD       Tier III           $440           $540             $490                                  $320
2016    Sidley Austin                                 Chicago                 IL         11               $850         $1,325             $925         $695         $780        $738
2016    Simen, Figura & Parker                        Flint                   MI                                                                       $175         $200        $188
2016    Simon Resnik Hayes                            Sherman Oaks            CA                          $385            $485            $425         $275         $425        $365
2016    Singer & Levick                               Addison                 TX                          $385            $385            $385
2016    Slomka Law Firm                               Atlanta                 GA                                                                                                $300
2016    Smiley Wang-Ekvall                            Costa Mesa              CA                          $460            $610            $535
2016    Smith, Gilliam, Williams and Miles            Gainesville             GA                                                          $290                                  $265
2016    Snell & Wilmer                                Phoenix                 AZ        107               $385            $695            $540
2016    Sodoma Law                                    Charlotte               NC                                                                                                $250
2016    Southwell and O'Rourke                        Spokane                 WA                                                                       $300         $375        $338
2016    Speckman & Associates                         San Diego               CA                                                          $425                                  $295
2016    Spector & Johnson                             Dallas                  TX                          $300            $395            $325
2016    Spencer Fane Britt & Browne                   Kansas City             MO        248               $300            $550            $450         $235         $300        $268




                                                                                                                                                                                                            888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                                25                                                                                       www.alm.com
                                                                         Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 104 of 108



                                                                                      NLJ 500     Partner        Partner          Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg           Low          High     Rate Avg        Low            High        Average
2016    Spigner & Associates                          Plano                   TX                                                                      $200         $450       $325
2016    Springer Brown                                Wheaton                 IL                                                        $350                                  $315
2016    St. James Law                                 San Francisco           CA                                                        $595
2016    Stan L. Riskin                                Plantation              FL                                                                                              $375
2016    Stanley A. Kirshenbaum                        Pittsburgh              PA                                                                                              $250
        Stearns Weaver Miller Weissler
2016    Alhadeff & Sitterson                          Miami                   FL        332                                             $540
2016    Steffes Vingiello                             Baton Rouge             LA                        $350            $375            $350         $275         $275        $275
2016    Steidl & Steinberg                            Pittsburgh              PA                                                                     $300         $300        $300
2016    Steinberg Nutter & Brent                      Calabasas               CA                                                        $650
2016    Steinberg Shapiro & Clark                     Southfield              MI                        $275            $350            $285
2016    Steven J. Brody & Associates                  Crystal Lake            IL                                                                                              $395
2016    Stevenson & Bullock                           Southfield              MI                        $350            $375            $363          $95         $300        $275
2016    Stewart Robbins & Brown                       New Orleans             LA                        $275            $360            $350
2016    Stichter, Riedel, Blain & Postler             Tampa                   FL                        $350            $495            $475                                  $210
2016    Stinson Leonard Street                        Minneapolis             MN        105             $210            $490            $350
2016    Stone & Baxter                                Macon                   GA                                                                     $210         $495        $210
2016    Stradley Ronon Stevens & Young                Philadelphia            PA        191                                                                                                                               $350
2016    Strasburger & Price                           Dallas                  TX        200             $470            $535            $503
2016    Strawn & Edwards                              Dyersburg               TN                                                                                              $275
2016    Strobl & Sharp                                Bloomfield Hills        MI                                                        $365
2016    STS Tax Law                                   Columbia                MD                                                                                              $250
2016    Stubbs & Schubart                             Tucson                  AZ                                                                                              $420
2016    Stumbo Hanson                                 Topeka                  KS                        $250            $250            $250
2016    Subranni Zauber                               Atlantic City           NJ                                                                     $250         $350        $300         $250           $350            $250
2016    Subranni, Ostrove & Zauber                    Atlantic City           NJ                        $250            $450            $350         $250         $250        $250                                        $300
2016    Sugar Felsenthal Grais & Hammer               Chicago                 IL                        $450            $550            $500         $350         $400        $360
2016    Sulaiman Law Group                            Oak Brook               IL                        $425            $425            $425
2016    Sullivan Hazeltine Allinson                   Wilmington              DE                        $350            $425            $375
2016    SulmeyerKupetz                                Los Angeles             CA                        $550            $800            $585         $175         $535        $454         $525           $525            $525
2016    Suzy Tate                                     Tampa                   FL                                                        $300
2016    Swafford, Peters, Priest & Hall               Winchester              TN                                                                                              $200
2016    Tam Law Advocates                             Tampa                   FL                                                                                              $300
2016    Tarbox Law                                    Lubbock                 TX                                                                                              $300
2016    Tarpy, Cox, Fleishman & Leveille              Knoxville               TN                                                                     $150         $300        $225
2016    Tavenner & Beran                              Richmond                VA                        $405            $415            $410




                                                                                                                                                                                                          888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              26                                                                                       www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 105 of 108



                                                                                      NLJ 500     Partner      Partner       Partner     Associate      Associate     Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate Billing Rate Billing Rate  Billing Rate   Billing Rate    Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low          High         Avg           Low            High      Rate Avg        Low            High        Average
2016    Taylor, Porter, Brooks & Phillips             Baton Rouge             LA                         $355         $375         $375                                     $225
2016    Terrace Gardens                               El Paso                 TX                                                                                            $300
2016    Terry A. Dake                                 Phoenix                 AZ                                                   $350
2016    Testa Heck Scrocca & Testa                    Vineland                NJ                                                   $300
2016    Tetzlaff Law Offices                          Chicago                 IL                                                   $575         $150           $350        $250
2016    Thames Markey and Heekin                      Jacksonville            FL                       $445           $445         $445
2016    The Bach Law Firm                             Las Vegas               NV                                                   $350
2016    The Ballstaedt Law Firm                       Las Vegas               NV                                                                                           $295
2016    The Barrett Law Office                        Riverside               CA                                                   $350
2016    The Batista Law Group                         San Juan                PR                       $225           $225         $225
2016    The Bensamochan Law Firm                      Woodland Park           CO                                                                                           $375
2016    The Burns Law Firm                            Greenbelt               MD                                                   $495
2016    The Callins Law Firm                          Atlanta                 GA                                                   $175                                    $175
2016    The Carlebach Law Group                       New York                NY                                                   $450                                                                                 $485
2016    The Chillas Law Firm                          San Diego               CA                                                                                           $350
2016    The Cook Law Firm                             Los Angeles             CA                                                                                           $600                                         $400
2016    The DeLorenzo Law Firm                        Schenectady             NY                                                                                                                                        $350
2016    The Eidson Law Firm                           Jacksonville            FL                                                   $365         $100           $365        $233                                         $290
2016    The Fuller Law Firm                           San Jose                CA                       $445           $485         $465         $395           $500        $448
2016    The Golding Law Offices                       Chicago                 IL                                                                $350           $450        $400
2016    The Gorski Firm                               Bakersfield             CA                                                                                           $350
2016    The Grant Law Firm                            San Diego               CA                                                   $550         $250           $425        $338
2016    The Henderson Law Firm                        Charlotte               NC                                                                                           $340
2016    The Iweanoges' Firm                           Washington              MD                                                   $350
2016    The Janvier Law Firm                          Raleigh                 NC                                                   $435         $260           $285        $273
2016    The Law Firm Of Ann Shaw                      Salisbury               MD                                                                                           $295

2016    The Law Office of Attorney John Fisher        Pittston                PA                                                                                           $200
2016    The Law Office of Bennett A. Brown            Fairfax                 VA                                                                                           $475
2016    The Law Office of Donald L. Bell              Greenbelt               MD                                                                                           $300
2016    The Law Office of Evan M. Altman              Atlanta                 GA                                                                                           $325
2016    The Law Office of Gilbert A. Lazarus          Forest Hills            NY                                                                                           $350
2016    The Law Office of Gordon Mosley               Tyler                   TX                                                                                           $300
        The Law Office of Jonathan A.
2016    Backman                                       Bloomington             IL                                                                                           $175
2016    The Law Office of Marc S. Stern               Seattle                 WA                                                                                           $400




                                                                                                                                                                                                        888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                            27                                                                                       www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 106 of 108



                                                                                      NLJ 500     Partner        Partner          Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate   Billing Rate    Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low            High            Avg           Low          High     Rate Avg        Low            High        Average
2016    The Law Office of Mark A. Weisbart            Dallas                  TX                                                                      $400         $450       $425
2016    The Law Office of William J. Factor           Northbrook              IL                        $325            $375            $350                                  $275
2016    The Law Offices of Batya G. Wernick           Bloomfield              NJ                                                                                              $350

2016    The Law Offices of Demetrius J. Parrish       Philadelphia            PA                                                        $300                                  $275
2016    The Law Offices of Everett Cook               Whitehall               PA                                                                                              $250
2016    The Law Offices of Guy T. Conti               Ann Arbor               MI                                                        $300
2016    The Law Offices of Jason A. Burgess           Jacksonville            FL                                                        $295         $195         $195        $195

2016    The Law Offices of Jeffrey L. Weinstein       New York                NY                                                                                              $450
        The Law Offices of Richard B.
2016    Rosenblatt                                    Rockville               MD                                                                     $295         $350        $323
2016    The Menna Law Firm                            Red Bank                NJ                                                                                              $250
2016    The Milledge Law Firm                         Houston                 TX                                                                                              $350
2016    The Mitchell Law Firm                         Dallas                  TX                                                        $325
2016    The Moore Law Firm                            Paris                   TX                                                                                              $450
2016    The Pless Law Firm                            St. Petersburg          FL                                                        $215
2016    The Polnick Law Firm                          Houston                 TX                                                        $275
2016    The Pope Law Firm                             Houston                 TX                        $300            $350            $325
2016    The Rothbloom Law Firm                        Marietta                GA                                                                     $275         $350        $313
2016    The Sader Law Firm                            Kansas City             MO                                                                     $305         $330        $318
2016    The Schofield Law Firm                        Brunswick               GA                                                                                              $225
2016    The Shinbrot Firm                             Beverly Hills           CA                                                                                              $425
2016    The Smeberg Law Firm                          San Antonio             TX                                                                     $170         $275        $223
2016    The Spears & Robl Law Firm                    Tucker                  GA                                                                                              $325
2016    The Toomey Law Firm                           Glens Falls             NY                                                                                              $250
2016    The Turoci Firm                               Riverside               CA                                                                     $175         $500        $213
2016    The Vida Law Firm                             Bedford                 TX                                                        $350
2016    The Wallace Law Group                         Boynton Beach           FL                                                        $250
2016    The Wesbrooks Law Firm                        Peoria                  AZ                                                                                              $325
2016    The Whittle Law Firm                          Corpus Christi          TX                                                                                              $300
2016    Thomas B. Woodward                            Tallahassee             FL                                                                                              $400
2016    Thomas E. Crowe                               Las Vegas               NV                                                                                              $425
2016    Thomas G. Luikens                             Phoenix                 AZ                                                        $360
2016    Thomas W. Lynch & Associates                  Hickory Hills           IL                                                                                              $300
2016    Thompson & Knight                             Dallas                  TX        159                                                          $420         $750        $613




                                                                                                                                                                                                          888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                              28                                                                                       www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 107 of 108



                                                                                      NLJ 500     Partner      Partner       Partner     Associate      Associate     Associate   Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank     Billing Rate Billing Rate Billing Rate  Billing Rate   Billing Rate    Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016          Low          High         Avg           Low            High      Rate Avg        Low            High        Average
2016    Thompson Burton                               FRANKLIN                TN                         $375         $390         $375                                     $200
2016    Tiemstra Law Group                            Oakland                 CA                                                   $495                                     $300
2016    Timothy J. McGary                             Vienna                  VA                                                                                            $250                                        $350

2016    Trenk DiPasquale Della Fera & Sodono          West Orange             NJ                       $400           $560         $460         $240           $240        $240
        Trenk, DiPasquale, Webster, Della
2016    Fera and Sodono                               West Orange             NJ                                                   $610
2016    Trinh Law                                     San Jose                CA                                                                                           $300
2016    Tripp Scott                                   Fort Lauderdale         FL                                                                $255           $475        $375
2016    Tucker Hester Baker & Krebs                   Indianapolis            IN                                                                $275           $350        $313

2016    Tucker, Everitt, Long, Brewton & Lanier       Augusta                 GA                                                                                           $400
2016    Tully Rinckey                                 Albany                  NY                                                   $350
2016    Tyler, Bartl, Ramsdell & Counts               Alexandria              VA                                                   $350
2016    Urban & Burt                                  Oak Forest              IL                                                                $350           $350        $350
2016    Ure Law Firm                                  Los Angeles             CA                                                   $395
2016    Van Dam Law                                   Newton                  MA                                                   $300                                    $350
2016    Van Horn Law Group                            Ft. Lauderdale          FL                                                   $350
2016    Vandeventer Black                             Scottsdale              AZ                                                                                           $300
2016    Vidrine & Vidrine                             Lafayette               LA                                                   $250
2016    Vilarino & Associates                         San Juan                PR                                                                $225           $235        $230
2016    Villa & White                                 San Antonio             TX                                                                                           $300
2016    Villeda Law Group                             McAllen                 TX                                                                $250           $375        $313
2016    Vincent D. Commisa                            West Orange             NJ                                                                                           $350
2016    Vogel Bach & Horn                             New York                NY                                                   $225
2016    Vortman and Feinstein                         Seattle                 WA                                                   $425
2016    Walker & Patterson                            Houston                 TX                                                   $400                                    $300
2016    Waller Lansden Dortch & Davis                 Nashville               TN        199            $460           $495         $478         $235           $285        $250
2016    Walsh, Becker, Wood & Rice                    Bowie                   MD                                                   $300
2016    Wanda I. Luna-Martinez Law Offices            San Juan                PR                                                                                           $200
2016    Warnock, Mackinlay & Carman                   Mesa                    AZ                                                                                           $250
2016    Wasserman Jurista & Stolz                     Basking Ridge           NJ                       $425           $550         $550         $350           $400        $375          $500           $500            $500
2016    Wauson Probus                                 Sugar Land              TX                                                                $200           $450        $350
2016    Wayne Greenwald                               New York                NY                                                   $600
2016    Weber Law Firm                                Houston                 TX                                                   $250
2016    Weinberg Zareh & Geyerhahn                    New York                NY                       $550           $550         $550




                                                                                                                                                                                                        888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                            29                                                                                       www.alm.com
                                                                        Case 1:16-cv-00773-RCL Document 60-3 Filed 11/19/18 Page 108 of 108



                                                                                      NLJ 500      Partner      Partner       Partner     Associate    Associate Associate      Counsel        Counsel        Counsel
                                                      Largest U.S. Office -
Year    Firm Name                                                             State    Rank      Billing Rate Billing Rate Billing Rate  Billing Rate Billing Rate   Billing   Billing Rate   Billing Rate   Billing Rate
                                                      City
                                                                                       2016           Low          High         Avg           Low          High     Rate Avg        Low            High        Average
2016    Weinstein Bacal, Miller & Vega                San Juan                PR                          $200         $450         $200
2016    Weintraub & Selth                             Los Angeles             CA                          $375         $550         $463          $250         $550       $495                                        $485
2016    Weissberg & Associates                        Chicago                 IL                                                    $450          $325         $375       $350
2016    Westlake Legal Group                          Potomac Falls           VA                                                    $265          $265         $500       $275
2016    White & Case                                  New York                NY         7                                                                                                                            $830
2016    Whiteford, Taylor & Preston                   Wilmington              DE        261                                         $500                                  $530                                        $330
        Whitehurst, Blackburn, Warren and
2016    Kelley                                        Thomasville             GA                                                    $300
2016    William E. Jamison Jr.                        Chicago                 IL                                                                                          $325
2016    William E. Maddox Jr.                         Knoxville               TN                                                                                          $200
2016    William H. Brownstein & Associates            Los Angeles             CA                                                    $495                                  $325
2016    William H. Oliver Jr.                         Neptune                 NJ                                                                                          $475
2016    William Vidal Carvajal Law Office             San Juan                PR                                                                                          $300
2016    Willis & Wilkins                              San Antonio             TX                                                                                          $375
2016    Willkie Farr & Gallagher                      New York                NY         74            $1,350       $1,350        $1,350         $750          $950       $800         $915           $915            $915
2016    Wilmer Cutler Pickering Hale & Dorr           Washington              DC         34              $835       $1,005          $920
2016    Winthrop Couchot                              Newport Beach           CA                         $595         $750          $673         $375          $395       $385         $750           $750            $750
2016    Wiss & Freemyer                               Dallas                  TX                                                                                          $350
2016    Wist Holland & Kehlhof                        Houston                 TX                                                                                          $225
2016    Wong Law Offices                              San Juan                PR                                                                                          $200
2016    Woolf & Nachimson                             Sherman Oaks            CA                        $350           $350         $350
2016    Yi & Madrosen                                 Los Angeles             CA                                                    $300
2016    Yochim Skiba & Nash                           Erie                    PA                                                                 $185          $275       $230
2016    Young Conaway Stargatt & Taylor               Wilmington              DE       Tier II          $540           $850         $678         $290          $505       $403                                        $530
2016    Younker & Oliverio                            Decatur                 GA                                                                                          $250
2016    Yumkas, Vidmar & Sweeney                      Columbia                MD                                                    $420
2016    Zack A Clement                                Houston                 TX                                                    $600
2016    Zalkin Revell                                 Santa Rosa Beach        FL                                                    $300         $265          $300       $300
2016    Zebley Mehalov & White                        Uniontown               PA                                                    $300
2016    Zirinsky Law Partners                         New York                NY                                                    $750                                $1,000
2016    Zousmer Law Group                             Bloomfield Hills        MI                                                                                          $395




                                                                                                                                                                                                      888-770-5647
       Copyright 2016 ALM Media properties, LLC. All rights reserved.                                             30                                                                                    www.alm.com
